Exhibit 10.2
EXECUTION COPY
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
LICENSE AND COLLABORATION AGREEMENT
BY AND BETWEEN
ALNYLAM PHARMACEUTICALS, INC.
AND
CUBIST PHARMACEUTICALS, INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page
 
                ARTICLE I DEFINITIONS     1  
 
               
 
  Section 1.1   “Action”     1  
 
  Section 1.2   “Affiliate”     1  
 
  Section 1.3   “Alnylam Collaboration IP”     2  
 
  Section 1.4   “Alnylam In-License”     2  
 
  Section 1.5   “Alnylam Know-How”     2  
 
  Section 1.6   “Alnylam Patent Rights”     2  
 
  Section 1.7   “Alnylam Sequence Specific Patent Rights”     2  
 
  Section 1.8   “Alnylam Sequence Specific Know-How”     3  
 
  Section 1.9   “Alnylam Technology”     3  
 
  Section 1.10   “API Bulk Drug Substance”     3  
 
  Section 1.11   “Asia”     3  
 
  Section 1.12   “Asian Partner”     3  
 
  Section 1.13   “Business Day”     3  
 
  Section 1.14   “Calendar Quarter”     3  
 
  Section 1.15   “Calendar Year”     3  
 
  Section 1.16   “Clinical Investigation Laws”     4  
 
  Section 1.17   “Clinical Regulatory Filings”     4  
 
  Section 1.18   “Clinical Study”     4  
 
  Section 1.19   “CMC”     4  
 
  Section 1.20   “Collaboration”     4  
 
  Section 1.21   “Commercialization” or “Commercialize”     4  
 
  Section 1.22   “Commercialization Costs”     4  
 
  Section 1.23   “Confidential Information”     5  
 
  Section 1.24   “Control” or “Controlled”     5  
 
  Section 1.25   “Cost of Goods Sold”     5  
 
  Section 1.26   “Cover,” “Covering” or “Covered”     6  
 
  Section 1.27   “CPI”     6  
 
  Section 1.28   “Cubist Collaboration IP”     6  
 
  Section 1.29   “Cubist In-License”     6  
 
  Section 1.30   “Cubist Know-How”     7  
 
  Section 1.31   “Cubist Patent Rights”     7  
 
  Section 1.32   “Cubist Technology”     7  
 
  Section 1.33   “Development” or “Develop”     7  
 
  Section 1.34   “Development Costs”     7  
 
  Section 1.35   “Development Plan”     8  
 
  Section 1.36   “Diligent Efforts”     8  
 
  Section 1.37   “Directly Competitive Product”     8  
 
  Section 1.38   “Distribution Costs”     9  
 
  Section 1.39   “DMF”     9  
 
  Section 1.40   “Drug Regulation Laws”     9  
 
  Section 1.41   “EMEA”     9  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
               
 
  Section 1.42   “European Union” or “EU”     9  
 
  Section 1.43   “Executive Officers”     9  
 
  Section 1.44   “Existing Alnylam In-Licenses”     9  
 
  Section 1.45   “FDA”     10  
 
  Section 1.46   “Field”     10  
 
  Section 1.47   “Finished Product”     10  
 
  Section 1.48   “First Commercial Sale”     10  
 
  Section 1.49   “First Opt-Out Milestone”     10  
 
  Section 1.50   “FTE”     10  
 
  Section 1.51   “FTE Cost”     10  
 
  Section 1.52   “GAAP”     10  
 
  Section 1.53   “Generic Competition”     11  
 
  Section 1.54   “Generic Product”     11  
 
  Section 1.55   “Good Clinical Practice”     11  
 
  Section 1.56   “Good Laboratory Practice”     11  
 
  Section 1.57   “Governmental Authority”     11  
 
  Section 1.58   “Government Health Care Programs”     11  
 
  Section 1.59   “Government Order”     12  
 
  Section 1.60   “Health Care Laws”     12  
 
  Section 1.61   “ICH”     12  
 
  Section 1.62   “IND”     12  
 
  Section 1.63   “Investigator Sponsored Clinical Study”     12  
 
  Section 1.64   “Joint Collaboration IP”     12  
 
  Section 1.65   “Know-How”     12  
 
  Section 1.66   “Knowledge of Alnylam”     13  
 
  Section 1.67   “Kyowa Agreement”     13  
 
  Section 1.68   “Kyowa Hakko”     13  
 
  Section 1.69   “Law”     13  
 
  Section 1.70   “Legal Exclusivity Period”     13  
 
  Section 1.71   “Licensed Product”     13  
 
  Section 1.72   “Major EU Country”     13  
 
  Section 1.73   “Manufacturing” or “Manufacture”     13  
 
  Section 1.74   N.A. Pre-Tax Profit or Loss”     13  
 
  Section 1.75   “Necessary Third Party IP”     14  
 
  Section 1.76   “Net Sales”     14  
 
  Section 1.77   “New Drug Application” or “NDA”     16  
 
  Section 1.78   “North America” or “N.A.”     16  
 
  Section 1.79   “Parties”     16  
 
  Section 1.80   “Party”     16  
 
  Section 1.81   “Patent-Based Exclusivity Period”     16  
 
  Section 1.82   “Patent Rights”     16  
 
  Section 1.83   “Person”     16  
 
  Section 1.84   “Phase I Clinical Study”     16  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
               

  Section 1.85   “Phase II Clinical Study”     17  
 
  Section 1.86   “Phase III Clinical Study”     17  
 
  Section 1.87   “Pivotal Clinical Study”     17  
 
  Section 1.88   “Post-Approval Study”     17  
 
  Section 1.89   “Private Health Care Plans”     17  
 
  Section 1.90   “Post Approval Medical and Regulatory Activities”     17  
 
  Section 1.91   “Product Liability Costs”     17  
 
  Section 1.92   “Profit-Share Territory”     18  
 
  Section 1.93   “Product Trademark”     18  
 
  Section 1.94   “Regulatory Approval”     18  
 
  Section 1.95   “Regulatory Authority”     18  
 
  Section 1.96   “Regulatory-Based Exclusivity Period”     18  
 
  Section 1.97   “Related Party”     18  
 
  Section 1.98   “RNAi Product”     18  
 
  Section 1.99   “Royalty Territory”     19  
 
  Section 1.100   “RSV”     19  
 
  Section 1.101   “RSV01 Product”     19  
 
  Section 1.102   “RSV02 Product”     19  
 
  Section 1.103   “Safety Data”     19  
 
  Section 1.104   “Sales Representative”     19  
 
  Section 1.105   “Second Opt-Out Milestone”     19  
 
  Section 1.106   “Sublicensee”     19  
 
  Section 1.107   “Sublicense Income”     19  
 
  Section 1.108   “Territory”     20  
 
  Section 1.109   “Third Party”     20  
 
  Section 1.110   “United States” or “U.S.”     20  
 
  Section 1.111   “Valid Claim”     20  
 
  Section 1.112   Additional Definitions     20  
 
                ARTICLE II MANAGEMENT OF COLLABORATIVE ACTIVITIES     22  
 
               
 
  Section 2.1   Joint Steering Committee     22  
 
  Section 2.2   Appointment of Subcommittees, Project Teams and Collaboration
Managers     24  
 
  Section 2.3   Reports and Minutes     24  
 
  Section 2.4   Decision-Making     24  
 
  Section 2.5   Deadlocks     24  
 
  Section 2.6   Dissolution of JSC     25  
 
  Section 2.7   Collaboration Guidelines     26  
 
                ARTICLE III LICENSE GRANTS     26  
 
               
 
  Section 3.1   Alnylam Grants     26  
 
  Section 3.2   Cubist Grants     29  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
               

  Section 3.3   Sublicensing Terms; Liability     30  
 
  Section 3.4   Joint Collaboration IP     30  
 
  Section 3.5   Section 365(n) of the Bankruptcy Code     30  
 
  Section 3.6   Retained Rights     31  
 
               
ARTICLE IV DEVELOPMENT OF LICENSED PRODUCTS; ADDITIONAL RSV PRODUCTS; OPT-OUT
RIGHTS
    31  
 
               
 
  Section 4.1   Overview     31  
 
  Section 4.2   Development Plan; Amendments; Development Responsibilities    
31  
 
  Section 4.3   Development Efforts; Manner of Performance; Records and Reports
    32  
 
  Section 4.4   Joint Development Costs     33  
 
  Section 4.5   Reimbursement of Development Costs     34  
 
  Section 4.6   Additional RSV Products     34  
 
  Section 4.7   Alnylam Opt-Out Option     34  
 
  Section 4.8   Technology Transfer and Exchange of Know-How     40  
 
               
ARTICLE V COMMERCIALIZATION AND CERTAIN OTHER RESPONSIBILITIES
    41  
 
               
 
  Section 5.1   Diligent Efforts     41  
 
  Section 5.2   Joint Commercialization Team     41  
 
  Section 5.3   Commercialization Plan     42  
 
  Section 5.4   Regulatory Filings     43  
 
  Section 5.5   Advertising and Promotional Materials     44  
 
  Section 5.6   Sales and Distribution     44  
 
  Section 5.7   Reporting Obligations     44  
 
  Section 5.8   Other Responsibilities     45  
 
  Section 5.9   Adverse Event and Licensed Product Complaint Reporting
Procedures; Notice of Information Affecting Marketability of Licensed Product  
  45  
 
  Section 5.10   Recalls, Market Withdrawals or Corrective Actions     46  
 
  Section 5.11   Medical Inquiries     47  
 
  Section 5.12   Export Monitoring     47  
 
                ARTICLE VI MANUFACTURE AND SUPPLY     47  
 
               
 
  Section 6.1   Supply Obligations; Alnylam’s Existing Manufacturing
Arrangements     47  
 
  Section 6.2   Transition of Manufacturing Responsibilities to Cubist     48  
 
  Section 6.3   Supply Agreement     49  
 
  Section 6.4   Technology Transfer     50  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
                ARTICLE VII FINANCIAL PROVISIONS     50  
 
               

  Section 7.1   Upfront Fee     50  
 
  Section 7.2   Development Milestones     50  
 
  Section 7.3   Sales Milestones     51  
 
  Section 7.4   N.A. Pre-Tax Profit or Loss     52  
 
  Section 7.5   Licensed Product Royalties in the Royalty Territory     53  
 
  Section 7.6   Adjustments for Necessary Third Party IP Payments in the Royalty
Territory     54  
 
  Section 7.7   Necessary Third Party IP in the Profit-Share Territory     54  
 
  Section 7.8   Royalty Adjustments for Generic Products     55  
 
  Section 7.9   Minimum Payments in the Royalty Territory     55  
 
  Section 7.10   Royalty Reports; Payments     56  
 
  Section 7.11   Payments from Alnylam to Cubist; Reports     56  
 
  Section 7.12   Audits     56  
 
  Section 7.13   Tax Matters     57  
 
  Section 7.14   United States Dollars     57  
 
  Section 7.15   Currency Exchange     57  
 
  Section 7.16   Blocked Payments     58  
 
  Section 7.17   Late Payments     58  
 
  Section 7.18   No Overlapping Royalties     58  
 
  Section 7.19   Reporting     58  
 
  Section 7.20   Resolution of Disputes     58  
 
                ARTICLE VIII INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND
RELATED MATTERS     59  
 
               
 
  Section 8.1   Inventorship     59  
 
  Section 8.2   Ownership     59  
 
  Section 8.3   Prosecution and Maintenance of Patent Rights     59  
 
  Section 8.4   Third Party Infringement     61  
 
  Section 8.5   Claimed Infringement; Third Party Challenges to Patent Rights  
  62  
 
  Section 8.6   Third Party Technology     63  
 
  Section 8.7   Patent Marking     64  
 
  Section 8.8   Trademarks     64  
 
                ARTICLE IX CONFIDENTIALITY AND PUBLICITY     66  
 
               
 
  Section 9.1   Confidential Information     66  
 
  Section 9.2   Employee, Consultant and Advisor Obligations and Disclosure to
Regulatory Authorities     67  
 
  Section 9.3   Certain Disclosures by Alnylam or Cubist     67  
 
  Section 9.4   Publicity     67  
 
  Section 9.5   Publications     68  

-v-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
               

  Section 9.6   Asian Partner     68  
 
  Section 9.7   Coordination with Alnylam’s Asian Partner     68  
 
               
ARTICLE X REPRESENTATIONS AND WARRANTIES; CERTAIN COVENANTS; INDEMNIFICATION
    69  
 
               
 
  Section 10.1   Exclusivity Covenant     69  
 
  Section 10.2   Representations of Authority     69  
 
  Section 10.3   Consents     69  
 
  Section 10.4   No Conflict     69  
 
  Section 10.5   Enforceability     69  
 
  Section 10.6   Sales Representatives     70  
 
  Section 10.7   Additional Representations and Warranties of Alnylam     70  
 
  Section 10.8   Cubist Representation Regarding Cubist In-Licenses     72  
 
  Section 10.9   No Warranties     72  
 
  Section 10.10   No Debarment     72  
 
  Section 10.11   Indemnification     73  
 
  Section 10.12   Limitation of Liability     74  
 
  Section 10.13   Insurance     75  
 
                ARTICLE XI TERM AND TERMINATION     75  
 
               
 
  Section 11.1   Term     75  
 
  Section 11.2   Termination Rights     75  
 
  Section 11.3   Effect of Termination     76  
 
  Section 11.4   Payments to Cubist     78  
 
  Section 11.5   Effect of Expiration or Termination; Survival     83  
 
                ARTICLE XII FINAL DECISION-MAKING; DISPUTE RESOLUTION     84  
 
               
 
  Section 12.1   Disputes     84  
 
  Section 12.2   Arbitration     84  
 
                ARTICLE XIII MISCELLANEOUS     85  
 
               
 
  Section 13.1   Choice of Law     85  
 
  Section 13.2   Notices     85  
 
  Section 13.3   Severability     86  
 
  Section 13.4   Captions     86  
 
  Section 13.5   Integration     86  
 
  Section 13.6   Independent Contractors; No Agency     86  
 
  Section 13.7   Submission to Jurisdiction     87  
 
  Section 13.8   Assignment; Successors     87  
 
  Section 13.9   No Consequential or Punitive Damages     88  

-vi-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
               
 
  Section 13.10   Performance by Affiliates     88  
 
  Section 13.11   Force Majeure     88  
 
  Section 13.12   Construction     88  
 
  Section 13.13   Execution in Counterparts; Facsimile Signatures     89  

EXHIBITS

     
EXHIBIT A
  Alnylam Patent Rights
EXHIBIT B
  ALN-RSV01
EXHIBIT C
  Existing Alnylam In-Licenses
EXHIBIT D
  Existing Alnylam Out-Licenses That Include Rights or Options to Licensed
Products
EXHIBIT E
  Development Plan
EXHIBIT F
  Material Agreements Related to Licensed Products in the Territory
EXHIBIT G
  Supply Agreement Term Sheet
EXHIBIT H
  Milestone Payments Under the Existing Alnylam In-Licenses
EXHIBIT I
  Press Release Schedule 10.7 Disclosure Schedule

-vii-



--------------------------------------------------------------------------------



 



LICENSE AND COLLABORATION AGREEMENT
     This License and Collaboration Agreement (this “Agreement”) is entered into
as of the 9th day of January, 2009 (the “Effective Date”), by and between
Alnylam Pharmaceuticals, Inc., a corporation organized and existing under the
laws of the State of Delaware and having its principal office at 300 Third
Street, Cambridge, Massachusetts 02142 (“Alnylam”), and Cubist Pharmaceuticals,
Inc., a corporation organized and existing under the laws of the State of
Delaware and having its principal office at 65 Hayden Avenue, Lexington,
Massachusetts 02421 (“Cubist”).
INTRODUCTION
     WHEREAS, Alnylam owns or controls certain fundamental intellectual
properties relating to RNA interference, and is developing therapeutic products
targeting respiratory syncytial virus that function through RNA interference,
including the proprietary Alnylam product known as ALN-RSV01;
     WHEREAS, Cubist desires to develop and commercialize such therapeutic RNA
interference products for the treatment of respiratory infections in humans
caused by RSV, throughout the world, excluding Japan and certain other countries
in Asia;
     WHEREAS, Alnylam and Cubist believe that a license and collaboration for
such purpose on the terms and conditions of this Agreement would be desirable.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereby agree as follows:
ARTICLE I
DEFINITIONS
     As used in this Agreement, the following terms shall have the meanings set
forth below:
     Section 1.1 “Action”. Action means any threatened, pending or completed
claim, action, cause of action or suit (whether in contract or tort or
otherwise), litigation (whether at law or in equity, whether civil or criminal),
controversy, assessment, arbitration, investigation, hearing, charge, complaint,
demand, notice or proceeding of, to, from, by or before, or threatened to be
brought to, from, by or before, any Governmental Authority, including
interferences, oppositions and patent invalidity suits as described in
Section 8.5.
     Section 1.2 “Affiliate”. Affiliate means with respect to any Party, any
Person controlling, controlled by or under common control with such Party. For
purposes of this Section 1.2, “control” means (a) in the case of a Person that
is a corporate entity, direct or indirect ownership of fifty percent (50%) or
more of the stock or shares having the right to vote for the election of
directors of such Person, and (b) in the case of a Person that is an entity, but
is not a corporate entity, the possession, directly or indirectly, of the power
to direct, or cause the direction of, the management or policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

 



--------------------------------------------------------------------------------



 



     Section 1.3 “Alnylam Collaboration IP”. Alnylam Collaboration IP means
(a) any improvement, discovery or Know-How, patentable or otherwise, first
identified, discovered or developed solely by employees of Alnylam or its
Affiliates or other persons not employed by Cubist or any of its Affiliates
acting on behalf of Alnylam or any of its Affiliates in the conduct of the
Collaboration, and (b) any Patent Rights that claim or cover such improvements,
discoveries or Know-How and are owned or otherwise Controlled by Alnylam or,
subject to Section 13.8, any of its Affiliates, at any time during the Term.
Alnylam Collaboration IP excludes Alnylam’s interest in Joint Collaboration IP.
     Section 1.4 “Alnylam In-License”. Alnylam In-License means (a) the Existing
Alnylam In-Licenses, and (b) any other agreement between Alnylam and a Third
Party, executed during the Term, pursuant to which Alnylam has rights and
obligations with respect to, or which otherwise Cover, a Licensed Product and
where (i) the intellectual property that is the subject of such agreement is
included within Alnylam Technology, and (ii) such Alnylam Technology is
necessary or reasonably useful to Develop, Commercialize or Manufacture Licensed
Product in the Field.
     Section 1.5 “Alnylam Know-How”. Alnylam Know-How means Know-How owned or
otherwise Controlled by Alnylam or any of its Affiliates as of the Effective
Date or as to which Alnylam or, subject to Section 13.8, any of its Affiliates,
obtains Control during the Term that is necessary or reasonably useful for
Cubist and its Related Parties to perform their obligations or exploit their
rights under this Agreement with respect to Licensed Product, including their
rights to Develop, Manufacture, or Commercialize Licensed Product (other than
Alnylam’s rights in Joint Collaboration IP and Alnylam Collaboration IP).
     Section 1.6 “Alnylam Patent Rights”. Alnylam Patent Rights means those
Patent Rights owned or otherwise Controlled by Alnylam or any of its Affiliates
as of the Effective Date or as to which Alnylam or, subject to Section 13.8, any
of its Affiliates, obtains Control during the Term that are necessary or
reasonably useful for Cubist and its Related Parties to perform their
obligations or exploit their rights under this Agreement with respect to
Licensed Product, including their rights to Develop, Manufacture, or
Commercialize Licensed Product (other than Alnylam’s rights in Joint
Collaboration IP and Alnylam Collaboration IP), including the Patent Rights set
forth in Exhibit A.
     Section 1.7 “Alnylam Sequence Specific Patent Rights”. Alnylam Sequence
Specific Patent Rights means claim(s) contained in Patent Rights comprising
Alnylam Technology that are specifically directed to particular sequences of
Licensed Products in the Territory.
     Section 1.8 “Alnylam Sequence Specific Know-How”. Alnylam Sequence Specific
Know-How means Know-How that is specific to RSV01 Product or to any other
particular sequence of Licensed Product, including composition information and
any preclinical and clinical test data related to any of the foregoing.
     Section 1.9 “Alnylam Technology”. Alnylam Technology means, collectively,
Alnylam Know-How, Alnylam Patent Rights, Alnylam Collaboration IP and Alnylam’s
interest in Joint Collaboration IP, and any Third Party Technology that is
included in the definition of Alnylam Technology after the Effective Date in
accordance with Section 8.6.

-2-



--------------------------------------------------------------------------------



 



     Section 1.10 “API Bulk Drug Substance”. API Bulk Drug Substance means
Licensed Product in bulk form manufactured for use as an active pharmaceutical
ingredient.
     Section 1.11 “Asia”. Asia means Brunei, Cambodia, China (including Hong
Kong and Macao, but excluding Taiwan), Indonesia, Japan, Laos, Malaysia,
Myanmar, North Korea, Philippines, Singapore, South Korea, Taiwan, Thailand and
Vietnam.
     Section 1.12 “Asian Partner”. Asian Partner means Kyowa Hakko or any other
Third Party to whom Alnylam grants licenses under the Alnylam Technology to
Develop or Commercialize Licensed Products for use in the Field in Asia, but
shall not include a Third Party engaged by Alnylam or any of its Affiliates
merely to perform specific discreet tasks as contract services in connection
with Alnylam’s Development or Commercialization of Licensed Product.
     Section 1.13 “Business Day”. Business Day means a weekday on which banking
institutions in Boston, Massachusetts are open for business. For purposes of
clarity, a Business Day shall not include any Saturday or Sunday or federal or
Commonwealth of Massachusetts holiday.
     Section 1.14 “Calendar Quarter”. Calendar Quarter means the respective
periods of three (3) consecutive calendar months ending on March 31, June 30,
September 30 and December 31; provided that the first Calendar Quarter of the
Term shall begin on the Effective Date and end on March 31, 2009, and the last
Calendar Quarter of the Term shall end on the last day of the Term.
     Section 1.15 “Calendar Year”. Calendar Year means each successive period of
twelve (12) months commencing on January 1 and ending on December 31; provided
that the first Calendar Year of the Term shall begin on the Effective Date and
end on December 31, 2009 and the last Calendar Year of the Term shall end on the
last day of the Term.
     Section 1.16 “Clinical Investigation Laws”. Clinical Investigation Laws
means Laws relating to human clinical investigations, including 21 C.F.R. Parts
50, 54, 56 and 312, and then-current Good Clinical Practice, each as in effect
and as amended from time to time.
     Section 1.17 “Clinical Regulatory Filings”. Clinical Regulatory Filings
means data, filings or materials relating to Licensed Product submitted to the
applicable Regulatory Authorities, including (a) data derived from Clinical
Studies, (b) data derived from non-clinical studies, and (c) data, filings or
materials relating to or contained in the CMC or a DMF.
     Section 1.18 “Clinical Study”. Clinical Study means a Phase I Clinical
Study, Phase II Clinical Study, Phase III Clinical Study or Pivotal Clinical
Study, as applicable, but excluding any Post-Approval Studies.
     Section 1.19 “CMC”. CMC means the chemistry, manufacturing and controls
section of an IND or NDA in the United States, or the equivalent section of
regulatory filings made outside the United States.

-3-



--------------------------------------------------------------------------------



 



     Section 1.20 “Collaboration”. Collaboration means the collaboration of the
Parties in the activities governed by this Agreement, including such activities
relating to the Development and Regulatory Approval of Licensed Product.
     Section 1.21 “Commercialization” or “Commercialize”. Commercialization or
Commercialize means (a) pre-launch, launch or post launch activities directed to
obtaining pricing and reimbursement approvals, marketing, promoting,
distributing, importing or selling a product, and (b) solely for definitional
purposes in implementing the terms of this Agreement, all Post-Approval Medical
and Regulatory Activities. Commercialization includes strategic marketing,
market research, sales force recruitment, training and meetings, sales force
detailing, sample drops, activities related to managed care accounts and other
similar accounts and government programs, activities related to reimbursement,
advertising, market and product support, customer support, educational
initiatives, product distribution, invoicing, and sales activities.
Commercialization shall not include any activities related to Manufacturing.
     Section 1.22 “Commercialization Costs”. Commercialization Costs means, with
respect to Licensed Product in the Field in the Profit-Share Territory, whether
or not occurring during Development or Commercialization (a) the costs and
expenses incurred by a Party or any of its Related Parties in the
Commercialization of Licensed Product, including the costs of advertising,
detailing, sales, marketing and promotion of Licensed Product and medical,
customer or regulatory support and a reasonable allocation (subject to the
oversight of the JCT) of [**] for sales force management and support,
(b) infrastructure required to support and maintain patient/safety surveillance
as required by applicable Regulatory Authorities directly attributable to
Licensed Product, including the costs of maintaining the global safety database
contemplated under Section 5.9, (c) reasonable out-of-pocket [**] costs and
expenses incurred by a Party or any of its Related Parties with respect to [**],
(d) reasonable out-of-pocket [**] incurred by a Party or any of its Related
Parties regarding [**] under Section 8.4 to the extent such enforcement action
is approved by the JSC and reasonable out-of-pocket costs and expenses incurred
by a Party or any of its Related Parties and included in Commercialization Costs
pursuant to Section [**], in each case with respect to [**] in the Field in the
Profit-Share Territory, (e) the reasonable out-of-pocket costs and expenses of
maintaining Regulatory Approval for Licensed Product, (f) except for those
obligations to be paid fully by Alnylam under Section 7.7, [**] to the extent
reasonably allocable to the Profit-Share Territory, (g) the costs of product
recalls, withdrawals, insurance, [**] and returned product destruction, and
(h) the cost of [**]. In calculated Commercialization Costs, the costs of
internal personnel engaged in Commercialization efforts shall be based on the
FTE Cost applicable to such efforts, unless another basis is otherwise agreed by
the Parties in writing. For sake of clarity, the FTE Cost of a sales
representative does not include [**] based on sales of Licensed Product in the
Profit-Share Territory, which such [**] shall be separately included as a
Commercialization Costs budget item. For purposes of clarity, costs and expenses
included in the calculation of N.A. Pre-Tax Profit or Loss, and the deductions
specified in the definition of Net Sales or in Development Costs, shall not be
double-counted, and shall be determined from the books and records of the
applicable Party and its Affiliates maintained in accordance with GAAP,
consistently applied.
     Section 1.23 “Confidential Information”. Confidential Information means any
and all information and data, including information regarding or included within
Alnylam Technology and Cubist Technology and all other scientific, pre-clinical,
clinical, regulatory, manufacturing,

-4-



--------------------------------------------------------------------------------



 



marketing, financial or commercial information or data, whether communicated in
writing or orally or by any other method, which is provided by one Party to the
other Party in connection with this Agreement. Alnylam Technology and Alnylam
Collaboration IP are Confidential Information of Alnylam. Cubist Technology and
Cubist Collaboration IP are Confidential Information of Cubist. Joint
Collaboration IP is the Confidential Information of both Parties.
     Section 1.24 “Control” or “Controlled”. Control or Controlled means, with
respect to any intellectual property right or other intangible property, the
possession (whether by license or ownership, or by control over an Affiliate
having possession by license or ownership) by a Party of the ability to grant to
the other Party access or a license or sublicense as provided herein without
violating the terms of any agreement with any Third Party; provided that with
respect to Third Party Technology obtained by a Party during the Term, Control
shall be deemed not to exist unless such Third Party Technology is added to the
Alnylam Technology or the Cubist Technology (as the case may be) in accordance
with Section 8.6.
     Section 1.25 “Cost of Goods Sold”. Cost of Goods Sold means, with respect
to API Bulk Drug Substance, Finished Product or placebo, as the case may be,
Manufactured under this Agreement, the reasonable internal and external costs of
a Party or any of its Related Parties incurred in Manufacturing such API Bulk
Drug Substance, Finished Product or placebo, including: (a) to the extent that
such API Bulk Drug Substance, Finished Product or placebo is Manufactured by a
Party or any of its Related Parties, the Cost of Goods Sold of such API Bulk
Drug Substance, Finished Product or placebo, consisting of direct material and
direct labor costs, [**] all determined in accordance with the books and records
of the applicable Party or its Related Party(ies) maintained in accordance with
United States GAAP, consistently applied, and (b) to the extent that such API
Bulk Drug Substance, Finished Product or placebo is Manufactured by a Third
Party manufacturer, the actual fees paid by a Party or any of its Related
Parties to the Third Party for the Manufacture, supply, packaging and labeling
of such API Bulk Drug Substance, Finished Product or placebo [**], determined in
accordance with the books and records of the applicable Party or its Related
Party(ies) maintained in accordance with United States GAAP, consistently
applied. Cost of Goods Sold shall not include [**], except with respect to
Licensed Product Manufactured by Cubist for Alnylam to supply to its Asian
Partner.
     Section 1.26 “Cover,” “Covering” or “Covered”. Cover, Covering or Covered
means that, with respect to Licensed Product, in the absence of a license
granted under a Valid Claim, the making, use, offering for sale, sale, or
importation of Licensed Product would infringe such Valid Claim or, with respect
to a pending Valid Claim included in the Patent Rights under which such license
is granted, the making, use, offering for sale, sale, or importation of Licensed
Product would infringe such Valid Claim if such patent application were to issue
as a patent.
     Section 1.27 “CPI”. CPI means the Consumer Price Index — Urban Wage Earners
and Clerical Workers, U.S. City Average, All Items, 1982-84 = 100, published by
the United States Department of Labor, Bureau of Labor Statistics (or its
successor equivalent index) in the United States.
     Section 1.28 “Cubist Collaboration IP”. Cubist Collaboration IP means
(a) any improvement, discovery or Know-How, patentable or otherwise, first
identified, discovered or developed solely by employees of Cubist or its
Affiliates or other persons not employed by

-5-



--------------------------------------------------------------------------------



 



Alnylam or any of its Affiliates acting on behalf of Cubist or any of its
Affiliates, in the conduct of the Collaboration, and (b) any Patent Rights which
claim or cover such improvements, discoveries or Know-How and are owned or
otherwise Controlled by Cubist or, subject to Section 13.8, any of its
Affiliates, at any time during the Term. Cubist Collaboration IP excludes
Cubist’s interest in Joint Collaboration IP.
     Section 1.29 “Cubist In-License”. Cubist In-License means any agreement
between Cubist and a Third Party executed during the Term pursuant to which
Cubist has rights and obligations with respect to, or which otherwise Cover, a
Licensed Product and where (a) the intellectual property that is the subject of
such agreement is included within Cubist Technology, and (b) such Cubist
Technology is necessary or reasonably useful to Develop, Commercialize or
Manufacture Licensed Product in the Field.
     Section 1.30 “Cubist Know-How”. Cubist Know-How means Know-How Controlled
by Cubist or, subject to Section 13.8, any of its Affiliates, during the Term
that is necessary or reasonably useful for Alnylam and its Affiliates to perform
their obligations or exploit their rights under this Agreement (other than
Cubist’s rights in Joint Collaboration IP and Cubist Collaboration IP).
     Section 1.31 “Cubist Patent Rights”. Cubist Patent Rights means those
Patent Rights that (a) claim (i) Cubist Know-How, or (ii) the Development,
Manufacture or Commercialization of Licensed Product, and that are necessary or
reasonably useful to Develop, Manufacture or Commercialize Licensed Product in
the Field, and (b) are Controlled by Cubist or, subject to Section 13.8, any of
its Affiliates, at any time during the Term. Cubist Patent Rights shall not
include Patent Rights included in Cubist Collaboration IP or Cubist’s interest
in Joint Collaboration IP.
     Section 1.32 “Cubist Technology”. Cubist Technology means, collectively,
Cubist Know-How and Cubist Patent Rights, Cubist Collaboration IP and Cubist’s
interest in Joint Collaboration IP, and any Third Party Technology that is
included in the definition of Cubist Technology after the Effective Date in
accordance with Section 8.6.
     Section 1.33 “Development” or “Develop”. Development or Develop means
non-clinical and clinical research and drug development activities, including
research activities directed at back-up compounds, toxicology, pharmacology and
other discovery efforts, test method development and stability testing, process
development, formulation development, delivery system development, quality
assurance and quality control development, statistical analysis, clinical
studies (including pre- and post-approval studies and investigator sponsored
clinical studies), regulatory affairs, and regulatory approval and clinical
study regulatory activities (excluding regulatory activities directed to
obtaining pricing and reimbursement approvals).
     Section 1.34 “Development Costs”. Development Costs means costs incurred by
the Parties or any of their Affiliates in Developing Licensed Product in the
Field for the Profit-Share Territory, in accordance with this Agreement and
determined from the books and records of the applicable Party and its Affiliates
maintained in accordance with GAAP, consistently applied,

-6-



--------------------------------------------------------------------------------



 



whether incurred before or after Regulatory Approval, provided such activities
and costs are consistent with the Development Plan and related budget,
including:
          (a) all out-of-pocket costs and expenses incurred;
          (b) the costs of internal scientific, medical or technical personnel
engaged in such efforts, which costs shall be determined based on the FTE Cost,
unless another basis is otherwise agreed by the Parties in writing;
          (c) the costs and expenses for pre-clinical and clinical supplies
needed for such efforts as set forth in the Development Plan, consisting of (i)
[**] for clinical supplies of Licensed Product and placebo; (ii) cost of
comparator or combination drugs or devices; and (iii) costs and expenses of
disposal of clinical samples;
          (d) fees incurred in connection with filings for or relating to
Regulatory Approvals or pricing or reimbursement approval in the Field in the
Profit-Share Territory;
          (e) costs and expenses incurred in connection with (i) [**]; and
(v) internal and Third Party costs and expenses incurred in connection with (A)
[**]; and
          (f) any other costs incurred that are explicitly included in the
budgets included in the Development Plan.
     For purposes of clarity, it is understood that costs and expenses included
in the calculation of N.A. Pre-Tax Profit or Loss, and the deductions specified
in the definition of Net Sales or in Development Costs, shall not be
double-counted.
     Section 1.35 “Development Plan”. Development Plan means the written
workplan, timetable and budget for the Parties’ Licensed Product Development
efforts in the Profit-Share Territory, agreed upon by the Parties as of the
Effective Date, as amended from time to time in accordance with this Agreement.
The initial Development Plan is attached as Exhibit E.
     Section 1.36 “Diligent Efforts”. Diligent Efforts means, with respect to
each Party’s obligations relating to Licensed Product, the carrying out of such
obligations in a diligent and sustained manner using efforts substantially
similar to the efforts a biopharmaceutical company of comparable size and
resources would typically devote to a product of similar market potential,
profit potential, similar stage in development or commercialization, or
strategic value resulting from its own research efforts, based on conditions
then prevailing, and taking into account other relevant factors, including
technical, medical, clinical efficacy, safety, manufacturing, and delivery
considerations, product labeling or anticipated labeling, the patent and other
proprietary position of the product, the regulatory environment and competitive
market conditions. Diligent Efforts with respect to Alnylam’s obligations, as
specified in Sections 3.3, 4.3(b), 5.9, 6.1(b) and 9.6 related to the actions of
its Related Parties or the actions of any other Third Party with whom Alnylam
has entered into an agreement related to Licensed Product shall mean that (a) to
the extent such obligation is not currently included in its agreement with such
Related Party or other Third Party, Alnylam shall [**], (b) in entering into any
new agreement with a Related Party or such other Third Party, Alnylam shall
[**], and (c) in each case, Alnylam shall take reasonable action to enforce such
obligations.

-7-



--------------------------------------------------------------------------------



 



     Section 1.37 “Directly Competitive Product”. Directly Competitive Product
means any therapeutic or prophylactic product that specifically targets RSV. For
avoidance of doubt, Directly Competitive Product as to a Party shall not include
a product with [**].
     Section 1.38 “Distribution Costs”. Distribution Costs means the costs,
excluding [**], incurred by a Party or any of its Related Parties or for its
account, specifically identifiable to the distribution of a Licensed Product to
a Third Party in the Field intended for commercial sale in the Profit-Share
Territory, including (a) handling, transportation, customs clearance,
containers, freight, duties and insurance (including shipments from Third Party
logistics service providers to wholesalers, and excluding such costs, if any,
treated as a deduction in the definition of Net Sales), (b) customer services
including order entry, billing and adjustments, inquiry and credit and
collection, and (c) direct cost of facilities utilized for the storage and
distribution of Licensed Product, determined from the books and records of the
applicable Party and its Affiliates maintained in accordance with GAAP,
consistently applied.
     Section 1.39 “DMF”. DMF means a Drug Master File filed with the FDA, or an
equivalent filing with any other Regulatory Authority.
     Section 1.40 “Drug Regulation Laws”. Drug Regulation Laws means Laws
regulating drugs and pharmaceutical products, including the United States
Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq., the Prescription
Drug Marketing Act of 1987, the Federal Controlled Substances Act, 21 U.S.C. §
801 et seq., and policies issued by the FDA, and similar Laws of the EMEA or
other countries or jurisdictions in the Territory, each as in effect and as
amended from time to time.
     Section 1.41 “EMEA”. EMEA means the European Medicines Agency or any
successor agency thereto.
     Section 1.42 “European Union” or “EU”. European Union or EU means the
countries of the European Union, as it is constituted as of the Effective Date
and as it may be expanded from time to time, and Switzerland, Norway and
Iceland.
     Section 1.43 “Executive Officers”. Executive Officers means the Chief
Executive Officer of Alnylam (or a senior executive officer of Alnylam
designated by Alnylam’s Chief Executive Officer) and the Chief Executive Officer
of Cubist (or a senior executive officer of Cubist designated by Cubist’s Chief
Executive Officer).
     Section 1.44 “Existing Alnylam In-Licenses”. Existing Alnylam In-Licenses
means the Third Party agreements set forth on Exhibit C.
     Section 1.45 “FDA”. FDA means the United States Food and Drug
Administration or any successor agency thereto.
     Section 1.46 “Field”. Field means the treatment or prophylaxis of diseases
in humans.
     Section 1.47 “Finished Product”. Finished Product means the finished
product formulation of Licensed Product, containing API Bulk Drug Substance,
filled into unit packages

-8-



--------------------------------------------------------------------------------



 



for final labeling and packaging, and as finally labeled and packaged in a form
ready for administration.
     Section 1.48 “First Commercial Sale”. First Commercial Sale means, with
respect to Licensed Product in a country, the first commercial sale of Licensed
Product in such country. Sales for clinical study purposes or compassionate,
named patient or similar use shall not constitute a First Commercial Sale.
     Section 1.49 “First Opt-Out Milestone”. First Opt-Out Milestone means the
earlier of: (a) each of the following conditions having been met: (i) [**], in
each case with respect to Licensed Product in the Field and with respect to the
Profit-Share Territory; or (b) [**] with respect to Licensed Product in the
Field and with respect to the Profit-Share Territory. For purposes of clause
(a)(iii) above, the JSC shall make the determination whether to continue with
plans for [**].
     Section 1.50 “FTE”. FTE means the number of full-time-equivalent
person-years (each consisting of a total of [**] hours) of Development,
Manufacturing or Commercialization work by each Party’s personnel on or directly
related to the applicable activity conducted hereunder.
     Section 1.51 “FTE Cost”. FTE Cost means the amount obtained by multiplying
(a) the number of FTEs by (b) either (i) $[**] with respect to FTEs engaged in
Development activities or engaged in any scientific aspects of Commercialization
including drug safety analysis, or (ii) with respect to FTEs engaged in other
Commercialization activities, such rate as shall be determined by the JCT in
connection with preparation of the first Commercialization Plan, which such
amount shall be based on [**], consistent with GAAP, in each case of clauses
(i) or (ii) [**] annually by [**], in the case of the FTE Cost under clause (i),
and over the [**], in the case of the FTE Cost under clause (ii) (i.e., the
first such [**] with respect to the FTE Cost for FTEs engaged in Development
would occur on [**]).
     Section 1.52 “GAAP”. GAAP means United States generally accepted accounting
principles applied on a consistent basis, or any successor accounting principles
generally accepted for public companies in the United States (such as
International Financial Reporting Standards (“IFRS”)). Unless otherwise defined
or stated, financial terms shall be calculated by the accrual method under GAAP.
     Section 1.53 “Generic Competition”. Generic Competition means, with respect
to a Licensed Product in any country in the Royalty Territory in a given
Calendar Quarter, that, during such Calendar Quarter, one or more Generic
Products shall be commercially available in such country and such Generic
Products shall have a [**] (calculated on the basis of [**]) of [**] percent
([**]%) of the [**] of Licensed Products and Generic Products (based on [**], or
if such data is not available, such other reliable data source as reasonably
determined by Cubist and agreed to by Alnylam (such agreement not to be
unreasonably withheld or delayed)); provided, however, that, if [**] data (or
data from another data source selected in accordance with the foregoing) is
unavailable to determine the percentage [**] for a country in the Royalty
Territory where a Generic Product is being sold, the average Generic Competition
of the countries in the EU for which such data is available will be deemed to be
the Generic Competition for such country in which such data is not available.

-9-



--------------------------------------------------------------------------------



 



     Section 1.54 “Generic Product”. Generic Product means any pharmaceutical
product sold by a Third Party not authorized by Cubist or its Related Parties
that is (a) [**].
     Section 1.55 “Good Clinical Practice”. Good Clinical Practice means the
current good clinical practice applicable to the clinical Development of
Licensed Product under applicable Law, to the extent such standards are not less
stringent than the U.S. current good clinical practice, including the ICH
guidelines.
     Section 1.56 “Good Laboratory Practice”. Good Laboratory Practice means the
current good laboratory practice applicable to the Development of Licensed
Product under applicable Law, to the extent such standards are not less
stringent than the U.S. current good laboratory practice, including 21 C.F.R.
Part 58.
     Section 1.57 “Governmental Authority”. Governmental Authority means any
United States federal, state or local or any foreign government, or political
subdivision thereof, or any multinational organization or authority or any
authority, agency or commission entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power, any court or tribunal (or any department, bureau or division thereof), or
any governmental arbitrator or arbitral body.
     Section 1.58 “Government Health Care Programs”. Government Health Care
Programs means the Medicare program (Title XVIII of the Social Security Act),
the Medicaid program (Title XIX of the Social Security Act), TRICARE, the
Federal Employee Health Benefits Program, and other foreign, federal, state and
local governmental health care plans and programs.
     Section 1.59 “Government Order”. Government Order means any order, writ,
judgment, injunction, decree, stipulation, ruling, determination or award
entered by or with any Governmental Authority.
     Section 1.60 “Health Care Laws”. Health Care Laws means Laws relating to
Government Health Care Programs, Private Health Care Plans, privacy and
confidentiality of patient health information and human biological materials,
including: federal and state Laws pertaining to the federal Medicare and
Medicaid programs (including the Medicaid rebate program); federal Laws
pertaining to the Federal Employees Health Benefit Program, the TRICARE program
and other Government Health Care Programs; federal and state Laws applicable to
health care fraud and abuse, kickbacks, physician self-referral and false claims
(including 42 U.S.C. § 1320a-7a, 42 U.S.C. § 1320a-7b, 42 U.S.C. § 1395nn and
the federal Civil False Claims Act, 31 U.S.C. § 3729 et seq.); the Health
Insurance Portability and Accountability Act of 1996; and 45 C.F.R. Part 46,
each as in effect and as amended from time to time.
     Section 1.61 “ICH”. ICH means the International Conference on Harmonization
of Technical Requirements for Registration of Pharmaceuticals for Human Use.
     Section 1.62 “IND”. IND means an Investigational New Drug Application filed
with FDA or a similar application filed with an applicable Regulatory Authority
outside of the United States such as a clinical trial application (CTA) or a
clinical trial exemption (CTX).

-10-



--------------------------------------------------------------------------------



 



     Section 1.63 “Investigator Sponsored Clinical Study”. Investigator
Sponsored Clinical Study means a human clinical study of Licensed Product that
is sponsored and conducted by a Third Party under an agreement with a Party
pursuant to which such Party provides clinical supplies of Licensed Product or
funding for such clinical study.
     Section 1.64 “Joint Collaboration IP”. Joint Collaboration IP means,
collectively, (a) any improvement, discovery or Know-How, patentable or
otherwise, first identified, discovered or developed jointly by the Parties or
their Affiliates or others acting on behalf of Cubist and Alnylam or their
Affiliates in the conduct of the Collaboration, and (b) any Patent Rights which
claim or cover such improvements, discoveries or Know-How during the Term.
     Section 1.65 “Know-How”. Know-How means all biological materials and other
tangible materials, inventions, practices, methods, protocols, formulas,
knowledge, know-how, trade secrets, processes, procedures, assays, skills,
experience, techniques and results of experimentation and testing, including
pharmacological, toxicological and pre-clinical and clinical test data and
analytical and quality control data, patentable or otherwise.
     Section 1.66 “Knowledge of Alnylam”. Knowledge of Alnylam means the [**].
     Section 1.67 “Kyowa Agreement”. Kyowa Agreement means the License and
Collaboration Agreement entered into by and between Alnylam and Kyowa Hakko as
of June 19, 2008, with respect to the Development and Commercialization of
Licensed Product in Asia.
     Section 1.68 “Kyowa Hakko”. Kyowa Hakko means Kyowa Hakko Kirin Co., Ltd.
(formerly known as Kyowa Hakko Kogyo Co., Ltd.), a corporation organized and
existing under the laws of Japan.
     Section 1.69 “Law”. Law means any United States federal, state or local or
foreign or multinational law, statute, standard, ordinance, code, rule,
regulation, resolution or promulgation, or any Government Order, or any license,
franchise, permit or similar right granted under any of the foregoing, or any
similar provision having the force or effect of law.
     Section 1.70 “Legal Exclusivity Period”. Legal Exclusivity Period means,
with respect to a Licensed Product, the period beginning on the earlier of the
commencement of the (a) Patent-Based Exclusivity Period or (b) Regulatory-Based
Exclusivity Period, and expiring on the later of the expiration of the
(i) Patent-Based Exclusivity Period or (ii) Regulatory-Based Exclusivity Period.
     Section 1.71 “Licensed Product”. Licensed Products means any RNAi Product
directed to RSV.
     Section 1.72 “Major EU Country”. Major EU Country means any of the United
Kingdom, France, Germany, Italy or Spain.
     Section 1.73 “Manufacturing” or “Manufacture”. Manufacturing or Manufacture
means, as applicable, all activities associated with the production,
manufacture, supply, processing, filling, finishing, testing, packaging,
labeling, shipping, and storage of Licensed Product or placebo (including API
Bulk Drug Substance and Finished Product), including process and

-11-



--------------------------------------------------------------------------------



 



formulation development, process validation, stability testing, manufacturing
scale-up, pre-clinical, clinical and commercial manufacture and analytical
development, product characterization, quality assurance and quality control
development, testing and release.
     Section 1.74 “N.A. Pre-Tax Profit or Loss”. N.A. Pre-Tax Profit or Loss
means Net Sales of Licensed Product in North America by Cubist and its
Affiliates (but not Sublicensees) plus Sublicense Income minus (a) Cost of Goods
Sold, (b) Distribution Costs and (c) Commercialization Costs, in each case
determined from the books and records of the applicable Party or its Related
Parties, maintained in accordance GAAP, consistently applied.
     Section 1.75 “Necessary Third Party IP”. Necessary Third Party IP means, on
a country-by-country basis, Know-How or Patent Rights that are owned or
controlled by a Third Party and Cover or are otherwise necessary or reasonably
useful for the Development, Manufacture or Commercialization of Licensed Product
in the Field in such country, and are the subject of an Alnylam In-License or a
Cubist In-License.
     Section 1.76 “Net Sales”. Net Sales shall mean the gross amount invoiced by
Cubist, and its Affiliates with respect to the Profit-Share Territory and shall
mean the gross amount invoiced by Cubist and its Related Parties with respect to
the Royalty Territory, in each case on sales or other dispositions (excluding
sales or dispositions for use in clinical trials, other scientific testing, or
as samples, or as part of compassionate use, patient assistance, named patient
or test marketing program or any similar program or study, or other similar
cases, in each case for which Cubist or its Related Parties receive no revenue)
of Licensed Product to Third Parties, less the following deductions:
          (a) Trade, cash and quantity discounts and allowances actually allowed
and taken directly with respect to such sales or other dispositions;
          (b) Tariffs, duties, excises, sales taxes, value-added or other taxes
or governmental charges imposed upon and paid directly with respect to the
delivery, sale or use of Licensed Product (excluding national, state or local
taxes based on income);
          (c) Amounts repaid or credited by reason of rejections, defects,
recalls or returns or because of reasonable and customary chargebacks, refunds,
rebates (including rebates to managed care organizations, group purchasing
organizations, pharmacy benefit management companies, health maintenance
organizations, healthcare institutions, other buying groups or providers of
healthcare or social and welfare systems, or in connection with patient
assistance or similar programs) or retroactive price reductions (including any
discounts granted later than at the time of invoicing), government mandated
rebates and similar types of rebates (e.g., Pharmaceutical Price Regulation
Scheme and Medicaid, or wholesalers, distributors and other trade customers), or
cash sales incentives, or deductions for items of a nature or substance similar
to that of the foregoing deductions in this clause (c) that may become
customary;
          (d) [**];
          (e) [**];

-12-



--------------------------------------------------------------------------------



 



          (f) Postage charges, shipping materials, freight, insurance and other
transportation charges incurred in shipping such Licensed Product to Third
Parties, included and separately stated in the applicable invoice; and
          (g) Any item substantially similar in character or substance to any of
the foregoing and not separately invoiced to the customer, to the extent
consistent with then prevailing industry standards.
     Such amounts shall be determined from the books and records of Cubist or
its Related Parties, maintained in accordance with GAAP, consistently applied.
     For purposes of clarity, it is understood that costs and expenses included
in the above deductions and in the calculation of N.A. Pre-Tax Profit or Loss or
in Development Costs shall not be double-counted. In the case of pharmacy
incentive programs, hospital performance incentive program chargebacks, disease
management programs, similar programs or discounts on “bundles” of products, all
discounts and the like shall be allocated among products in proportion to the
respective list prices of such products or such other reasonable allocation
method as the Parties shall agree.
     The transfer of Licensed Product by Cubist or any of its Affiliates to a
Related Party in the Royalty Territory for resale, and the transfer of Licensed
Product by Cubist or any of its Affiliates to an Affiliate in the Profit-Share
Territory for resale shall not be considered a sale.
     In the case where a Licensed Product is a Combination Product, royalties
with respect to a Combination Product in a country of the Royalty Territory
shall be equal to the royalties calculated in accordance with Article VII,
multiplied by a fraction whose numerator is the average published sales price in
such country for an equivalent dosage of Licensed Product (sold separately as a
stand-alone product) contained in a given Combination Product, and whose
denominator is the sum of the average published sale prices in such country of
the Royalty Territory for all components (sold separately as a stand alone
product) that are equivalent to all components contained in the Combination
Product. If the numerator or denominator cannot be determined in the manner set
forth above, the Parties shall negotiate in good faith and agree to an
appropriate adjustment to Net Sales to reflect the relative significance of the
stand-alone Licensed Product contained in the Combination Product and the other
components contained in the Combination Product, which agreement shall not be
unreasonably withheld, conditioned or delayed. If the Parties are unable to
reach agreement regarding such issue within thirty (30) days after commencing
good faith negotiations, the issue shall be referred to dispute resolution in
accordance with Article XII.
     Notwithstanding the foregoing, with respect to Licensed Products that are
Combination Products, Net Sales in the Profit-Share Territory shall not be
reduced as set forth in the immediately preceding paragraph and the cost of
acquiring any other clinically active therapeutic or prophylactic ingredient or
other significant component, mechanism or device shall be included in the
calculation of the Cost of Goods Sold for purposes of calculating N.A. Pre-Tax
Profit or Loss for such Licensed Product in the Profit-Share Territory.

-13-



--------------------------------------------------------------------------------



 



     As used above, the term “Combination Product” means any pharmaceutical
product that consists of a Licensed Product and other active compounds or active
ingredients or other significant component, mechanism or device or any
combination of Licensed Product sold together with another pharmaceutical
product or other significant component, mechanism or device for a single
invoiced price, and the phrases “sold as part of a Combination Product,” “sold
separately,” “Net Sales of the Combination Product” and “average sale price”
refer to sales by Cubist or its Related Parties in the applicable country. All
references to Licensed Product in this Agreement shall be deemed to include
Combination Product, to the extent applicable.
     Section 1.77 “New Drug Application” or “NDA”. New Drug Application or NDA
means (a) an application submitted to FDA pursuant to 21 U.S.C. § 505(b), which
contains complete details of the manufacture and testing of a new drug, for
purposes of obtaining Regulatory Approval for such new drug in the United
States, for a particular indication, and also includes any Biologics License
Application, or (b) a similar application, such as a Marketing Approval
Authorization (“MAA”) filed with the EMEA or other Regulatory Authority.
     Section 1.78 “North America” or “N.A.”. North America or N.A. means the
United States, Canada and Mexico.
     Section 1.79 “Parties”. Parties means Alnylam and Cubist.
     Section 1.80 “Party”. Party means either Alnylam or Cubist.
     Section 1.81 “Patent-Based Exclusivity Period”. Patent-Based Exclusivity
Period means, with respect to a country in the Royalty Territory, that period of
time during which at least one Valid Claim within the Alnylam Patent Rights
Covers Licensed Product in such country.
     Section 1.82 “Patent Rights”. Patent Rights means patents and patent
applications and all substitutions, divisions, continuations,
continuations-in-part, reissues, reexaminations, supplemental protection
certificates and extensions and the like thereof, and all counterparts thereof
in any country.
     Section 1.83 “Person”. Person means any natural person, corporation, firm,
business trust, joint venture, association, organization, company, partnership
or other business entity, or any government, or any agency or political
subdivisions thereof.
     Section 1.84 “Phase I Clinical Study”. Phase I Clinical Study means a
clinical study of Licensed Product in human volunteers or patients with the
endpoint of determining initial tolerance, toxicity, safety or pharmacokinetic
information, which shall be deemed commenced when the third volunteer or patient
in such study has received his or her initial dose of Licensed Product.
     Section 1.85 “Phase II Clinical Study”. Phase II Clinical Study means a
preliminary efficacy and safety or dose ranging human clinical study of Licensed
Product in the target patient population, which shall be deemed commenced when
the third patient in such study has received his or her initial dose of Licensed
Product.

-14-



--------------------------------------------------------------------------------



 



     Section 1.86 “Phase III Clinical Study”. Phase III Clinical Study means a
human clinical study to confirm with statistical significance the efficacy and
safety of Licensed Product performed to obtain Regulatory Approval for Licensed
Product in any country, which shall be deemed commenced when the third patient
in such study has received his or her initial dose of Licensed Product.
     Section 1.87 “Pivotal Clinical Study”. Pivotal Clinical Study means a human
clinical study, including any Phase III Clinical Study, the results of which, if
the pre-defined endpoints are met, are intended to be the data from a pivotal
study necessary to support Regulatory Approval for Licensed Product in any
country.
     Section 1.88 “Post-Approval Study”. Post Approval Study means a clinical
study of Licensed Product that is initiated in a country in the Territory after
receipt of Regulatory Approval for such Licensed Product in such country.
     Section 1.89 “Private Health Care Plans”. Private Health Care Plans means
non-governmental Third Party health care payors and plans, including insurance
companies, health maintenance organizations and other managed care
organizations, Blue Cross and Blue Shield plans and self-funded employers.
     Section 1.90 “Post Approval Medical and Regulatory Activities”. Post
Approval Medical and Regulatory Activities means all medical and regulatory
activities directed at support of Licensed Product after Regulatory Approval,
including medical education, use of medical science liaisons, post approval
regulatory activities, Post Approval Studies, and patient
safety/pharmacovigilance surveillance.
     Section 1.91 “Product Liability Costs”. Product Liability Costs means costs
associated with Third Party product liability claims or Actions resulting from
the Development, Manufacture or Commercialization of Licensed Product under this
Agreement in the Field in the Profit-Share Territory and product liability
insurance premiums for policies covering the Development, Manufacture or
Commercialization of Licensed Product in the Field in the Profit-Share Territory
(other than Losses entitled to indemnification under Section 10.11(c)(i) or
(ii)).
     Section 1.92 “Profit-Share Territory”. Profit-Share Territory means,
subject to Section 4.7, North America.
     Section 1.93 “Product Trademark”. Product Trademark means the trademark(s)
and service mark(s) for use in connection with the distribution, marketing,
promotion and sale of Licensed Product, or accompanying logos, trade dress or
indicia of origin. Product Trademarks specifically excludes the corporate names
and logos of the Parties and their Affiliates.
     Section 1.94 “Regulatory Approval”. Regulatory Approval means the approval
of the applicable Regulatory Authority necessary for the marketing and sale of
Licensed Product for a particular indication in a country, excluding separate
pricing or reimbursement approvals that may be required, and including the
expansion or modification of the label for such indication.
     Section 1.95 “Regulatory Authority”. Regulatory Authority means any
federal, national, multinational, state, provincial or local regulatory agency,
department, bureau or other

-15-



--------------------------------------------------------------------------------



 



governmental entity with authority over the manufacturing, marketing, sale or
use of a pharmaceutical product in a country, including the FDA in the United
States and the EMEA in the EU.
     Section 1.96 “Regulatory-Based Exclusivity Period”. Regulatory-Based
Exclusivity Period means, with respect to a Licensed Product in a country in the
Royalty Territory, that period of time during which Cubist or any of its Related
Parties has been granted the exclusive legal right by a Regulatory Authority (or
is otherwise entitled to the exclusive legal right by operation of applicable
Law) in such country to market and sell the active ingredient contained in such
Licensed Product in such country.
     Section 1.97 “Related Party”. Related Party means (a) with respect to
Cubist, any of Cubist’s Affiliates or Sublicensees, and, (b) with respect to
Alnylam, any of Alnylam’s Affiliates or Sublicensees and Alnylam’s Asian
Partner.
     Section 1.98 “RNAi Product”. RNAi Product means a double-stranded
oligonucleotide molecule designed to act primarily through an RNA interference
mechanism that is not a microRNA, microRNA antagonist or microRNA mimic and
which consists of either (a) two separate oligomers of native or chemically
modified RNA that are hybridizable to one another along a substantial portion of
their lengths, or (b) a single oligomer of native or chemically modified RNA
that is hybridizable to itself by self-complementary base-pairing along a
substantial portion of its length to form a hairpin, in either case that
inactivates, including inactivation resulting from cleavage, a target mRNA,
which encodes a protein product, via a double-stranded RNase, such as those
involved in the RNA interference mechanism.
     Section 1.99 “Royalty Territory”. Royalty Territory means, subject to
Section 4.7, the entire Territory other than North America.
     Section 1.100 “RSV”. RSV means all strains of the respiratory syncytial
virus.
     Section 1.101 “RSV01 Product”. RSV01 Product means any product containing
Alnylam’s proprietary composition known as ALN-RSV01. ALN-RSV01 is described on
Exhibit B.
     Section 1.102 “RSV02 Product”. RSV02 Product means any product containing
Alnylam’s proprietary composition designated by the JSC as ALN-RSV02.
     Section 1.103 “Safety Data”. Safety Data means adverse event information
and other information (if any) required by one (1) or more Regulatory
Authorities to be collected or to be reported to such Regulatory Authorities
under applicable Laws.
     Section 1.104 “Sales Representative”. Sales Representative means an
individual, who engages in or manages sales calls and other promotional efforts
with respect to Licensed Product and who is employed by a Party or an Affiliate
of a Party.
     Section 1.105 “Second Opt-Out Milestone”. Second Opt-Out Milestone means
the earlier to occur of: (a) [**]. For the avoidance of doubt, if there is a
deadlock at the JSC with respect to the determination in clause (b), then [**].

-16-



--------------------------------------------------------------------------------



 



     Section 1.106 “Sublicensee”. Sublicensee, as to a Licensed Product, means
any Third Party to whom a Party or any of its Affiliates grants a sublicense
(a) in the case of Cubist or its Affiliates, under any Alnylam Technology to
Develop, Manufacture or Commercialize any Licensed Product in the Field in the
Territory, and (b) in the case of Alnylam or its Affiliates, under any Cubist
Technology licensed to Alnylam pursuant to Section 3.2 or Section 11.3; provided
that the term “Sublicensee” does not include [**].
     Section 1.107 “Sublicense Income”. Sublicense Income means (a) with respect
to Cubist, any payment Cubist or any of its Affiliates receives from a licensee
or Sublicensee for the grant to such licensee or Sublicensee of a sublicense to
the rights to Alnylam Technology licensed to Cubist under this Agreement or a
license to the Cubist Technology with respect to Licensed Product in the Field
in the Profit-Share Territory, or, in the event Alnylam exercises the Opt-Out
Option, any payment Cubist or any of its Affiliates receives from a licensee or
Sublicensee for the grant to such licensee or Sublicensee of a sublicense to the
rights to Alnylam Technology licensed to Cubist under this Agreement or a
license to the Cubist Technology with respect to Licensed Product in North
America, (b) with respect to Alnylam, any payment Alnylam or any of its
Affiliates receives from a licensee or Sublicensee for the grant to such
licensee or Sublicensee of a sublicense to the rights to Cubist Technology
licensed to Alnylam or a license to Alnylam Technology under this Agreement with
respect to Licensed Product in the Field in the Profit-Share Territory, in each
case to the extent permitted by the JSC under this Agreement, and (c) with
respect to Alnylam, in the event Cubist terminates this Agreement after the
Second Opt-Out Milestone, any payment Alnylam or any of its Affiliates receives
from a licensee or Sublicensee for the grant to such licensee or Sublicensee of
a sublicense to the rights to Cubist Technology or a license under Alnylam
Technology with respect to Licensed Product in the Field in North America, in
each case including [**]. As used in this Section 1.107, “licensee” does not
include [**].
     The foregoing provisions of this Section 1.107 notwithstanding, Sublicense
Income shall not include:
     [**]
     Section 1.108 “Territory”. Territory means the entire world, except for
Asia.
     Section 1.109 “Third Party”. Third Party means any Person other than a
Party or any of its Affiliates.
     Section 1.110 “United States” or “U.S.”. United States or U.S. means the
United States of America and its territories and possessions.
     Section 1.111 “Valid Claim”. Valid Claim means a claim (a) of any issued,
unexpired patent that has not been revoked or held unenforceable or invalid by a
decision of a court or governmental agency of competent jurisdiction from which
no appeal can be taken, or with respect to which an appeal is not taken within
the time allowed for appeal, and that has not been disclaimed or admitted to be
invalid or unenforceable through reissue, disclaimer or otherwise or (b) of any
patent application that has been filed with a good faith belief that claims are
reasonably likely to issue that Cover Licensed Product and which such
application has not been

-17-



--------------------------------------------------------------------------------



 



cancelled, withdrawn or abandoned or been pending for more than [**] as measured
from the earliest claimed priority date of such patent application.
     Section 1.112 Additional Definitions. Each of the following definitions is
set forth in the Section of this Agreement indicated below:

      Definition   Section
 
   
1974 Convention
  13.1(c)
AAA
  12.1
Additional RSV Product
  4.6
Agreement
  Preamble
Alnylam
  Preamble
Alnylam Indemnitees
  10.11(a)
Alnylam Trademarks
  8.8(b)
Asian Partner Payments
  7.11
Bankruptcy Code
  3.5
Challenging Party
  11.2(c)
Collaboration Manager
  2.2
Combination Product
  1.76
Commercialization Plan
  5.3(a)
Competitive Infringement
  8.4(a)
Confidential Information
  9.1
Cubist
  Preamble
Cubist Indemnitees
  10.11(b)
Cubist Trademarks
  8.8(b)
Dispute
  12.1
Effective Date
  Preamble
Excluded Claim
  12.1
IFRS
  1.52
Indemnitee
  10.11(d)
JCT
  5.2
JSC
  2.1(a)
JSC Chairperson
  2.1(b)
Losses
  10.11(a)
M&A Event
  13.8
MAA
  1.77
Negotiation Period
  3.1(g)
Non-Challenging Party
  11.2(c)
Option Period
  3.1(g)
Opt-Out Option
  4.7(a)
Patent Expenses
  8.3(e)
Promotional Materials
  5.5
ROFN Notice
  3.1(g)
ROFN Right
  3.1(g)
Royalty Term
  7.5(d)
Safety Information Exchange Agreement
  5.9

-18-



--------------------------------------------------------------------------------



 



      Definition   Section
 
   
Severed Clause
  13.3
Supply Agreement
  6.3
Supply Agreement Term Sheet
  6.3
Tax or Taxes
  7.13(e)
Term
  11.1
Third Party Technology
  8.6

ARTICLE II
MANAGEMENT OF COLLABORATIVE ACTIVITIES
     Section 2.1 Joint Steering Committee. The Parties hereby establish a joint
committee to facilitate the Collaboration in the Profit-Share Territory as
follows:
          (a) Composition of the Joint Steering Committee. The Collaboration in
the Profit-Share Territory shall be conducted under the direction of a joint
steering committee (the “JSC”) comprised of three (3) named representatives of
Cubist and three (3) named representatives of Alnylam or such other number of
representatives as the Parties may from time to time mutually agree. Each Party
shall appoint its respective representatives to the JSC from time to time, and
may substitute one or more of its representatives, in its sole discretion,
effective upon notice to the other Party of such change. Each Party shall have
at least one JSC representative who is a senior employee (vice president level
or above), and all JSC representatives shall have appropriate expertise and
ongoing familiarity with the Collaboration. Additional representatives or
consultants may from time to time, by mutual consent of the Parties, be invited
to attend JSC meetings, provided such representatives’ and consultants are
subject to written obligations that are no less stringent than the
confidentiality obligations and restrictions on use set forth in Article IX. All
proceedings for the JSC shall take place in English. Each Party shall bear its
own expenses relating to attendance at such meetings by its representatives.
          (b) JSC Chairperson. The chairperson of the JSC (the “JSC
Chairperson”) shall rotate every twelve (12) months between Alnylam and Cubist.
The initial JSC Chairperson shall be a representative of Alnylam. The JSC
Chairperson’s responsibilities shall include (i) scheduling meetings at least
[**] per Calendar Quarter, but more frequently if the JSC determines it
necessary; (ii) setting agendas for meetings with solicited input from other
members; and (iii) confirming and delivering minutes to the JSC for review and
final approval.
          (c) Meetings. The first JSC meeting shall be held within [**] after
the Effective Date, and the JSC shall meet in accordance with a schedule
established by mutual agreement of the Parties, but no less frequently than [**]
each Calendar Quarter, with the location for such meetings alternating between
Alnylam and Cubist facilities in Massachusetts (or such other locations as are
determined by the JSC). Alternatively, the JSC may meet by means of
teleconference, videoconference or other similar communications equipment, but
at least [**] meetings per Calendar Year shall be conducted in person.

-19-



--------------------------------------------------------------------------------



 



          (d) JSC Responsibilities. The JSC shall have the following
responsibilities with respect to the Collaboration:
               (i) providing updates regarding the Development of Licensed
Product in the Territory;
               (ii) monitoring, planning and coordinating the Development of
Licensed Product in the Profit-Share Territory and the Parties’ respective
commitments relating to shared Development Costs;
               (iii) reviewing and approving (A) each annual update to the
Development Plan, and (B) any modifications to the Development Plan within [**]
after each submission thereof to the JSC (or sooner as circumstances warrant);
               (iv) regularly assessing the progress of the Parties in their
conduct of the Development Plan against the timelines and budgets contained
therein, reviewing relevant data, and considering issues of priority;
               (v) overseeing Manufacturing activities related to the
Development of Licensed Product for the Territory;
               (vi) reviewing information and data relating to the Development
of Licensed Products by Alnylam and its Related Parties for Asia;
               (vii) coordinating with the JCT regarding Commercialization
matters related to the Profit-Share Territory, as necessary or appropriate;
               (viii) [**].
               (ix) performing such other activities as the Parties agree in
writing shall be the responsibility of the JSC; and
               (x) attempting to resolve any and all disputes relating to the
conduct of the Collaboration in the Profit-Share Territory by consensus.
     For purposes of clarity, it is expected that with respect to the sharing of
information regarding Licensed Product, (A) each Party will, through the JSC and
through regular communication between each Party’s designated Collaboration
Manager, keep the other Party informed at a detailed level about all activities
related to the Development, Manufacture and Commercialization of Licensed
Product in the Field in the Profit-Share Territory, and will provide all
information requested of such Party by the other Party related to the
Development, Manufacture and Commercialization of Licensed Product in the Field
in the Profit-Share Territory, (B) Cubist will regularly share information with
Alnylam through the JSC regarding its activities in the Royalty Territory,
consistent with keeping Alnylam reasonably informed of the progress and results
of Development, Manufacture and Commercialization in the Royalty Territory, and
(C) Alnylam will regularly share information with Cubist through the JSC
regarding the activities of Alnylam and its Related Parties with respect to
Development, Manufacture and Commercialization of Licensed Product for Asia
consistent with keeping

-20-



--------------------------------------------------------------------------------



 



Cubist reasonably informed of the progress and results of Development,
Manufacture and Commercialization of Licensed Product for Asia.
     For purposes of clarity, the JSC shall not have the authority to modify the
terms of this Agreement.
     Section 2.2 Appointment of Subcommittees, Project Teams and Collaboration
Managers. The JSC shall be empowered to create such subcommittees of itself and
project teams as it may deem appropriate or necessary. Each such subcommittee
and project team shall report to the JSC, which shall have authority to approve
or reject recommendations or actions proposed thereby subject to the terms of
this Agreement. Each Party shall also designate a collaboration manager (each a
“Collaboration Manager”), who shall be responsible for the day-to-day
coordination of the Collaboration and will serve to facilitate communication
between the Parties with respect to both the Profit-Share Territory and the
Royalty Territory. Each Party may change its designated Collaboration Manager
from time to time upon written notice to the other Party.
     Section 2.3 Reports and Minutes. Each Party shall prepare and deliver to
the JSC, by no later than each [**] (for the period ending December 31 of the
prior Calendar Year), written reports summarizing such Party’s Development
activities for Licensed Product in the Field for the Territory performed to date
(or updating such report for activities performed since the last such report
submitted hereunder, as applicable). Such reports may be provided in any
reasonable written form determined by the reporting Party, including in a
presentation slide format that reasonably summarizes such activities. Alnylam
shall also, at the same time it submits a written report under this Section 2.3
regarding activities in the Territory, also provide a written report to the JSC
summarizing the status, progress and results of activities performed by Alnylam
and its Asian Partner with respect to Development, Manufacture or
Commercialization of Licensed Product for Asia. In addition, Cubist shall
provide Alnylam with prompt written notice of the achievement by Cubist of any
milestone event set forth in Section 7.2. Each Party will provide the members of
the JSC with copies, which may be in electronic format, of all materials it
intends to present at a JSC meeting. The JSC may also request at any time
specific data or information related to Collaboration activities or any other
data to which the JSC is entitled under this Agreement or that a written report
be prepared in advance of any meeting summarizing certain material data and
information arising out of the conduct of the Collaboration any other data to
which the JSC is entitled under this Agreement and the Party or appropriate
committee to whom such request is made shall promptly provide to the other Party
or the JSC such report, data or information. A secretary shall be appointed for
each meeting and shall prepare minutes of the meeting, it being understood that
the secretary and the JSC Chairperson shall not be representatives of the same
Party (that is, if the JSC Chairperson is a representative of Cubist, the
secretary shall be a representative of Alnylam, and vice versa).
     Section 2.4 Decision-Making. Decisions within the purview of the JSC shall
be made by the JSC by consensus, with the representatives of each Party
collectively having one vote on behalf of such Party. For each meeting of the
JSC, at least two (2) representatives of each Party shall constitute a quorum.
Action on any matter may be taken at a meeting, by teleconference,
videoconference or by written agreement.

-21-



--------------------------------------------------------------------------------



 



     Section 2.5 Deadlocks. The JSC shall attempt to resolve any and all
disputes relating to the Collaboration by consensus. If the JSC is unable to
reach a consensus with respect to a dispute, then the dispute shall be submitted
to escalating levels of Alnylam and Cubist senior management for review. If such
dispute cannot be resolved despite escalation, then the Chief Executive Officers
of Alnylam and Cubist shall attempt to resolve such dispute. If the Chief
Executive Officers cannot reach an agreement regarding such dispute within [**]
days after submission to them for resolution, then if the dispute is one over
which the JSC has authority pursuant to Section 2.1(d) or if the dispute relates
to the Royalty Territory, then Cubist shall have the final decision-making
authority subject to Sections 2.5(a) and (b). Notwithstanding anything in this
Agreement to the contrary, any decision within the purview of the JSC for which
Cubist has exercised its final decision-making authority shall be considered a
decision or approval of the JSC.
          (a) Notwithstanding anything in this Agreement to the contrary, Cubist
(i) has no final decision-making authority over the Development or
Commercialization of Licensed Product for Asia or outside the Field, or the
Manufacture of Licensed Product by Alnylam or its Related Parties for such
purposes, (ii) may not conduct, sponsor, fund or otherwise support a Clinical
Study or Post-Approval Study of Licensed Product that would [**] the Development
or Commercialization of Licensed Product in the Field in Asia without Alnylam’s
prior written consent; (iii) may not effect a transfer of responsibility for the
Manufacture of API Bulk Drug Substance or Finished Product from Alnylam to
Cubist, it being understood that any such decisions shall be made by the Parties
in accordance with Article VI; (iv) may not exercise its final decision-making
authority to resolve any disputes between the Parties regarding the [**];
(v) may not exercise its final decision-making authority to [**]; (vi) may not
exercise its final decision-making authority with respect to decisions about
whether [**], (vii) may not exercise its final decision-making authority to
resolve any dispute regarding [**]; and (viii) may not exercise its final
decision-making authority to (A) require Alnylam to use other than Diligent
Efforts to perform its obligations under the Collaboration, (B) require Alnylam
to perform any activities for which it is not responsible under this Agreement,
to amend the Development Plan or Commercialization Plan to impose additional
obligations on Alnylam without Alnylam’s consent, including for purposes of
clarity, to approve any change in the budgets for the Development Plan or the
Commercialization Plan pursuant to Section 4.5 or Section 5.3(b), it being
understood that Cubist shall have final decision-making authority regarding
implementation of the activities set forth in the Development Plan and the
Commercialization Plan, including pricing of Licensed Product in the Territory;
(C) resolve any dispute as to what level of effort constitutes Diligent Efforts,
(D) require Alnylam to take any action that would, or fail to take any action
where the failure to take such action would, violate any applicable Law, rule or
regulation or any agreement with any Third Party (provided, that, in entering
into any such agreement, Alnylam is not in breach of its obligation under this
Agreement) or infringe the intellectual property rights of Third Parties, or
(E) expand or narrow the responsibilities of the JSC or JCT; and
          (b) with respect to all disputes between the Parties under this
Agreement that are not subject to Cubist’s final decision-making authority, the
dispute resolution provisions of Article XII shall apply.

-22-



--------------------------------------------------------------------------------



 



     Section 2.6 Dissolution of JSC. The JSC shall be dissolved upon the earlier
to occur of (a) [**]; provided that, after the [**] of the Effective Date,
Alnylam shall have the right, but shall not be obligated, to participate on the
JSC. In the event the JSC is dissolved or Alnylam elects not participate under
the preceding sentence, (i) decisions within the purview of the JSC shall be
made by Cubist subject to the limits on Cubist’s decision-making authority set
forth in Section 2.5 (a) and subject to Section 2.5(b), and (ii) information
sharing shall continue as set forth in Section 4.8
     Section 2.7 Collaboration Guidelines.
          (a) In conducting activities under this Agreement, neither Party shall
prejudice the value of Licensed Product by reason of such Party’s activities
outside of the Collaboration. Except as specifically provided in Article III or
Section 10.1, the foregoing shall not require either Party to limit the
development, manufacture or commercialization of products other than Licensed
Product. Without limiting the provisions of this Section 2.7(a), Alnylam agrees
that it will not conduct, sponsor, fund or otherwise support without Cubist’s
prior written consent, and will use Diligent Efforts to prevent any Related
Party from, conducting, sponsoring, funding or otherwise supporting, a clinical
study of any Licensed Product for Asia that would [**] the Development or
Commercialization of Licensed Products in the Territory. In all matters relating
to this Agreement, the Parties shall seek to comply with good pharmaceutical and
environmental practices.
          (b) Subject to the terms of this Agreement, the activities and
resources of each Party shall be managed by such Party, acting independently and
in its individual capacity.
ARTICLE III
LICENSE GRANTS
     Section 3.1 Alnylam Grants.
          (a) Development License. Subject to the terms of this Agreement,
Alnylam hereby grants to Cubist (i) a co-exclusive (with Alnylam, to the extent
of Alnylam’s rights and obligations under this Agreement) right and license,
with the right to grant sublicenses, under the Alnylam Technology, to Develop
Licensed Products in the Field for the Profit-Share Territory, and (ii) an
exclusive right and license, with the right to grant sublicenses, under the
Alnylam Technology, to Develop Licensed Products in the Field for the Royalty
Territory. Such licenses shall be (A) royalty-bearing for the Royalty Term of
Licensed Product in each country of the Royalty Territory, and (B) subject to
the Parties’ rights and obligations with respect to N.A. Pre-Tax Profit or Loss
in the Profit-Share Territory for the Term in accordance with Section 7.4. Upon
expiration of the Royalty Term in the case of a country in the Royalty
Territory, the license granted under clause (ii) shall convert to an exclusive,
perpetual, fully paid-up, non-royalty-bearing licenses to Develop Licensed
Products in the Field in the applicable country(ies). Notwithstanding anything
in this Agreement to the contrary, Alnylam shall not be entitled to multiple
royalty or other payments by reason of the split of the license granted to
Cubist under this Article III into a Development, Commercialization and a
Manufacturing license.

-23-



--------------------------------------------------------------------------------



 



          (b) Commercialization License. Subject to the terms of this Agreement,
Alnylam hereby grants to Cubist an exclusive right and license, with the right
to grant sublicenses, under the Alnylam Technology to Commercialize Licensed
Products in the Field in the Territory. Such license shall be
(i) royalty-bearing for the Royalty Term of Licensed Product in each country of
the Royalty Territory, and (ii) subject to the Parties’ rights and obligations
with respect to N.A. Pre-Tax Profit or Loss in the Profit-Share Territory for
the Term. Upon expiration of the Royalty Term in the case of a country in the
Royalty Territory, the license granted under clause (i) shall convert to an
exclusive, perpetual, fully paid-up, non-royalty-bearing license to
Commercialize Licensed Products in the Field in such country(ies).
          (c) Manufacturing License. Subject to the terms of this Agreement,
including Alnylam’s rights as set forth in Article VI, Alnylam hereby grants to
Cubist a co-exclusive (with Alnylam, to the extent of Alnylam’s rights and
obligations under Article VI) right and license, with the right to grant
sublicenses, to the extent consistent with Article VI, under the Alnylam
Technology, to Manufacture or have Manufactured Licensed Products for
Development and Commercialization in the Field for the Territory.
          (d) Limitation on Exclusivity. For purposes of clarity,
notwithstanding anything to the contrary in Section 3.1(a), 3.1(b) or 10.1,
Alnylam has previously and retains the right after the Effective Date to grant
non-exclusive licenses to Third Parties to Develop, Manufacture and
Commercialize RNAi Products for the Territory under Alnylam Technology other
than under the Alnylam Sequence Specific Patent Rights or Alnylam Sequence
Specific Know-How; provided, that, neither Alnylam nor any of its Affiliates
(i) will license or will disclose Licensed Product-specific data, sequence
information or other Licensed Product-specific Know-How to any Third Party other
than to a Related Party for purposes of enabling Alnylam to fulfill its
obligations under this Agreement or with respect to the Development and
Commercialization of Licensed Products in Asia, (ii) has or will allow any Third
Party to rely on Licensed Product-specific regulatory filings or pre-clinical or
clinical work, or, except as specified in a Development Plan for purposes of the
Collaboration, collaborate with any Third Party other than a Related Party
regarding Licensed Products in any manner, including in any manner that
conflicts with Section 3.1(a), 3.1(b) or 10.1, or (iii) will, after the
Effective Date, grant a right or license to any Third Party under any Patent
Rights or Know-How that would allow such Third Party to Develop, Manufacture and
Commercialize Licensed Products other than pursuant to options or other rights
existing on the Effective Date under the agreements listed in Exhibit D.
          (e) Affiliates; Sublicenses.
               (i) Cubist shall have the right to grant sublicenses under the
licenses granted to it pursuant to Sections 3.1(a), (b) and (c), and the right
to grant licenses of its rights under any Joint Collaboration IP, to an entity
that is its Affiliate for so long as such entity remains an Affiliate of Cubist
and complies in all material respects with the obligations of Cubist under this
Agreement. Cubist hereby guarantees the full payment and performance of its
Affiliates under this Agreement.
               (ii) Subject to Sections 3.1(f), 3.3 and 10.1, and for the
Profit-Share Territory [**], Cubist has the right to grant sublicenses of its
rights and the licenses granted to it

-24-



--------------------------------------------------------------------------------



 



under this Agreement (and the right to grant sublicenses under Alnylam’s
interest in any Joint Collaboration IP) to Third Parties to Develop and
Commercialize Licensed Product in the Field in the Territory (A) [**].
               (iii) Subject to Sections 3.1(f) and 3.3 and Article VI, Cubist
shall have the right to grant sublicenses of its rights and the license granted
under Section 3.1(c) (and the right to grant sublicenses under Alnylam’s
interest in any Joint Collaboration IP) to Third Parties to Manufacture the
RSV01 Product, the RSV02 Product, any Additional RSV Product, or a Licensed
Product sublicensed under Section 3.1(e)(ii) for Development and
Commercialization in the Field for the Territory.
          (f) Alnylam In-Licenses. All licenses and other rights granted to
Cubist hereunder are subject to the rights and obligations of Alnylam under the
Alnylam In-Licenses and the Kyowa Agreement. Cubist shall comply with all terms
and conditions of the Alnylam In-Licenses and the Kyowa Agreement in the
Territory applicable to a Sublicensee of Alnylam, and shall perform and take
such actions in the Territory as may be required of a Sublicensee (and, with
respect to the Kyowa Agreement and the [**], as may be required of Alnylam, with
respect to Development, Manufacture and Commercialization of Licensed Product
for the Territory) to allow Alnylam to comply with its obligations thereunder,
including obligations relating to sublicensing, patent matters, confidentiality,
reporting, audit rights, indemnification and diligence; provided that in no
event shall Cubist be responsible for any payment obligations or other financial
obligations of any kind of Alnylam under such agreements except as otherwise
specifically set forth in Sections 4.7, 7.6, 7.7, 7.9 and 8.6. In order to
facilitate Cubist’s compliance with this Section 3.1(f), Alnylam will provide
Cubist with reasonable notice in advance of any action or information required
of Cubist in respect of the Alnylam In-Licenses, including a description
regarding Alnylam’s interpretation of such requirements, and Cubist will, to the
extent required under this Section 3.1(f), perform such actions and provide such
information in accordance with such requirements as reasonably interpreted by
Alnylam.
          (g) Right of First Negotiation for Asia. Alnylam hereby grants to
Cubist a right of first negotiation to add Asia to the Royalty Territory
hereunder (the “ROFN Right”) if, during the Term, (i) the Kyowa Agreement
terminates and (ii) Alnylam determines to seek an Asian Partner other than Kyowa
Hakko for Licensed Products in the Field in Asia. Prior to initiating formal
business discussions with one or more Third Parties other than Kyowa Hakko
regarding such opportunity, Alnylam shall notify Cubist of Alnylam’s
determination to seek an Asian Partner other than Kyowa Hakko (the “ROFN
Notice”), and Cubist shall have [**] after receipt of the ROFN Notice (the
“Option Period”) to notify Alnylam in writing that either (A) Cubist is
exercising its ROFN Right and is interested in adding Asia to the Royalty
Territory hereunder, or (B) Cubist is not interested in adding Asia to the
Royalty Territory hereunder and therefore waives its ROFN Right. Failure by
Cubist to provide written notice of its exercise of the ROFN Right within the
Option Period shall constitute a waiver by Cubist of its ROFN Right. If Cubist
provides written notice to Alnylam exercising its ROFN Right within the Option
Period, the Parties shall negotiate exclusively in good faith for a period of up
to [**] from the date the ROFN Notice was received by Cubist (or such longer
period as the Parties may mutually agree) (the “Negotiation Period”) regarding
mutually agreeable terms and conditions, including mutually agreeable financial
terms and conditions, on which this Agreement would be amended to add Asia to
the Royalty Territory hereunder. If, despite such good faith negotiations, the

-25-



--------------------------------------------------------------------------------



 



Parties do not execute such an amendment within the Negotiation Period, or if
Cubist waives its ROFN Right, then Alnylam shall thereafter be free to negotiate
and execute agreement(s) with one or more Third Parties with respect to such
opportunity; provided that for a period of [**] after the earlier of Cubist’s
waiver of its ROFN Right or the expiration of the Negotiation Period, Alnylam
shall not enter into an agreement regarding such opportunity on terms that, in
the aggregate, are materially more favorable to the Third Party than those last
offered by Alnylam to Cubist.
     Section 3.2 Cubist Grants.
          (a) Manufacturing License. Subject to the terms and conditions of this
Agreement, Cubist hereby grants to Alnylam a non-exclusive, fully paid-up,
non-royalty-bearing worldwide right and license, with the right to grant
sublicenses, subject to Section 3.2(c), under the Cubist Technology, to
Manufacture or have Manufactured Licensed Products, but solely to the extent
necessary (i) during the Term, to enable Alnylam to fulfill its obligations
under this Agreement with respect to the Collaboration, and (ii) during and
after the Term, for the Development and Commercialization of Licensed Products
for Asia but only to the extent that such [**].
          (b) Cubist Technology License. Subject to the terms and conditions of
this Agreement, Cubist hereby grants to Alnylam a non-exclusive, fully paid-up,
non-royalty-bearing license, with the right to grant sublicenses, subject to
Section 3.2(c), under any Cubist Technology but solely to the extent necessary
(i) during the Term, to enable Alnylam to fulfill its obligations under this
Agreement with respect to the Collaboration, and (ii) during and after the Term,
to Develop and Commercialize Licensed Products for Asia but only to the extent
that such [**].
          (c) Affiliates; Sublicenses.
               (i) Alnylam shall have the right to grant sublicenses under the
licenses granted to it pursuant to Sections 3.2(a) and (b), and, subject to the
licenses granted to Cubist under Sections 3.1(a), (b) and (c), the right to
grant licenses of its rights under any Joint Collaboration IP, to an entity that
is an Affiliate for so long as such entity remains an Affiliate of Alnylam and
complies in all material respects with the obligations of Alnylam under this
Agreement. Alnylam hereby guarantees the full payment and performance of its
Affiliates under this Agreement.
               (ii) Subject to Article VI, Alnylam shall have the right to grant
sublicenses to Third Parties under the licenses granted to it pursuant to
Sections 3.2(a)(i).
               (iii) Alnylam shall have the right to grant sublicenses to Third
Parties under the licenses granted to it under Section 3.2(b)(i); provided that
[**].
               (iv) Alnylam shall have the right to grant sublicenses to Third
Parties under the licenses granted to it pursuant to Sections 3.2(a)(ii) and
3.2(b)(ii).
          (d) Payments Owed by Cubist. Alnylam shall promptly reimburse Cubist
for any amounts that Cubist or any of its Affiliates shall owe to any Third
Party by reason of the

-26-



--------------------------------------------------------------------------------



 



license granted by Cubist to Alnylam under this Section 3.2 or under
Section 11.3(a) and any sublicense granted by Alnylam or any of its Affiliates
with respect to Development, Manufacture or Commercialization of Licensed
Product under any such license, if such Third Party Technology was included in
the definition of Cubist Technology in accordance with Section 8.6.
     Section 3.3 Sublicensing Terms; Liability.
          (a) Each sublicense granted by a Party pursuant to this Article III
shall be subject and subordinate to the terms and conditions of this Agreement
and shall contain terms and conditions consistent with those in this Agreement.
Each Party shall promptly provide the other Party with a copy of the fully
executed sublicense agreement covering any sublicense granted hereunder, and
such sublicense agreement shall contain the following provisions: (i) a
requirement that such Sublicensee submit applicable sales or other reports to
the Party granting the sublicense to the extent necessary or relevant to the
reports required to be made or records required to be maintained under this
Agreement; (ii) the audit requirement set forth in Section 7.12; (iii) a
requirement that such Sublicensee comply with the confidentiality and non-use
provisions of Article IX with respect to both Parties’ Confidential Information;
and (iv) any other provisions applicable to a Sublicensee required under any
Alnylam In-License or Cubist In-License, as the case may be, of which the other
Party is notified in writing. If a granting Party becomes aware of a material
breach of any sublicense by a Sublicensee of the rights granted to such Party
under this Article III, the granting Party shall promptly notify the other Party
of the particulars of the same and use Diligent Efforts to enforce the terms of
such sublicense.
          (b) Each Party shall at all times be responsible for the performance
of its Sublicensees under this Agreement.
     Section 3.4 Joint Collaboration IP. Subject to (i) the rights granted to
each Party under this Agreement, including the exclusive licenses granted to
Cubist under Section 3.1, (ii) the obligations of the Parties’ set forth in
Section 10.1 and (iii) the payment obligations set forth in Article VII, each
Party shall have the right to use, sell, keep, license, sublicense or assign its
interest in Joint Collaboration IP and otherwise undertake all activities a sole
owner might undertake with respect to such Joint Collaboration IP without the
consent of and without accounting to the other Party.
     Section 3.5 Section 365(n) of the Bankruptcy Code. All rights and licenses
granted under or pursuant to any Section of this Agreement, including
Sections 3.1 and 3.2 hereof, are rights to “intellectual property” (as defined
in Section 101(35A) of Title 11 of the United States Code, as amended (such
Title 11, the “Bankruptcy Code”)). Each Party hereby acknowledges that
(a) copies of research data, (b) laboratory samples, (c) product samples and
inventory, (d) formulas, (e) laboratory notes and notebooks, (f) data and
results related to clinical trials, (g) regulatory filings and approvals,
(h) rights of reference in respect of regulatory filings and approvals,
(i) pre-clinical research data and results, and (j) marketing, advertising and
promotional materials, constitute “embodiments” of intellectual property
pursuant to Section 365(n) of the Bankruptcy Code. Each Party agrees not to
interfere with the other Party’s exercise of rights and licenses to intellectual
property licensed hereunder and embodiments thereof in accordance with this
Agreement and agrees to use reasonable efforts to assist the other Party to
obtain such intellectual property and embodiments thereof in the possession or
control of

-27-



--------------------------------------------------------------------------------



 



Third Parties as reasonably necessary for the other Party to exercise such
rights and licenses in accordance with this Agreement.
     Section 3.6 Retained Rights. Any rights of a Party not expressly granted
under this Agreement shall be retained by such Party.
ARTICLE IV
DEVELOPMENT OF LICENSED PRODUCTS;
ADDITIONAL RSV PRODUCTS; OPT-OUT RIGHTS
     Section 4.1 Overview. The Parties will collaborate in the further
Development of Licensed Product; provided, however, that the Parties will
Develop Licensed Product in the Field in the Profit-Share Territory in
accordance with the allocations of Development responsibilities set forth in the
Development Plan as amended from time-to-time in accordance with Section 4.2,
and, subject to the obligation to update the JSC, Cubist will be solely
responsible for, and with respect to the Major EU Countries shall use Diligent
Efforts with respect to, the Development of Licensed Product in the Field in the
Royalty Territory.
     Section 4.2 Development Plan; Amendments; Development Responsibilities.
          (a) The Development of Licensed Product in the Profit-Share Territory
shall be governed by the Development Plan, and the Parties shall use Diligent
Efforts to conduct all their Development activities relating to Licensed Product
in accordance with the Development Plan. As of the Effective Date, the
Development Plan includes an initial overall plan for the Development of
Licensed Product in the United States. The Development Plan as of the Effective
Date also includes the initial funding budgeted for each stage of Development in
the United States.
          (b) The JSC shall review the Development Plan not less frequently than
annually and shall develop detailed and specific Development Plan updates, which
shall update or include annual Development budgets for the Profit-Share
Territory for each Calendar Year until the completion of Licensed Product
Development activities in the Profit-Share Territory. No later than [**] of each
Calendar Year, the JSC shall prepare a preliminary draft of the update to the
Development Plan and budget for the following Calendar Year. The JSC shall
review and agree (subject to the final Board approval of each Party) on a final
version of each annual updated Development Plan and budget no later than each
[**] for the immediately following Calendar Year. The Parties may also develop
and submit to the JSC from time to time other proposed substantive amendments to
the Development Plan. The JSC shall review such proposed amendments and may
approve such proposed amendments or any other proposed amendments that the JSC
may consider from time to time in its discretion and, upon such approval by the
JSC, the Development Plan shall be amended accordingly. Amendments and updates
to the Development Plan, including any budgets for the Profit-Share Territory
contained in the Development Plan, shall not be effective without the approval
of the JSC. In connection with each annual update to the Development Plan, the
JSC shall review the FTE Cost, and shall recommend to the Parties whether any
amendment should be made to the prospective FTE Cost to reflect updated
benchmarking information or adjustments to account for FTE skill sets that

-28-



--------------------------------------------------------------------------------



 



were not included in the original FTE Cost calculation. No change to the FTE
Cost shall be effective without the written agreement of both Parties.
          (c) The Parties anticipate that responsibilities for Development
activities for the Profit-Share Territory will initially be allocated between
the Parties substantially as set forth in Exhibit E.
          (d) Notwithstanding anything in this Agreement to the contrary, Cubist
shall not have an obligation to seek JSC approval of development plans and
budgets in the Royalty Territory, but will keep the JSC apprised of such plans.
     Section 4.3 Development Efforts; Manner of Performance; Records and
Reports.
          (a) Each of Alnylam and Cubist shall use Diligent Efforts to execute
and to perform, or cause to be performed, the activities assigned to it relating
to the Development Plan and to cooperate with the other in carrying out the
Development Plan, in each case in good scientific manner and in compliance with
applicable Law, Good Clinical Practice and Good Laboratory Practice.
Notwithstanding anything in this Agreement to the contrary, neither Party will
engage or use a Third Party to perform any of the Development activities
allocated to it under the Development Plan or provide any Licensed Product to
any Third Party in the Profit-Share Territory unless such action, and the form
of agreement with such Third Party, have been approved in advance by the JSC.
          (b) Each Party will maintain scientific records, in sufficient detail
and in good scientific manner appropriate for patent and regulatory purposes,
which will fully and properly reflect all work done and results achieved in the
performance of the Development activities with respect to Licensed Product by
such Party and its permitted contractors and permitted Sublicensees. Each Party
will have the right, during normal business hours and upon reasonable notice, to
inspect and copy (or request the other Party to copy) all records of the other
Party maintained in connection with the work done and results achieved in the
performance of such Development activities, but solely to the extent such
records relate to Licensed Product or to the extent access to such records is
necessary for a Party to exercise its rights under this Agreement. All such
records, and the information disclosed therein, as well as all disclosures made
pursuant to Sections 4.3(c) and 4.8, will be maintained in confidence by the
recipient in accordance with Article IX and will only be used for purposes of
the Collaboration; provided that Alnylam shall be permitted to disclose any such
information obtained from Cubist to its Asian Partner for the purpose of
assisting such Asian Partner to Develop, Manufacture and Commercialize Licensed
Products for Asia, subject to the requirement that, to the extent permissible
under Alnylam’s agreements with its Asian Partner, the Asian Partner has an
obligation to disclose to Alnylam, and to permit Alnylam to disclose to Cubist,
and permit Cubist to use for the purposes set forth in this Agreement,
information and records of all work done and results achieved by such Asian
Partner in the performance of Development, Manufacture or Commercialization of
Licensed Products for Asia, including the information specified in this
Section 4.3(b) and the information specified in Section 4.3(c) and Section 4.8.
Alnylam shall use Diligent Efforts to require its Asian Partner to permit the
disclosures of information and records to Cubist contemplated by the preceding
sentence.

-29-



--------------------------------------------------------------------------------



 



          (c) In addition to the other disclosure obligations set forth in this
Section 4.3, at times and in a manner to be reasonably agreed by the Parties,
each Party shall disclose to the other Party a written summary, in a form
mutually agreed by the Parties, of clinical data with respect to Licensed
Products generated by or under authority of such Party or any Related Party
since the last such disclosure. Upon the request of either Party, the other
Party shall provide prompt and complete access to, and the right to use for
purposes of the activities for which such requesting Party is licensed
hereunder, any Clinical Regulatory Filings and Safety Data generated by such
Party or its Related Parties; provided that in any such case the requesting
Party provides notice to the other Party reasonably in advance and reimburses
the other Party for any reasonably incurred copying costs of providing such
access. Each Party must provide access to its Related Party’s Clinical
Regulatory Filings and Safety Data on the same basis as if the Related Parties
were such Party. If requested by either Party or the JSC, the Parties shall
discuss any issues relating to such Clinical Regulatory Filings or Safety Data
provided by a Party to the other Party. In addition to the foregoing, if
required by a Regulatory Authority(ies) or if it is reasonably necessary for a
Party or its Related Party(ies) to have access to the underlying raw data, case
report forms or other original documents (including laboratory notebooks)
generated by or on behalf of the other Party or its Related Party(ies), then
such other Party shall provide, or cause to be provided, access to the
originals, of such items.
     Section 4.4 Joint Development Costs.
          (a) The Parties shall share Development Costs as follows: (i) all
Development Costs solely for the Profit-Share Territory shall be shared equally
by the Parties, and (ii) all Development Costs incurred with respect to
Development of Licensed Product for the Profit-Share Territory but generating
data or other Know-How that also has applicability in the Royalty Territory
shall be continue to be shared equally by the Parties except that any
incremental costs associated specifically with any Development activities not
required for the Profit-Share Territory shall be [**]. The Parties shall discuss
and attempt to mutually determine in good faith how specific Development Costs
are allocated in accordance with the foregoing sentence. Except as otherwise set
forth in this Section 4.4(a), Cubist shall be responsible for its costs
associated with Development of Licensed Product for the Royalty Territory.
          (b) Development Costs shall initially be borne by the Party incurring
the cost or expense, subject to reimbursement as provided in Section 4.5. Each
Party shall calculate and maintain records of Development Costs incurred by it
in accordance with procedures to be established by the JSC. Alnylam and Cubist
shall report [**] to each other on their Development Costs, with such reports to
be submitted within [**] after the [**] of each Calendar Year. Notwithstanding
the foregoing, within [**] after the end of the [**], Alnylam and Cubist shall
each provide to the other an estimate of such Party’s Development Costs for such
[**]. The Parties shall seek to resolve any questions related to such accounting
statements within [**] after receipt.
     Section 4.5 Reimbursement of Development Costs.
          (a) The Party that incurs more than its share of the total actual
Development Costs for Licensed Product, as allocated under Section 4.4(a), shall
be paid by the other Party an amount of cash sufficient to reconcile to its
agreed percentage of actual Development Costs in

-30-



--------------------------------------------------------------------------------



 



each Calendar Quarter; provided that, except as set forth in Section 4.5(b)
total actual Development Costs for a Party for a Calendar Year shall not exceed
[**] percent ([**]%) of the budgeted Development Costs for such Party for such
Calendar Year, as shown in the then current version of the Development Plan,
except to the extent the JSC approves the increase over [**] percent ([**]%) of
the budgeted Development Costs for such Party before the additional costs are
incurred. Subject to Section 4.5(b), if actual Development Costs for a Calendar
Year to date incurred by either Party exceed budgeted Development Costs for such
Party for such Calendar Year by more than [**] percent ([**]%) and the JSC did
not approve some or all of such increase before the costs were incurred, the
Development Costs deemed to have been incurred by such Party for purposes of
determining the balancing payment under the first sentence of this
Section 4.5(a) shall be limited to [**] percent ([**]%) of such Party’s budgeted
Development Costs plus any portion of the increase over such amount that was
approved in advance by the JSC or approved under Section 4.5(b). Decisions of
the JSC with respect to Development Cost overruns shall be made in accordance
with Section 2.5. Reconciling payments under this Section 4.5 for any Calendar
Quarter shall be made within [**] after the end of such Calendar Quarter.
          (b) Notwithstanding anything in Section 4.5(a) to the contrary, the
Parties agree to approve a Party’s actual Development Costs in excess of [**]
percent ([**]%) of such Party’s budgeted Development Costs to the extent the
overrun is attributable [**], provided that a contingency for such issue is not
already included in the budget for Development Costs for such Calendar Year.
     Section 4.6 Additional RSV Products. If, at any time during the Term, the
JSC determines to commence Development of a Licensed Product other than the
RSV01 Product or the RSV02 Product (an “Additional RSV Product”), then the
Additional RSV Product shall be included in the Collaboration and the Parties
will promptly update the Development Plan accordingly.
     Section 4.7 Alnylam Opt-Out Option.
          (a) Exercise of Option. At any time after the First Opt-Out Milestone,
Alnylam, by written notice to Cubist, shall have the right, in its sole
discretion, to opt-out of further Development of all Licensed Products by
providing written notice to Cubist citing this Section 4.7 (the “Opt-Out
Option”), which Opt-Out Option shall, subject to Section 4.7(b), take effect
[**] after the date of such written notice. Upon the effective date of Alnylam’s
exercise of its Opt-Out Option, the following consequences shall occur:
               (i) The Royalty Territory shall thereafter be expanded to
comprise the entire Territory;
               (ii) The Profit-Share Territory shall cease to exist;
               (iii) The Parties shall cease to share in N.A. Pre-Tax Profit or
Loss;
               (iv) Except as set forth in 4.7(a)(v) and 4.7(a)(xii) and subject
to Section 4.7(b), Alnylam shall cease to share in Development Costs pursuant to
Sections 4.4 and 4.5;

-31-



--------------------------------------------------------------------------------



 



               (v) For a period of [**] following the effective date of
Alnylam’s Opt-Out Option, Alnylam shall continue to be responsible for fifty
percent (50%) of Development Costs incurred by Cubist under the then current
Development Plan; provided that the cumulative Development Costs paid by Alnylam
for Licensed Product under this Section 4.7(a)(v) after Alnylam has exercised
the Opt-Out Option shall not exceed: (A) [**] Dollars ($[**]) if Alnylam
exercised the Opt-Out Option after the First Opt-Out Milestone and prior to the
Second Opt-Out Milestone and (B) [**] Dollars ($[**]) if Alnylam exercised the
Opt-Out Option after the Second Opt-Out Milestone.
               (vi) Without limiting Cubist’s obligations under Section 7.2, and
subject to Sections 4.7(a)(ix) 4.7(a)(xii), Cubist shall make the
non-refundable, non-creditable milestone payments set forth below to Alnylam not
later than [**] after the earliest date on which the corresponding milestone
event set forth below has been achieved:

                              Payment if             Alnylam’s            
Exercise of the             Opt-Out Option   Payment if         Takes Effect  
Alnylam’s         After the First   Exercise of the         Opt-Out   Opt-Out
Option         Milestone and   Takes Effect         Prior to the   After the
Second         Second Opt-Out   Opt-Out   Section 4.7(a)(xii) Milestone Event  
Milestone   Milestone   Option I
 
                       
(A) Acceptance for filing of an application for Regulatory Approval for a
Licensed Product for any indication in the United States
  $ [**]     $ [**]     $ [**]  
 
                       
(B) First Commercial Sale of a Licensed Product in any indication in the United
States
  $ [**]     $ [**]     $ [**]  
 
                       
(C) Acceptance for filing of an application for Regulatory Approval for a
Licensed Product for any indication other than the indication with respect to
which the milestone event described in Section 4.7(a)(vi)(A) above was achieved
in the United States
  $ [**]     $ [**]     $ [**]  

-32-



--------------------------------------------------------------------------------



 



                              Payment if             Alnylam’s            
Exercise of the             Opt-Out Option   Payment if         Takes Effect  
Alnylam’s         After the First   Exercise of the         Opt-Out   Opt-Out
Option         Milestone and   Takes Effect         Prior to the   After the
Second         Second Opt-Out   Opt-Out   Section 4.7(a)(xii) Milestone Event  
Milestone   Milestone   Option I
 
                       
(D) Regulatory Approval of a Licensed Product for any indication other than the
indication with respect to which the milestone event described in Section
4.7(a)(vi)(A) above was achieved in the United States
  $ [**]     $ [**]     $ [**]  

     The milestone payments set forth in this Section 4.7(a)(vi) shall be paid
only once, upon the first achievement of the applicable milestone event by the
first Licensed Product to achieve such milestone event.
               (vii) Without limiting Cubist’s obligations under Section 7.3
(which shall continue to apply to Net Sales of Licensed Product in the Royalty
Territory but only as the Royalty Territory was defined immediately prior to
Alnylam’s exercise of the Opt-Out Option), and subject to Sections 4.7(a)(ix)
and 4.7(a)(xii), in addition to all other amounts payable under this Agreement,
Cubist shall make the non-refundable, non-creditable milestone payments set
forth below to Alnylam upon the achievement of the milestone events set forth
below, such payment to be made as set forth below:

                              Payment if             Alnylam’s            
Exercise of the             Opt-Out Option   Payment if         Takes Effect  
Alnylam’s         After the First   Exercise of the         Opt-Out   Opt-Out
Option         Milestone and   Takes Effect         Prior to the   After the
Second         Second Opt-Out   Opt-Out   Section 4.7(a)(xii) Milestone Event  
Milestone   Milestone   Option I
 
                       
Aggregate Calendar Year Net Sales of Licensed Products in North America greater
than $[**]
  $ [**]     $ [**]     $ [**]  

-33-



--------------------------------------------------------------------------------



 



                              Payment if             Alnylam’s            
Exercise of the             Opt-Out Option   Payment if         Takes Effect  
Alnylam’s         After the First   Exercise of the         Opt-Out   Opt-Out
Option         Milestone and   Takes Effect         Prior to the   After the
Second         Second Opt-Out   Opt-Out   Section 4.7(a)(xii) Milestone Event  
Milestone   Milestone   Option I
 
                       
Aggregate Calendar Year Net Sales of Licensed Products in North America greater
than $[**]
  $ [**]     $ [**]     $ [**]  
 
                       
Aggregate Calendar Year Net Sales of Licensed Products in North America greater
than $[**]
  $ [**]     $ [**]     $ [**]  

     The milestone payments set forth in this Section 4.7(a)(vii) shall be paid
only once, upon the first achievement of the applicable milestone event. For
purposes of determining whether a milestone event set forth in this
Section 4.7(a)(vii) has occurred (and without creating an obligation to pay the
milestone more than once as set forth in the preceding sentence), Calendar Year
Net Sales shall be aggregated for all Licensed Products sold in North America
during the relevant Calendar Year.
     If more than one of such milestone events first occurs based on sales of
Licensed Products in the same Calendar Year, all of such milestone payments
shall be paid for such Calendar Year. If a milestone payment set forth above is
earned based on Net Sales over a period that is shorter in duration than a full
Calendar Year, such payment shall become due and payable [**] after the end of
the Calendar Quarter in which the milestone event is achieved.
               (viii) Without limiting Cubist’s obligations under Section 7.5
(which shall continue to apply to Net Sales of Licensed Product in the Royalty
Territory as the Royalty Territory was defined immediately prior to Alnylam’s
exercise of the Opt-Out Option), and subject to Sections 4.7(a)(ix),
4.7(a)(xii), 7.5(c), 7.5(d), 7.6 and 7.8 through 7.20 (inclusive) (which, for
such purpose, shall be modified as necessary to apply to the royalty obligations
described in this Section 4.7(a)(viii)), Cubist shall pay to Alnylam royalties
on the aggregate Net Sales of all Licensed Products in North America by Cubist
or its Related Parties as follows:

-34-



--------------------------------------------------------------------------------



 



                              Royalty Rate (as             a Percentage of      
      Net Sales) if   Royalty Rate (as         Alnylam’s   a Percentage of      
  Exercise of the   Net Sales) if         Opt-Out Option   Alnylam’s        
Takes Effect   Exercise         After the First   of the Opt-Out         Opt-Out
  Option Takes         Milestone and   Effect     Aggregate Calendar Year Net  
Prior to the   After the Second     Sales of Licensed Products in   Second
Opt-Out   Opt-Out   Section 4.7(a)(xii) North America   Milestone   Milestone  
Option I
 
                       
$[**] — $[**]
    [**] %     [**] %     [**] %
 
                       
Greater than $[**] and less than or equal to $[**]
    [**] %     [**] %     [**] %
 
                       
Greater than $[**] and less than or equal to $[**]
    [**] %     [**] %     [**] %
 
                       
Greater than $[**] and less than or equal to $[**]
    [**] %     [**] %     [**] %
 
                       
Greater than $[**]
    [**] %     [**] %     [**] %

          The foregoing provisions of this Section 4.7 and Section 7.6(a)
notwithstanding, and in addition to the amounts set forth above in this
Section 4.7, Cubist shall pay to Alnylam (A) [**] percent ([**]%) of the
allocated milestone amounts under the Existing Alnylam In-Licenses that are
identified on Exhibit H, and (B) [**] percent ([**]%) of all royalties on the
Net Sales of Licensed Products in North America payable under the Existing
Alnylam In-Licenses up to a maximum of [**] percent ([**]%) of such Net Sales
(i.e., Cubist’s maximum [**] percent ([**]%) share would be [**] percent ([**]%)
of such Net Sales).
               (ix) The foregoing provisions of this Section 4.7(a)
notwithstanding, if Alnylam has exercised its Opt-Out Option and Cubist or any
of its Affiliates, prior to or after Alnylam’s exercise of its Opt-Out Option,
granted or grants one or more Third Party licensees or Sublicensees a sublicense
under the Alnylam Technology or a license under the Cubist Technology to Develop
or Commercialize any Licensed Product in the Field in a country or countries in
North America, then Cubist shall have no payment obligations under
Sections 4.7(a)(vi), 4.7(a)(vii) or 4.7(a)(viii) with respect to development or
sales milestones achieved, or Net Sales of Licensed Products, by such Cubist
licensee or Sublicensee in such country(ies) in

-35-



--------------------------------------------------------------------------------



 



North America, and, in lieu of such payments and subject to Section 7.9(c),
Cubist shall instead pay Alnylam a portion of Sublicense Income received from
such Third Party licensee or Sublicensee with respect to such country(ies) in
North America in accordance with the following:

          Opt-Out Point   Percentage of Sublicense Income
 
       
After the First Opt-Out Milestone and prior to the Second Opt-Out Milestone
    [**] %
 
       
After the Second Opt-Out Milestone
    [**] %

For purposes of clarity, if Alnylam exercises its Opt-Out Option Cubist’s
payment obligations under Sections 4.7(a)(vi), 4.7(a)(vii) and 4.7(a)(viii)
shall apply with respect to development and sales milestones achieved, and the
Net Sales of Licensed Products sold, by Cubist and its Affiliates in such
country(ies) in North America.
               (x) The JSC and JCT shall be dissolved, and, except as set forth
in Article VI, all decisions regarding Development, Commercialization and
Manufacture of Licensed Product shall become subject to Cubist’s final
decision-making authority, except that: (A) Cubist may not conduct, sponsor,
fund or otherwise support a Clinical Study or Post-Approval Study of Licensed
Product that would [**] the Development or Commercialization of Licensed Product
in the Field in Asia, without Alnylam’s prior written consent, (B) Cubist may
not resolve any dispute as to what constitutes Diligent Efforts or as to whether
the First Opt-Out Milestone or the Second Opt-Out Milestone has been achieved,
and (C) Cubist may not unilaterally amend this Agreement.
               (xi) This Agreement shall otherwise remain in effect.
               (xii) Notwithstanding the foregoing provisions of this
Section 4.7(a), if (1) Alnylam exercises the Opt-Out Option after the Second
Opt-Out Milestone and (2) [**], then:

  A.   Cubist shall promptly provide Alnylam with a copy of such [**] and with a
summary of all relevant information relating to such [**];     B.  
Additionally, Cubist shall provide Alnylam with such additional information
regarding such [**] and planned [**] as Alnylam may reasonably request;     C.  
Within [**] after receipt of the information and documents provided by Cubist
pursuant to clause (A); provided however in no event shall such time period
expire earlier than [**] after delivery of any information requested by Alnylam
pursuant to clause (B), Alnylam shall make one of the following two elections
and notify Cubist of such election: (I) elect to accept the milestones and

-36-



--------------------------------------------------------------------------------



 



      royalties set forth in the column entitled “Section 4.7(a)(xii) Option I”
in Sections 4.7(a)(vi), 4.7(a)(vii) and 4.7(a)(viii), in lieu of the otherwise
applicable opt-out economics set forth above in Sections 4.7(a)(vi), 4.7(a)(vii)
and 4.7(a)(viii) (provided that such reduced economics shall remain subject to
the applicable provisions of Section 7.9 referenced in Section 4.7(a)(viii)) or
(II) agree to fund [**] percent ([**]%) of the [**], in which case there shall
be no reduction to the applicable opt-out economics set forth above in
Sections 4.7(a)(vi), 4.7(a)(vii) and 4.7(a)(viii);     D.   If Alnylam makes the
election set forth in clause (C)(I) above and Cubist subsequently achieves a
[**] provided to Alnylam by Cubist pursuant to clause (A) above, Cubist shall
notify Alnylam of such occurrence promptly after receipt of such [**] and
Alnylam shall thereafter have an option, exercisable by providing Cubist with
notice of such exercise within [**] after Alnylam’s receipt of Cubist’s
notification, to pay Cubist [**] percent ([**]%) of the amount of the additional
[**] actually incurred by Cubist in [**] and, if Alnylam exercises such option
and thereafter makes such payment within [**] after Alnylam’s receipt of
Cubist’s notification, the reduction to Alnylam’s opt-out economics set forth in
clause (C)(I) above shall not apply; and     E.   If Alnylam makes the election
set forth in clause (C)(II) above, then the JSC shall be reconstituted and,
[**], all Development and Manufacture for the purposes of Development of
Licensed Product for the Profit-Share Territory shall [**]. For purposes of
clarity, (i) at the time [**], the JSC will be dissolved again and Alnylam will,
from that point forward, receive milestones and royalties based upon the
exercise of its Opt-Out Option after the Second Opt-Out Milestone and (ii) at no
time shall Alnylam resume sharing in N.A. Pre-Tax Profit or Loss.

          (b) Cubist Termination. Notwithstanding anything in this Section 4.7
to the contrary, Alnylam’s exercise of its Opt-Out Option shall not take effect
if, prior to the effective date of such Opt-Out Option under this Section 4.7,
Cubist provides written notice to Alnylam of Cubist’s decision to terminate this
Agreement under Section 11.2(a).
     Section 4.8 Technology Transfer and Exchange of Know-How.
          (a) Exchange of Know-How. Promptly following the Effective Date,
Alnylam will make available to Cubist, at no cost or expense to Cubist, such
Alnylam Know-How as is requested by Cubist in connection with Cubist’s
Development efforts, including all data from any and all clinical trials and
preclinical studies and non-clinical development work for Licensed Products that
are in existence as of the Effective Date. During the Term, Alnylam shall
promptly update Cubist as to all Alnylam Know-How that has not previously been
provided

-37-



--------------------------------------------------------------------------------



 



under this Agreement, and shall provide to Cubist any such additional Alnylam
Know-How promptly upon Cubist’s request.
          (b) Updates if JSC Ceases to Exist. In the event during the Term the
JSC ceases to exist, then no later than [**] of each Calendar Year thereafter
(for the period ending December 31 of the prior Calendar Year), (i) Cubist shall
prepare and deliver to Alnylam a written report summarizing the status, progress
and results of activities performed by Cubist and its Related Parties with
respect to the Development, Manufacture or Commercialization of Licensed Product
in the Field for the Territory performed since the last such report submitted
under this Agreement, and (ii) Alnylam shall submit to Cubist a written report
summarizing the status, progress and results of activities performed by Alnylam
and its Related Parties with respect to Development, Manufacture or
Commercialization of Licensed Product for Asia since the last report submitted
under this Agreement. Such reports may be provided in any reasonable written
form determined by the Party making such report, including in a presentation
slide format that reasonably summarizes such activities.
ARTICLE V
COMMERCIALIZATION AND CERTAIN OTHER RESPONSIBILITIES
     Section 5.1 Diligent Efforts. Cubist shall have the sole right to
Commercialize Licensed Product in the Field in the Territory. The costs of
Commercialization in the Royalty Territory shall be borne one hundred percent
(100%) by Cubist. The costs of Commercialization in the Profit-Share Territory
shall be shared equally by the Parties through the sharing of N.A. Pre-Tax
Profit or Loss under Section 7.4 even if there are no Net Sales. Cubist shall
use Diligent Efforts to Commercialize Licensed Products in those countries in
the Territory in which Cubist has obtained Regulatory Approval and where
Commercialization is commercially reasonable, including by providing appropriate
incentives consistent with its normal business practices to Sales
Representatives involved in the Commercialization of Licensed Products in the
Territory.
     Section 5.2 Joint Commercialization Team . Commencing with the earlier of
(i) [**] and (ii) the date [**] prior to the anticipated launch of the first
Licensed Product in the Territory, and provided Alnylam has not exercised its
Opt-Out Option, the Parties will establish a joint commercialization team
(“JCT”) to coordinate the Commercialization of Licensed Product in the Field in
the Profit-Share Territory. The provisions of Sections 2.1(a), 2.1(b) and 2.1(c)
relating to the operation of the JSC shall also apply to the JCT; provided,
however, that Alnylam shall have the right, but not the obligation, to
participate in the JCT. The responsibilities of the JCT include:
          (a) providing updates regarding the Commercialization of Licensed
Product in the Profit-Share Territory;
          (b) reviewing, commenting on and approving the Commercialization Plan
and all updates to the Commercialization Plan;
          (c) coordinating with the JSC regarding Development matters as
necessary or appropriate to Commercialization of Licensed Product in the
Profit-Share Territory;

-38-



--------------------------------------------------------------------------------



 



          (d) overseeing Manufacturing activities related to the
Commercialization of Licensed Product in the Territory;
          (e) receiving updates from Cubist on the status of Commercialization
activities in the Royalty Territory;
          (f) performing such other activities as the Parties agree in writing
shall be the responsibility of the JCT; and
          (g) attempting to resolve any and all disputes relating to the
Commercialization of Licensed Product in the Territory by consensus.
     For purposes of clarity, the JCT shall not have the authority to modify the
terms of this Agreement.
     Cubist shall have final decision-making authority with respect to all
decisions related to Commercialization in the Territory, including those
decisions within the purview of the JCT, subject in each case to the specific
limitations set forth in Sections 2.5(a) and (b), but not including the
escalation procedures contained in Section 2.5, and subject to the limitations
in Section 5.3.
     Section 5.3 Commercialization Plan.
          (a) Commencing no later than [**] prior to the anticipated launch of
the first Licensed Product, Cubist shall prepare and deliver to the JCT, by no
later than [**] of each Calendar Year, a written plan and budget that describes
in detail the Commercialization activities (including pre-launch and launch
activities, if applicable) to be undertaken with respect to Licensed Product in
the Profit-Share Territory in the next Calendar Year and the dates by which such
activities are targeted to be accomplished (each, a “Commercialization Plan”).
The Commercialization Plan (including the budget) shall contain sufficient
detail with respect to Commercialization tactics and other matters to enable the
JCT to conduct a meaningful review of the Commercialization Plan, and the JCT
shall approve the first Commercialization Plan for the Profit-Share Territory no
later than [**] prior to launch of the first Licensed Product in the
Profit-Share Territory. Thereafter, the JCT shall review the Commercialization
Plan not less frequently than annually and shall develop Commercialization Plan
updates, which shall include updated budgets for the Profit-Share Territory, for
each Calendar Year. Cubist may also develop and submit to the JCT for review
from time to time other proposed substantive amendments to the Commercialization
Plan. Amendments and updates to the Commercialization Plan, including any
budgets for the Profit-Share Territory contained in the Commercialization Plan,
shall not be effective without the approval of the JCT. Notwithstanding anything
in this Agreement to the contrary, if Cubist engages or uses a Third Party to
perform any Commercialization activities in the Profit-Share Territory under
circumstances where such Third Party will be granted a sublicense under Alnylam
Technology or where there will be a material penalty for early termination that
is inconsistent with industry standards, [**].
          (b) The amount by which the Commercialization Costs actually incurred
by a Party in any Calendar Year exceeds such Party’s allocated share, under
Section 7.4(a), of the total Commercialization Costs for such period, as shown
on the applicable Commercialization

-39-



--------------------------------------------------------------------------------



 



Plan, shall be taken into account in the calculation of the balancing payment to
be made under Section 7.4(b) so as to reconcile each Party to its agreed
percentage of actual Commercialization Costs in accordance with Section 7.4(b);
provided that, except as set forth in Section 5.3(c), the total actual
Commercialization Costs for a Party for a Calendar Year shall not exceed [**]
percent ([**]%) of the budgeted Commercialization Costs for such Party for such
Calendar Year, as shown in the then current version of the Commercialization
Plan, except to the extent the JCT approves the increase over [**] percent
([**]%) of the budgeted Commercialization Costs for such Party before the
additional costs are incurred. Except as set forth in Section 5.3(c), if actual
Commercialization Costs for the Calendar Year to date incurred by either Party
exceed budgeted Commercialization Costs for such Party for such Calendar Year by
more than [**] percent ([**]%) and the JCT did not approve some or all of such
increase before the costs were incurred, the Commercialization Costs deemed to
have been incurred by such Party for purposes of determining the balancing
payments pursuant to Section 7.4(b) shall be limited to [**] percent ([**]%) of
such Party’s budgeted Commercialization Costs plus any portion of the increase
over such amount that was approved in advance by the JCT or that is approved or
permitted under Section 5.3(c). Decisions of the JCT with respect to
Commercialization Cost overruns shall be made in accordance with Section 2.5.
Alnylam and Cubist shall report [**] to each other on their Commercialization
Costs, with such reports to be submitted within [**] after the [**].
Notwithstanding the foregoing, within [**] after the end of the [**], Alnylam
and Cubist shall each provide to the other an estimate of such Party’s
Commercialization Costs for such [**]. The Parties shall seek to resolve any
questions related to such accounting statements within [**] after receipt.
          (c) Notwithstanding anything in Section 5.3(b) to the contrary, [**],
reasonable out-of-pocket costs of patent enforcement incurred by a Party or any
of its Related Parties under Section [**] is approved by the JSC and reasonable
out-of-pocket costs incurred by a Party or any of its Related Parties under
Section [**], in each case with respect to Actions in the Field in the
Profit-Share Territory shall be included as Commercialization Costs regardless
of whether such costs are included in the Commercialization Plan, provided that
the Parties shall use good faith efforts to include estimates of such costs in
the Commercialization Plan. In addition, the limitations in Section 5.3(b) with
respect to Commercialization Costs in excess of [**] percent ([**]%) of budget
shall not apply to [**], including [**], which such amounts shall be included in
Commercialization Costs in the amounts actually incurred in accordance with
Cubist’s then-current [**], as communicated by Cubist to Alnylam for the
applicable Calendar Year. The Parties further agree that the JCT shall approve a
Party’s Commercialization Costs in excess of [**] percent ([**]%) of such
Party’s budgeted Commercialization Costs to the extent the overrun is
attributable to [**], provided that a contingency for such issue is not already
included in the budget for Commercialization Costs for such Calendar Year.
     Section 5.4 Regulatory Filings. Except as may be otherwise specified by the
JSC or set forth in Exhibit E or as otherwise required for Alnylam to perform
its obligations under this Agreement, Cubist (or its Related Parties) shall be
the holder of all INDs and Regulatory Approvals (including IND and NDA
submissions) for Licensed Product in the Territory, and Cubist shall have the
right to (a) oversee, monitor and coordinate all regulatory actions,
communications and filings with, and submissions to, each Regulatory Authority,
(b) be responsible for interfacing, corresponding and meeting with each
Regulatory Authority and (c) be responsible for maintaining all regulatory
filings. Alnylam or its Asian Partner shall have the

-40-



--------------------------------------------------------------------------------



 



right to cross-reference all INDs, Regulatory Approvals and all other regulatory
filings filed by Alnylam or Cubist or their respective Related Parties in the
Territory with respect to the Development, Manufacture or Commercialization of
Licensed Products for Asia.
     Section 5.5 Advertising and Promotional Materials. As between the Parties,
Cubist will be responsible for the creation, preparation, production,
reproduction and filing with the applicable Regulatory Authorities, of relevant
written sales, promotion and advertising materials relating to Licensed Product
(“Promotional Materials”) for use in the Territory. All such Promotional
Materials will be compliant with all applicable Laws, and in the Profit Share
Territory shall be consistent with the Commercialization Plan. Subject to any
limitations imposed by applicable Law, all such Promotional Materials and all
documentary information and oral presentations (where practicable) regarding the
marketing and promotion of Licensed Product in the Field in the Territory shall
(a) acknowledge the Parties’ license arrangement and collaboration on Licensed
Product, and (b) in the Profit-Share Territory, shall display the Cubist and
Alnylam names and logos with equal prominence. Copies of all Promotional
Materials used in the Territory will be archived by Cubist in accordance with
applicable Law. Upon Alnylam’s reasonable request, copies of the core
Promotional Materials used by Cubist in the Profit-Share Territory shall be
translated into English (where applicable) and provided to Alnylam, and the
costs of such translations shall be Commercialization Costs. Upon Alnylam’s
reasonable request and cost, copies of the core Promotional Materials used by
Cubist in the Royalty Territory shall be translated into English (where
applicable) and provided to Alnylam. Upon Cubist’s reasonable request and cost,
copies of the core Promotional Materials for Licensed Product used by Alnylam or
any of its Related Parties in the Field for Asia shall be translated into
English (where applicable) and provided to Cubist.
     Section 5.6 Sales and Distribution. Cubist shall be responsible for booking
sales and shall warehouse and distribute Licensed Product in the Territory. If
Alnylam receives any orders for Licensed Product in the Field for the Territory,
it shall refer such orders to Cubist.
     Section 5.7 Reporting Obligations.
          (a) Within Territory. Cubist shall prepare and deliver to the JCT (or,
if the JCT does not exist, shall deliver to Alnylam), by no later than each [**]
(for the period ending December 31 of the prior Calendar Year), written reports
summarizing Cubist’s Commercialization activities for Licensed Product in the
Field in the Territory performed to date (or updating such report for activities
performed since the last such report submitted hereunder, as applicable). In
addition, Cubist shall provide Alnylam with written notice of (i) all filings
and submissions for Regulatory Approval regarding Licensed Product in the
Territory in a timely manner; (ii) all Regulatory Approvals obtained or denied,
the filing of any IND for Licensed Product, the First Commercial Sale of
Licensed Product in each country in the Territory and the achievement by Cubist
of any milestone event set forth in Section 7.2 or 7.3, within [**] after Cubist
learns such event has occurred; provided, however, that in all circumstances,
Cubist shall inform Alnylam of such event prior to public disclosure of such
event by Cubist. Moreover, to the extent consistent with the provisions of
Section 3.1(f) and subject to Section 7.4, Cubist shall prepare and deliver to
Alnylam any additional reports required under the Alnylam In-Licenses, in each
case sufficiently in advance to enable Alnylam to comply with its obligations
under the Alnylam In-Licenses. Cubist shall also provide to the JCT such other
information as Alnylam

-41-



--------------------------------------------------------------------------------



 



may reasonably request related to Commercialization of Licensed Product in the
Territory and shall keep the JCT reasonably informed of Cubist’s
Commercialization activities with respect to Licensed Product in the Field in
the Territory.
          (b) Asia. Alnylam shall prepare and deliver to the JCT (or, if the JCT
does not exist, shall deliver to Cubist), by no later than each [**] (for the
period ending December 31 of the prior Calendar Year), written reports
summarizing the Commercialization activities of Alnylam and its Related Parties
with respect to Licensed Product in the Field for Asia performed to date (or
updating such report for activities performed since the last such report
submitted hereunder, as applicable). In addition, Alnylam shall provide Cubist
with written notice within [**] after Alnylam becomes aware (but in any event
prior to public disclosure by Alnylam) of (i) all filings and submissions for
Regulatory Approvals regarding Licensed Product in Asia; and (ii) all Regulatory
Approvals obtained or denied, the filing of any IND for Licensed Product or the
First Commercial Sale of Licensed Product, in each case in each country in Asia.
Alnylam shall also provide such other information to Cubist as Cubist may
reasonably request and shall keep Cubist reasonably informed of
Commercialization activities of Alnylam and its Asian Partner with respect to
Licensed Product in the Field in Asia.
     Section 5.8 Other Responsibilities. Without intending to limit in any way
Cubist’s overall responsibility for Commercialization of Licensed Products in
the Territory, the Parties agree that Cubist shall be solely responsible for
(a) handling all returns of Licensed Product, in the Territory, it being
understood that if Licensed Product is returned to Alnylam, it shall promptly be
shipped to a facility designated by Cubist; and (b) handling all aspects of
Licensed Product order processing, invoicing and collection, distribution,
inventory and receivables in the Territory; provided that in the Profit-Share
Territory, the costs of such activities shall be included as Commercialization
Costs or Distribution Costs, as the case may be, in the calculation and
reconciliation of N.A. Pre-Tax Profit or Loss in accordance with Section 7.4.
All returns will be required to be made in accordance with Cubist’s standard
return procedures which require a return authorization to be issued by Cubist or
its designee.
     Section 5.9 Adverse Event and Licensed Product Complaint Reporting
Procedures; Notice of Information Affecting Marketability of Licensed Product.
Each Party will maintain a record of any and all complaints it receives with
respect to Licensed Products, and will use Diligent Efforts to ensure that its
Related Parties maintain such records. Each Party will notify the other Party in
reasonable detail of any complaint it receives with respect to Licensed Product
within sufficient time to allow the other Party and its Related Parties to
comply with any and all regulatory and other requirements imposed upon them in
any jurisdiction in which Licensed Product is being marketed or tested in
Clinical Studies or Post-Approval Studies. Cubist will maintain a global safety
database for Licensed Product. The reasonable costs of implementing and
maintaining the global safety database shall be included as Commercialization
Costs in the calculation and reconciliation of N.A. Pre-Tax Profit or Loss in
accordance with Section 7.4 even though the global safety database will also be
used with respect to the Royalty Territory. In the event Alnylam elects to
exercise its Opt-Out Option under Section 4.7, notwithstanding anything to the
contrary contained in Section 4.7 or otherwise in this Agreement, Alnylam shall
continue to pay [**] of the reasonable costs of maintaining the global safety
database, and shall reimburse Cubist for such costs on a monthly basis within
[**] after receipt of an invoice from Cubist. Alnylam and the Asian Partner will
have access to all data in the global adverse event

-42-



--------------------------------------------------------------------------------



 



database, subject to reasonable procedures to be mutually agreed upon by the
Parties and such Asian Partner and set forth in the Safety Information Exchange
Agreement, as defined below. Cubist will provide Alnylam and the Asian Partner
with all adverse event information and safety data relating to Licensed Product
in its Control through access to the global adverse event database. Alnylam will
use Diligent Efforts to require that its Asian Partner will report to Alnylam or
directly to Cubist the details around any adverse events and serious adverse
events relating to Licensed Product in its Control within the time periods for
such reporting as specified in the Safety Information Exchange Agreement. Cubist
shall be responsible for submitting adverse event reports with respect to
Licensed Products to the applicable Regulatory Authorities in the Territory.
Cubist’s reasonable costs associated with submitting adverse event reports in
the Royalty Territory shall be borne by Cubist. Cubist’s reasonable costs
associated with submitting adverse event reports in the Profit-Share Territory
shall be included as Commercialization Costs in the calculation and
reconciliation of N.A. Pre-Tax Profit or Loss in accordance with Section 7.4. In
addition, each Party shall promptly notify the other Party if such Party becomes
aware of any information or circumstance that is likely to have a material
adverse effect on the Development, Manufacture or Commercialization of Licensed
Products in the Territory. Within [**] after the Effective Date, the Parties
will develop and agree in writing upon a safety information exchange agreement
(the “Safety Information Exchange Agreement”) that will include safety data
exchange procedures governing the coordination of collection, investigation,
reporting, and exchange of information concerning any adverse experiences, and
any product quality and product complaints involving adverse experiences,
related to Licensed Product, sufficient to enable each Party to comply with its
legal and regulatory obligations and consistent with the terms of this
Agreement. At Cubist’s request, Alnylam shall use Diligent Efforts to require
that its Asian Partner become a Party to the Safety Information Exchange
Agreement.
     Section 5.10 Recalls, Market Withdrawals or Corrective Actions. If any
Regulatory Authority issues or requests a recall or takes a similar action in
connection with Licensed Product in the Territory, or if either Party determines
that an event, incident or circumstance has occurred that may result in the need
for a recall or market withdrawal in the Territory, the Party notified of such
recall or similar action, or the Party that desires such recall, withdrawal or
similar action, shall, within [**], advise the other Party thereof by telephone
or facsimile. Cubist, in consultation with Alnylam, shall decide whether to
conduct a recall or product withdrawal in the Territory (except in the case of a
government mandated recall, when Cubist may act without such advance notice, but
shall notify Alnylam as soon as possible) and the manner in which any such
recall or withdrawal shall be conducted. Alnylam will make available to Cubist,
upon request, all of Alnylam’s pertinent records that Cubist may reasonably
request to assist Cubist in effecting any recall.
     Section 5.11 Medical Inquiries. Cubist shall handle all medical questions
or inquiries from members of the medical profession in the Territory regarding
Licensed Product in the Field. Cubist’s reasonable costs associated with
handling medical questions or inquiries from members of the medical profession
in the Profit-Share Territory shall be included as Commercialization Costs in
the calculation and reconciliation of N.A. Pre-Tax Profit or Loss in accordance
with Section 7.4.

-43-



--------------------------------------------------------------------------------



 



     Section 5.12 Export Monitoring. Cubist and its Related Parties will use
Diligent Efforts to monitor and prevent exports of Licensed Product from the
Territory to countries in Asia, using methods commonly used in the industry for
such purpose, and shall promptly inform Alnylam of any such exports of Licensed
Product from the Territory to countries in Asia, and the actions taken to
prevent such exports. Cubist agrees to take any actions reasonably requested in
writing by Alnylam that are consistent with applicable Law to prevent exports of
Licensed Product from the Territory to countries in Asia. Alnylam shall use
Diligent Efforts to effect provisions with its Asian Partner that require the
Asian Partner to use efforts consistent with those required of Cubist under this
Section 5.12 to inform Cubist of, and to prevent, exports of Licensed Products
from countries in Asia into countries in the Territory.
ARTICLE VI
MANUFACTURE AND SUPPLY
     Section 6.1 Supply Obligations; Alnylam’s Existing Manufacturing
Arrangements.
          (a) Subject to Section 6.2, from and after the Effective Date, Alnylam
will use Diligent Efforts, either itself or through Third Parties, to
Manufacture, in accordance with applicable cGMP (as defined in the Supply
Agreement Term Sheet), and supply to Cubist API Bulk Drug Substance and Finished
Product (as applicable) in quantities that are reasonably sufficient for the
conduct of Development and Commercialization by Cubist with respect to the
Profit-Share Territory under the Development Plan and Commercialization Plan,
respectively, and for Development and Commercialization in the Royalty
Territory. Cubist shall pay Alnylam an amount equal to Alnylam’s Cost of Goods
Sold for API Bulk Drug Substance and Finished Product (as applicable) supplied
by Alnylam to Cubist pursuant to this Section 6.1 with respect to the
Development and Commercialization in the Royalty Territory, payable within [**]
after receipt of an invoice therefor in accordance with the Supply Agreement.
Alnylam’s Cost of Goods Sold for API Bulk Drug Substance and Finished Product
(as applicable) supplied by Alnylam to Cubist pursuant to this Section 6.1 for
Development in the Profit-Share Territory shall be included as Development
Costs. Alnylam’s Cost of Goods Sold for API Bulk Drug Substance and Finished
Product (as applicable) supplied by Alnylam to Cubist pursuant to this
Section 6.1 for Commercialization in the Profit-Share Territory shall be shared
by the Parties through the calculation of N.A. Pre-Tax Profit or Loss.
          (b) Prior to the Effective Date, Alnylam entered into the master
services agreements identified on Exhibit F with respect to the supply of API
Bulk Drug Substance and Finished Product for clinical trials, and such
agreements are hereby deemed approved by Cubist. Subject to Sections 6.2 and
6.3, Alnylam shall be responsible for the day-to-day management of such
suppliers on behalf of the Parties, under the direction of the JSC; provided
that in no event shall Alnylam amend any of the agreements identified on
Exhibit F with respect to any Licensed Product without Cubist’s prior written
approval of the form of the amendment, which approval shall not be unreasonably
withheld or delayed. After the Effective Date, Alnylam, in consultation with
Cubist, shall use Diligent Efforts to enter into such additional agreements (if
any, as determined by the Parties) with suppliers of API Bulk Drug Substance or
Finished Product (as applicable) to supply the Parties with API Bulk Drug
Substance or Finished Product in quantities that are reasonably sufficient for
the conduct of Development and

-44-



--------------------------------------------------------------------------------



 



Commercialization activities for the Territory pursuant to this Agreement. The
selection of such Third Party suppliers and the terms of the agreements with
such Third Party suppliers with respect to Licensed Products shall be subject to
prior approval by both Parties, which approval shall not be unreasonably
withheld or delayed. The terms of any such agreements shall include the right of
both Parties to audit any such Third Party suppliers of API Bulk Drug Substance
or Finished Product being supplied for the Territory. In the case of the
agreements identified on Exhibit F, to the extent permitted by such agreements
and upon the reasonable request of Cubist, Alnylam shall audit such existing
Third Party suppliers with respect to activities related to Licensed Products
and, to the extent permitted by such agreements, shall permit Cubist
representatives to participate as part of the audit team. The results of any
such audit shall be reported to Alnylam as provided in such agreements and
Alnylam shall report such results to Cubist to the extent permitted by such
agreements. Notwithstanding anything in this Agreement to the contrary, Alnylam
shall use Diligent Efforts to amend the agreements listed on Exhibit F to the
extent necessary to permit Cubist representatives to participate in audits of
such Third Parties with respect to Licensed Product and to have access to audit
results.
          (c) The JSC shall not take any action or direct Alnylam to take any
action that would result in the breach of any agreement set forth on Exhibit F,
or of any subsequent agreement between Alnylam and an API Bulk Drug Substance or
Finished Product supplier, including any minimum purchase obligation or
non-cancelable order obligation contained in any such agreement.
     Section 6.2 Transition of Manufacturing Responsibilities to Cubist.
          (a) The Parties contemplate that, at a suitable time after the
Effective Date, the Parties may agree to transfer responsibility for
Manufacturing API Bulk Drug Substance and Finished Product for the Territory (as
applicable) to Cubist or a designated Third Party manufacturer. The Supply
Agreement Term Sheet also contains provisions under which Cubist may assume
responsibility for the Manufacture of Licensed Product.
          (b) If, and at such time as a transition of Manufacturing to Cubist is
to occur under Section 6.2(a), Cubist will either (i) enter into agreement(s)
with API Bulk Drug Substance supplier(s) or Finished Product suppliers or
(ii) supply API Bulk Drug Substance or Finished Product (after completion of
transfer of responsibilities), in either case to replace the agreement(s)
referenced in Section 6.1 or to provide a second source of supply for API Bulk
Drug Substance or Finished Product, the terms of any such agreements or
arrangements involving Cubist shall be subject to both Parties’ prior written
approval, which approval shall not be unreasonably withheld or delayed. After
such transition, Cubist’s Cost of Goods Sold for API Bulk Drug Substance and
Finished Product (as applicable) supplied by Cubist for Development in the
Profit-Share Territory shall be included as Development Costs, and Cubist’s Cost
of Goods Sold for API Bulk Drug Substance and Finished Product (as applicable)
supplied by Cubist for Commercialization in the Profit-Share Territory shall be
shared by the Parties through the calculation of N.A. Pre-Tax Profit or Loss.
          (c) From and after such time, if any, as responsibility for
Manufacturing API Bulk Drug Substance or Finished Product is transitioned to
Cubist, Cubist shall use Diligent Efforts to Manufacture or have Manufactured
and supply sufficient quantities of the API Bulk

-45-



--------------------------------------------------------------------------------



 



Drug Substance or Finished Product (as applicable) to enable Cubist to respond
on a timely basis to customer demand for Licensed Products in the Field in the
Territory.
          (d) Cubist acknowledges that Alnylam has certain supply obligations to
Kyowa Hakko under the Kyowa Agreement, and that, if any such obligations to
Kyowa Hakko or to another Asian Partner remain at the time of any transition of
responsibility for supply to Cubist pursuant to Section 6.2(a), the Parties
shall use Diligent Efforts to structure such transition in a manner that enables
Alnylam to satisfy such supply obligations to Kyowa Hakko (or another Asian
Partner, as applicable) after such transition in a reasonable manner, provided
in no event shall Cubist have any obligation to supply Alnylam with any Licensed
Product other than the Licensed Product Cubist is Manufacturing for itself.
          (e) Alnylam shall pay Cubist an amount equal to [**] for any API Bulk
Drug Substance and Finished Product (as applicable) supplied by Cubist to
Alnylam (or its designee) pursuant to Section 6.2(d) [**] to which Alnylam is
entitled under its agreement with its Asian Partner, which such amount shall be
paid within [**] after receipt of an invoice therefor. Sale by Cubist of API
Bulk Drug Substance or Finished Product to Alnylam under this Agreement shall
not be included in the calculation of Net Sales.
     Section 6.3 Supply Agreement. The terms of Exhibit G hereof (the “Supply
Agreement Term Sheet”) shall govern the Manufacture and supply of Licensed
Product hereunder until such time as the Parties enter into a supply agreement
(the “Supply Agreement”), after which time, the terms of the Supply Agreement
shall govern. The Parties will use their commercially reasonable efforts to
enter into, within [**] after the Effective Date, a Supply Agreement among
Alnylam, Cubist and Kyowa Hakko, consistent with the terms set forth in
Exhibit G, and containing such other terms as shall be consistent with this
Agreement, the Kyowa Agreement and industry standards for a contract
manufacturing agreement in the context of a collaborative effort. For purposes
of clarity, if Cubist assumes responsibility for the Manufacture and supply of
License Product pursuant hereto or pursuant to the Supply Agreement Term Sheet
or the Supply Agreement, it is the intention of the Parties that Cubist will
have the same rights and obligations as the manufacturer and supplier that
Alnylam held prior to such time under the Supply Agreement Term Sheet or the
Supply Agreement, as the case may be.
     Section 6.4 Technology Transfer. Promptly after a decision of the Parties
or election by Cubist under Section 6.2 to transfer Manufacture of the API Bulk
Drug Substance or Finished Product (as applicable) to Cubist or to a Third Party
API Bulk Drug Substance supplier or Finished Product supplier with whom Cubist
enters into an agreement, as permitted under Section 6.2, Alnylam will transfer
to Cubist or to such Third Party supplier all documents and Manufacturing
information and other Know-How necessary or reasonably useful to enable Cubist
to Manufacture or have Manufactured the API Bulk Drug Substance and Finished
Product (as applicable). Alnylam’s costs and expenses incurred in connection
with any such transfer of technology under this Section 6.4 shall [**], to the
extent consistent with this Agreement.

-46-



--------------------------------------------------------------------------------



 



ARTICLE VII
FINANCIAL PROVISIONS
     Section 7.1 Upfront Fee. Within five (5) Business Days after the Effective
Date, Cubist shall pay Alnylam a non-refundable, non-creditable initial payment
of Twenty Million Dollars ($20,000,000).
     Section 7.2 Development Milestones. Cubist shall make the non-refundable,
non-creditable milestone payments set forth below to Alnylam not later than [**]
after the earliest date on which the corresponding milestone event set forth
below has been achieved:

      Milestone Event   Payment*
(a) Acceptance for filing of an application for Regulatory Approval for a
Licensed Product for any indication in the EMEA or in a Major EU Country
  $ [**]
(b) First Commercial Sale of a Licensed Product in any indication in a Major EU
Country
  $ [**]
(c) Acceptance for filing of an application for Regulatory Approval for a
Licensed Product for any indication other than the indication with respect to
which the milestone event described in Section 7.2(a) above was achieved in the
EMEA or in a Major EU Country
  $[**]
(d) Regulatory Approval of a Licensed Product for any indication other than the
indication with respect to which the milestone event described in Section 7.2(a)
above was achieved in the EMEA or in a Major EU Country
  $ [**]

 

*   The milestone payments for RSV02 Products and Additional RSV Products shall
be [**] percent ([**]%) of the amounts set forth in the chart above.

     The milestone payments set forth in this Section 7.2 shall be paid only
once, upon the first achievement of the applicable milestone event by the first
Licensed Product to achieve such milestone event; provided that if any such
milestone event is first achieved by an RSV02 Product or an Additional RSV
Product such that Cubist pays [**] percent ([**]%) of the amount set forth in
the table above in connection with the achievement of such milestone, then [**]
percent ([**]%) of such milestone amount shall be paid by Cubist if such
milestone event is subsequently achieved by an RSV01 Product.

-47-



--------------------------------------------------------------------------------



 



     Section 7.3 Sales Milestones. In addition to all other amounts payable
under this Agreement, Cubist shall make non-refundable, non-creditable milestone
payments set forth below to Alnylam upon the achievement of the milestone events
set forth below, such payment to be made as set forth below:

      Milestone Event   Payment*
(a) Calendar Year Net Sales of Licensed Product in the Royalty Territory greater
than $[**]
  $ [**]
(b) Calendar Year Net Sales of Licensed Product in the Royalty Territory greater
than $[**]
  $[**]
(c) Calendar Year Net Sales of Licensed Product in the Royalty Territory greater
than $[**]
  $ [**]

 

*   The milestone payments for RSV02 Products and Additional RSV Products shall
be [**] percent ([**]%) of the amounts set forth in the chart above.

     The milestone payments set forth in this Section 7.3 shall each be payable
only once, upon the first achievement of the applicable Net Sales threshold in a
given Calendar Year; provided that if any such success milestone is first
achieved by an RSV02 Product or an Additional RSV Product such that Cubist pays
[**] percent ([**]%) of the amount set forth in the table above in connection
with the achievement of such milestone, then [**] percent ([**]%) of such
milestone amount shall be paid by Cubist if the milestone event is subsequently
achieved by an RSV01 Product.
     For purposes of determining whether a milestone event set forth in this
Section 7.3 has occurred (and without creating an obligation to pay the
milestone more than once as set forth in the preceding paragraph of this
Section 7.3), Calendar Year Net Sales shall be calculated for each Licensed
Product separately.
     If more than one of such milestone events first occurs based on sales of
Licensed Product in the same Calendar Year, all of such milestone payments shall
be paid for such Calendar Year. If a milestone payment set forth above is earned
based on Net Sales over a period that is shorter in duration than a full
Calendar Year, such payment shall become due and payable [**] after the end of
the Calendar Quarter in which the milestone event is achieved.
     Section 7.4 N.A. Pre-Tax Profit or Loss.
          (a) Allocation of N.A. Pre-Tax Profit or Loss. Subject to
Section 5.3(b), the Parties shall share in N.A. Pre-Tax Profit or Loss for the
Profit-Share Territory as follows: fifty percent (50%) to Alnylam and fifty
percent (50%) to Cubist. N.A. Pre-Tax Profit or Loss shall be calculated in
accordance with Section 7.4(b). It is understood that costs and expenses
included in components of N.A. Pre-Tax Profit or Loss shall not be double
counted and shall not also be included in Development Costs.

-48-



--------------------------------------------------------------------------------



 



          (b) Quarterly Reconciliation of N.A. Pre-Tax Profit or Loss.
               (i) Within [**] after the end of each Calendar Quarter after the
Effective Date, Cubist shall submit to Alnylam a written report setting forth
(A) all Net Sales of Licensed Products in the Profit-Share Territory made by
Cubist or its Related Parties during such Calendar Quarter, together with an
accounting of the deductions from gross invoice price to Net Sales in accordance
with Section 1.76, (B) all Sublicense Income received during such Calendar
Quarter, and (C) the Cost of Goods Sold, Commercialization Costs and
Distribution Costs incurred by Cubist with respect to Licensed Products in the
Field in the Profit-Share Territory.
               (ii) Within [**] after the end of each Calendar Quarter after the
Effective Date, Alnylam shall submit to Cubist a written report setting forth
the Cost of Goods Sold, Commercialization Costs and Distribution Costs incurred
by Alnylam with respect to Licensed Products in the Field in the Profit-Share
Territory.
               (iii) In submitting the reports contemplated by
Sections 7.4(b)(i) and 7.4(b)(ii), subject to Section 5.3(c), the Parties shall
submit costs and expenses for inclusion in the reconciliation of N.A. Pre-Tax
Profit or Loss only to the extent such costs and expenses were made or incurred
by such Party for activities described in the then current Commercialization
Plan, or (B) as otherwise approved by the JSC or JCT.
               (iv) Within [**] after the receipt of Alnylam’s report pursuant
to Section 7.4(b)(ii), Cubist shall submit to Alnylam a written report setting
forth in reasonable detail the calculation of N.A. Pre-Tax Profit or Loss and
the calculation of the net amount owed by Cubist to Alnylam, or by Alnylam to
Cubist, in order to ensure the sharing of N.A. Pre-Tax Profit or Loss set forth
in Section 7.4(a). The net amount payable shall be paid by Cubist or by Alnylam
(as the case may be) within [**] after the end of the applicable Calendar
Quarter.
     Section 7.5 Licensed Product Royalties in the Royalty Territory.
          (a) Royalty Rates. Subject to Sections 7.5(b), 7.5(c), 7.5(d), 7.6,
7.7, 7.8 and 7.9, Cubist shall pay to Alnylam royalties on the aggregate Net
Sales in the Royalty Territory of each Licensed Product by Cubist or its Related
Parties, determined on a Licensed Product-by-Licensed Product basis, as follows:

                  Royalty Rate for         Licensed Products     Royalty Rate
for   other than RSV01     RSV01 Products   Products (as a Calendar Year Net
Sales   (as a percentage   percentage of of Licensed Product   of such Net
Sales)   such Net Sales)
$[**] — $[**]
  [**]%   [**]%
Greater than $[**] and less than or equal to $[**]
  [**]%   [**]%

-49-



--------------------------------------------------------------------------------



 



                  Royalty Rate for         Licensed Products     Royalty Rate
for   other than RSV01     RSV01 Products   Products (as a Calendar Year Net
Sales   (as a percentage   percentage of of Licensed Product   of such Net
Sales)   such Net Sales)
Greater than $[**] and less than or equal to $[**]
  [**]%   [**]%
Greater than $[**] and less than or equal to $[**]
  [**]%   [**]%
Greater than $[**]
  [**]%   [**]%

          (b) Applicability of Royalty Rates to Net Sales in the Royalty
Territory. Royalties on aggregate Net Sales of Licensed Product in the Royalty
Territory in a Calendar Year shall be paid at the rate applicable to the portion
of Net Sales within each of the Net Sales levels above during such Calendar
Year. For example, subject to Sections 7.5(c), 7.5(d), 7.6, 7.7, 7.8 and 7.9,
if, during a Calendar Year, Net Sales of an RSV01 Product were equal to $[**],
the royalty payable by Cubist would be calculated by [**].
          (c) Royalties in North America After Exercise of the Opt-Out Option.
In the event Alnylam exercises its Opt-Out Option under Section 4.7, (i) the
Royalty Territory shall be expanded to include North America, and (ii) Net Sales
of Licensed Products for purposes of calculating the royalty tiers shall be
determined separately for North America and the rest of the Territory in
accordance with Section 4.7(a), provided that the royalty rates applicable to
North America shall be those set forth in Section 4.7(a).
          (d) Royalty Term and Adjustments. The obligations of Cubist to make
royalty payments at the full rates recited in Section 7.5(a) shall commence on
the Effective Date and shall expire on a Licensed Product-by-Licensed Product
and country-by-country basis on the later of: (i) the expiration of the Legal
Exclusivity Period or (ii) the tenth (10th) anniversary of the date of the First
Commercial Sale of such Licensed Product in such country by Cubist or its
Related Parties (the “Royalty Term”). The foregoing provisions of this
Section 7.5(d) notwithstanding, the royalties payable with respect to Net Sales
of a Licensed Product sold in any country in the Royalty Territory shall be
reduced to [**] percent ([**]%) of the amounts otherwise payable pursuant to
Section 7.5(a) (as further adjusted by the other provisions of this
Article VII), during any portion of the Royalty Term when there is not an
applicable Legal Exclusivity Period in effect with respect to such Licensed
Product in such country.
     Section 7.6 Adjustments for Necessary Third Party IP Payments in the
Royalty Territory.
          (a) With respect to Licensed Products in the Royalty Territory,
(i) subject to Section 7.9, Alnylam shall bear [**] percent ([**]%) of any
royalties, upfront fees, milestones or other payments owed under the Existing
Alnylam In-Licenses with respect to the Development,

-50-



--------------------------------------------------------------------------------



 



Manufacture or Commercialization of a Licensed Product in the Field in the
Royalty Territory; (ii) subject to Sections 7.6(b) and 7.9, Cubist shall bear
[**] percent ([**]%) of any royalties upfront fees, milestones or other payments
under the Alnylam In-Licenses, other than the Existing Alnylam In-Licenses, to
the extent reasonably allocable to Necessary Third Party IP for the Development,
Manufacture or Commercialization of a Licensed Product in the Field in the
Royalty Territory; and (iii) subject to Sections 7.6(b) and 7.9, Cubist shall
bear [**] percent ([**]%) of any royalties upfront fees, milestones or other
payments under the Cubist In-Licenses, to the extent reasonably allocable to
Necessary Third Party IP for the Development, Manufacture or Commercialization
of a Licensed Product in the Field in the Royalty Territory. Any such amounts
shall be paid by Cubist or paid by Alnylam and reimbursed by Cubist; provided
that if such amounts are paid by Alnylam, Alnylam shall invoice Cubist for the
amounts identified on a Calendar Quarter basis, and Cubist shall pay such
invoices within [**] after receipt of Alnylam’s invoice.
          (b) Subject to Section 7.9, [**] percent ([**]%) of all royalties,
upfront fees, milestones or other payments under the Alnylam In-Licenses and the
Cubist In-Licenses actually paid by Cubist pursuant to Section 7.6(a)(ii) or
7.6(a)(iii) shall be fully creditable against royalties payable by Cubist to
Alnylam pursuant to Section 7.5(a) or Section 4.7. [**].
     Section 7.7 Necessary Third Party IP in the Profit-Share Territory. With
respect to Licensed Product in the Profit-Share Territory, (a) [**] percent
([**]%) of any royalties, upfront fees, milestones or other payments under the
Alnylam In-Licenses (other than Existing Alnylam In-Licenses), (b) [**] percent
([**]%) of royalties payable under Existing Alnylam In-Licenses up to [**]
percent ([**]%) of Net Sales, (c) [**] percent ([**]%) of the allocated
milestones under Existing Alnylam In-Licenses that are identified on Exhibit H,
and (d) ([**]%) of any royalties, upfront fees, milestones or other payments
under the Cubist In-Licenses, in each case under clauses (a), (b), (c) and (d),
to the extent reasonably allocable to Necessary Third Party IP for the
Development, Manufacture or Commercialization of Licensed Products in the Field
for the Profit-Share Territory, shall be included in Commercialization Costs or
Development Costs, as applicable; provided that it is understood that [**]
percent ([**]%) of the allocated milestones identified on Exhibit H shall be
included in Commercialization Costs or Development Costs, as the case may be,
with respect to Licensed Products for the Profit-Share Territory. Alnylam shall
bear [**] percent ([**]%) of any royalties, up-front fees, milestones or other
payments owed under the Existing Alnylam In-Licenses with respect to
Development, Manufacture or Commercialization of Licensed Product in the Field
in the Profit-Share Territory to the extent not covered under the preceding
sentence.
     Section 7.8 Royalty Adjustments for Generic Products. If, during a given
Calendar Quarter, there is Generic Competition in a particular country of the
Royalty Territory with respect to a Licensed Product, then subject to
Section 7.9, the royalties payable on the Net Sales of such Licensed Product in
such country during such Calendar Quarter shall be reduced to (a) [**] percent
([**]%) of the amounts otherwise payable pursuant to Section 7.5(a), as adjusted
by the other provisions of this Article VII, with respect to such Licensed
Product in such country for such Calendar Quarter, and (b) [**] percent ([**]%)
of the amounts otherwise payable pursuant to Section 7.5(a), as adjusted by the
other provisions of this Article VII, with respect to such Licensed Product in
such country for such Calendar Quarter where the market share in such

-51-



--------------------------------------------------------------------------------



 



country for the Generic Product (determined in accordance with Section 1.54) is
greater than [**] percent ([**]%).
     Section 7.9 Minimum Payments in the Royalty Territory.
          (a) Unless the reductions in Section 7.8(b) apply, notwithstanding
anything to the contrary in Section 7.5, 7.6 or 7.8, with respect to any
Licensed Product in any country in the Royalty Territory in any Calendar
Quarter, if the royalty payments (after all adjustments and reductions) to be
made to Alnylam by Cubist would otherwise be less than the royalty amounts
payable by Alnylam (and not reimbursed by Cubist) to Third Parties under the
Alnylam In-Licenses with respect to such Net Sales of Licensed Product in the
Royalty Territory plus [**] percent ([**]%) of the Net Sales of such Licensed
Product in the Royalty Territory in such Calendar Quarter, then Alnylam shall
invoice Cubist for such shortfall amounts on a Calendar Quarter basis, and
Cubist shall pay such invoices within [**] after receipt of Alnylam’s invoice.
          (b) If the reductions in Section 7.8(b) apply, notwithstanding
anything to the contrary in Section 7.5, 7.6 or 7.8, with respect to any
Licensed Product in any country in the Royalty Territory in any Calendar
Quarter, if the royalty payments (after all adjustments and reductions) to be
made to Alnylam by Cubist would otherwise be less than the amounts payable by
Alnylam to Third Parties under the Alnylam In-Licenses plus [**] percent ([**]%)
of the Net Sales of such Licensed Product in such Calendar Quarter in the
Royalty Territory, then Alnylam shall invoice Cubist for such shortfall amounts
on a Calendar Quarter basis, and Cubist shall pay such invoices within [**]
after receipt of Alnylam’s invoice.
          (c) If the provisions of Section 4.7(a)(ix) apply, notwithstanding
anything to the contrary in Section 4.7(a)(ix) or this Article VII, if the
portion of Sublicense Income attributable to the Net Sales of Licensed Products
by such Cubist Sublicensee in such country(ies) in North America in any Calendar
Quarter would otherwise be less than the royalty amounts payable by Alnylam to
Third Parties under the Alnylam In-Licenses with respect to such Net Sales of
Licensed Product in such country(ies) in North America in such Calendar Quarter
plus [**] percent ([**]%) of such Net Sales, then Alnylam shall invoice Cubist
for such shortfall amounts on a Calendar Quarter basis, and Cubist shall pay
such invoices within [**] after receipt of Alnylam’s invoice.
     Section 7.10 Royalty Reports; Payments. Within [**] after the end of each
Calendar Quarter for which royalties are payable by Cubist to Alnylam with
respect to Net Sales of Licensed Products in the Royalty Territory pursuant to
Section 7.5, Cubist shall submit to Alnylam a report, on a country-by-country
basis, providing in reasonable detail an accounting of all Net Sales (including
an accounting of all unit sales of Licensed Product and calculation of the
deductions from gross invoice price to Net Sales in accordance with
Section 1.76) made during such Calendar Quarter and the calculation of the
applicable royalties under Section 7.5(a). Cubist shall pay to Alnylam all
amounts payable by it under Section 7.5 as indicated in the report at the time
Cubist submits the report.
     Section 7.11 Payments from Alnylam to Cubist; Reports. Alnylam will pay
Cubist [**] percent ([**]%) of any Asian Partner Payments received by Alnylam
from its Asian Partner after the Effective Date, in accordance with this
Section 7.11. No sooner than [**] and no later than

-52-



--------------------------------------------------------------------------------



 



[**] after the end of each Calendar Quarter in which Alnylam receives Asian
Partner Payments, Alnylam shall submit to Cubist a report, providing in
reasonable detail an accounting of all Asian Partner Payments received by
Alnylam during such Calendar Quarter and the calculation of the applicable
payment under this Section 7.11. Alnylam shall pay to Cubist all amounts payable
by it under this Section 7.11 as indicated in the report at the time Alnylam
submits the report. As used in this Section 7.11, “Asian Partner Payments” means
any of the following received by Alnylam from its Asian Partner: (a) [**]. For
avoidance of doubt, this Section 7.11 survives any termination of this Agreement
as long as such termination occurs after NDA submission in the United States.
     Section 7.12 Audits. Each Party shall keep complete and accurate records of
the items underlying Development Costs, Commercialization Costs, Distribution
Costs, Net Sales, Cost of Goods Sold, Necessary IP Rights, royalties,
milestones, other license fees and other payments and the elements required to
calculate N.A. Pre-Tax Profit or Loss relating to the reports and payments
required by Sections 4.4, 4.5, 4.7, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.10
and 7.11. Each Party will have the right [**] at its own expense to have an
independent, certified public accountant, selected by such Party and reasonably
acceptable to the other Party, review any such records of the other Party in the
location(s) where such records are maintained by the other Party upon reasonable
notice and during regular business hours and under obligations of confidence,
for the sole purpose of verifying the basis and accuracy of payments made under
Sections 4.4, 4.5, 4.7, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.10 and 7.11
within the prior [**] period. If the review of such records reveals that the
other Party has failed to accurately report information pursuant to
Sections 4.4, 4.5, 4.7, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.10 and 7.11,
then the other Party shall promptly pay to the auditing Party any resulting
amounts due under such Sections, together with interest calculated in the manner
provided in Section 7.17. If any such discrepancies are greater than five
percent (5%) of the amounts actually due for any Calendar Quarter under
Sections 4.4, 4.5, 4.7, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.10 and 7.11,
the other Party shall pay all of the costs of such review.
     Section 7.13 Tax Matters.
          (a) Cubist will make all payments to Alnylam under this Agreement
without deduction or withholding except to the extent that any such deduction or
withholding is required by applicable Law to be made on account of Taxes (as
that term is defined in Section 7.13(e) below).
          (b) Any Tax required to be withheld under applicable Law on amounts
payable under this Agreement will promptly be paid by Cubist on behalf of
Alnylam to the appropriate Governmental Authority, and Cubist will furnish
Alnylam with proof of payment of such Tax. Any such Tax required to be withheld
will be an expense of and borne by Alnylam. Cubist will give notice of its
intention to begin withholding any such Tax in advance and cooperate to use
reasonable and legal efforts to reduce such Tax on payments made to Alnylam
hereunder.
          (c) Cubist and Alnylam will cooperate with respect to all
documentation required by any relevant Government Authority or reasonably
requested by Cubist to secure a reduction in the rate of applicable withholding
Taxes.

-53-



--------------------------------------------------------------------------------



 



          (d) If Cubist had a duty to withhold Taxes in connection with any
payment it made to Alnylam under this Agreement but Cubist failed to withhold,
and such Taxes were assessed against and paid by Cubist, then Alnylam will
indemnify and hold harmless Cubist from and against such Taxes (including
interest). If Cubist makes a claim under this Section 7.13(d), it will comply
with the obligations imposed by Section 7.13(b) as if Cubist had withheld Taxes
from a payment to Alnylam.
          (e) Solely for purposes of this Section 7.13, “Tax” or “Taxes” means
any present or future taxes, levies, imposts, duties, charges, assessments or
fees of any nature (including interest, penalties and additions thereto) that
are imposed by a Government Authority.
     Section 7.14 United States Dollars. All dollar ($) amounts specified in
this Agreement are United States dollar amounts.
     Section 7.15 Currency Exchange. All payments to be made by Cubist to
Alnylam shall be made in U.S. dollars, to an Alnylam bank account able to
receive U.S. dollars. In the case of sales outside the United States, royalty
payments by Cubist to Alnylam shall be converted to U.S. dollars in accordance
with the following: the rate of currency conversion shall be calculated using a
simple average of mid-month and month-end spot rates as published by The Wall
Street Journal, Eastern Edition. This method of conversion is and shall be
consistent with Cubist’s then current methods. Cubist shall give Alnylam prompt
written notice of any changes to Cubist’s customary and usual procedures for
currency conversion, which shall only apply after such notice has been delivered
and provided that such changes continue to maintain a set methodology for
currency conversion.
     Section 7.16 Blocked Payments. If, by reason of applicable Law in any
country, it becomes impossible or illegal for Cubist or its Related Party(ies)
to transfer, or have transferred on its behalf, royalties or other payments to
Alnylam, Cubist shall promptly notify Alnylam of the conditions preventing such
transfer and such royalties or other payments shall be deposited in local
currency in the relevant country to the credit of Alnylam in a recognized
banking institution designated by Alnylam or, if none is designated by Alnylam
within a period of [**], in a recognized banking institution selected by Cubist
or its Related Party(ies), as the case may be, and identified in a notice given
to Alnylam.
     Section 7.17 Late Payments. The paying Party shall pay interest to the
receiving Party on the aggregate amount of any payments that are not paid on or
before the date such payments are due under this Agreement at a rate per annum
equal to the lesser of one percent (1%) per month or the highest rate permitted
by applicable Law, calculated on the number of days such payments are paid after
the date such payments are due.
     Section 7.18 No Overlapping Royalties. Notwithstanding any other provision
of this Agreement, in no event shall any royalty payment provided for under any
Section of this Agreement be paid with respect to any sale of a specific
Licensed Product to the extent a royalty has been paid pursuant to any other
Section of this Agreement with respect to such sale of the same specific
Licensed Product; provided that the higher royalty amount is paid, and provided
further that the foregoing shall not apply to the payment of sales milestones
under Sections 4.7, 7.3 and 11.4.

-54-



--------------------------------------------------------------------------------



 



     Section 7.19 Reporting. The Parties will use the Calendar Year to establish
monthly, quarterly and annual time periods for all of their financial budgeting
and actual reporting requirements, including N.A. Pre-Tax Profit or Loss
reporting.
     Section 7.20 Resolution of Disputes. If there is a dispute, claim or
controversy relating to any financial obligation by one Party to the other Party
pursuant to this Agreement, such Party shall provide such other Party with
written notice setting forth in reasonable detail the nature and factual basis
for such good-faith dispute and each Party agrees that it shall seek to resolve
such dispute within [**] after the date such written notice is received. If no
such resolution is reached by the Parties, the dispute shall be resolved through
the procedures set forth in Article XII. Notwithstanding any other provision of
this Agreement to the contrary, the obligation to pay any reasonably disputed
amount shall not be deemed to have been triggered until such dispute is resolved
hereunder; provided that all amounts that are not in dispute shall be paid in
accordance with this Agreement.
ARTICLE VIII
INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS
     Section 8.1 Inventorship. Inventorship for patentable inventions conceived
or reduced to practice during the course of the performance of activities
pursuant to this Agreement shall be determined in accordance with United States
patent laws for determining inventorship.
     Section 8.2 Ownership. Subject to the licenses and rights granted to Cubist
under this Agreement, Alnylam shall own the entire right, title and interest in
and to all inventions and discoveries (and Patent Rights claiming patentable
inventions therein) first made or discovered solely by employees or consultants
of Alnylam or acquired solely by Alnylam in the course of conducting the
Collaboration. Subject to the licenses and rights granted to Alnylam under this
Agreement, Cubist shall own the entire right, title and interest in and to all
inventions and discoveries (and Patent Rights claiming patentable inventions
therein) first made or discovered solely by employees or consultants of Cubist
or acquired solely by Cubist in the course of conducting the Collaboration. The
Parties shall jointly own any inventions and discoveries (and Patent Rights
claiming patentable inventions therein) first made or discovered jointly in the
course of conducting the Collaboration.
     Section 8.3 Prosecution and Maintenance of Patent Rights.
          (a) Cubist Technology. Cubist shall have the sole right to, at
Cubist’s discretion, file, conduct prosecution, and maintain (including the
defense of any interference or opposition proceedings), all Patent Rights
comprising Cubist Technology (other than Joint Collaboration IP), in Cubist’s
name.
          (b) Alnylam Technology. Alnylam shall have the sole right to, at
Alnylam’s discretion, file, conduct prosecution, and maintain (including the
defense of any interference or opposition proceedings), all Patent Rights
comprising Alnylam Technology (other than Joint Collaboration IP), in Alnylam’s
name. Alnylam shall provide to Cubist copies of all prosecution filings related
to Alnylam Sequence Specific Patent Rights sent to or received from patent
offices

-55-



--------------------------------------------------------------------------------



 



in the Territory, unless otherwise directed by Cubist, and, with respect to
patent applications containing Alnylam Sequence Specific Patent Rights having
information not previously filed that is intended to be submitted to patent
offices in the Territory, shall use reasonable efforts to provide Cubist with a
draft of each such filing reasonably in advance of submission and shall consider
in good faith any comments regarding such draft application that Cubist may
timely provide. In addition, Alnylam shall provide to Cubist such other
information related to prosecution of the Alnylam Patent Rights as Cubist may
from time to time reasonably request to allow Cubist to track prosecution and
maintenance of Alnylam Patent Rights. In the event Alnylam decides not to file a
patent application on Alnylam Know-How that would contain Alnylam Sequence
Specific Patent Rights, or decides to abandon prosecution of any Alnylam
Sequence Specific Patent Rights or decides to not otherwise maintain or extend
any Alnylam Sequence Specific Patent Rights, Alnylam shall give Cubist written
notice sufficiently in advance of any loss of rights to allow Cubist to file,
prosecute, maintain or extend, as the case may be, such Alnylam Sequence
Specific Patent Rights, in Alnylam’s name.
          (c) Joint Collaboration IP.
               (i) Alnylam shall have the first right to, at Alnylam’s
discretion, file, conduct prosecution, and maintain (including the defense of
any interference or opposition proceedings), all Patent Rights included in Joint
Collaboration IP, in the names of both Alnylam and Cubist. Cubist shall use
Diligent Efforts to make available to Alnylam or its authorized attorneys,
agents or representatives, such of its employees as Alnylam in its reasonable
judgment deems necessary in order to assist it in obtaining patent protection
for such Joint Collaboration IP. Each Party shall sign, or use Diligent Efforts
to have signed, all legal documents necessary to file and prosecute patent
applications or to obtain or maintain patents in respect of such Joint
Collaboration IP, at its own cost.
               (ii) If Alnylam elects not to seek or continue to seek or
maintain patent protection on any Joint Collaboration IP in the Territory,
Cubist shall have the right to, at Cubist’s discretion, to seek, prosecute and
maintain in any country in the Territory patent protection on such Joint
Collaboration IP in the names of both Alnylam and Cubist. Alnylam shall use
Diligent Efforts to make available to Cubist its authorized attorneys, agents or
representatives, such of Alnylam’s employees as are reasonably necessary to
assist Cubist in obtaining and maintaining the patent protection described under
this Section 8.3(c)(ii). Alnylam shall sign or use Diligent Efforts to have
signed all legal documents necessary to file and prosecute such patent
applications or to obtain or maintain such patents.
               (iii) With respect to Patent Rights included in the Joint
Collaboration IP, the Party filing, prosecuting and maintaining such Patent
Rights shall provide the other Party, within [**] after submitting or receiving
such filings or correspondence, with copies of all filings and correspondence
submitted to and received from patent offices in the Territory and, with respect
to substantive filings and correspondence to be submitted to patent offices in
the Territory, shall use reasonable efforts to provide the other Party with
drafts of such filings and correspondence reasonably in advance of submission
and shall consider in good faith any comments regarding such filings and
correspondence that the other Party may timely provide.

-56-



--------------------------------------------------------------------------------



 



          (d) Patent Term Extensions. The Parties shall cooperate, if necessary
and appropriate, with each other in gaining patent term extensions (including
those extensions available under U.S. Drug Price Competition and Patent Term
Restoration Act of 1984, the Supplementary Certificate of Protection of Member
States of the EU and other similar measures in any other country) wherever
applicable to Patent Rights Controlled by either Party that Cover Licensed
Product in the Territory. The Parties shall, if necessary and appropriate, use
reasonable efforts to agree upon a joint strategy relating to patent term
extensions, but, in the absence of mutual agreement with respect to any
extension issue, the patent or the claims of the patent shall be selected on the
basis of the scope, enforceability and remaining term of the patent in the
relevant country or region. All filings for such extensions shall be made by the
Party Controlling such patent or, in the case of Patent Rights included in the
Joint Collaboration IP, by the Party responsible for filing, prosecuting and
maintaining such Patent Rights in accordance with this Section 8.3.
          (e) Patent Expenses. The patent filing, prosecution and maintenance
expenses incurred after the Effective Date with respect to Patent Rights
comprised of Alnylam Technology and Cubist Technology (“Patent Expenses”) shall
be borne by the Party responsible for filing, prosecuting and maintaining such
Patent Rights under this Section 8.3; provided that [**].
     Section 8.4 Third Party Infringement.
          (a) Notices. Each Party shall promptly report in writing to the other
Party any (i) known or suspected infringement of any Alnylam Technology or
Cubist Technology being used in the Collaboration, including any Joint
Collaboration IP or (ii) unauthorized use or misappropriation of any
Confidential Information or Know-How of a Party by a Third Party of which it
becomes aware, in each case only to the extent relevant to the Development,
Manufacture or Commercialization of Licensed Product and involving a competing
product (“Competitive Infringement”) in the Territory, and shall provide the
other Party with all available evidence supporting such infringement, or
unauthorized use or misappropriation.
          (b) Rights to Enforce.
               (i) Cubist’s First Right. Subject to the provisions of any Third
Party agreement under which Cubist’s rights in Cubist Technology are granted,
Cubist shall have the sole and exclusive right to initiate an infringement or
other appropriate suit anywhere in the world against any Third Party who at any
time has infringed, or is suspected of infringing, any Patent Rights, or of
using without proper authorization any Know-How, comprising Cubist Patent
Rights, Cubist Know-How, or Cubist Collaboration IP.
               (ii) Alnylam’s First Right. Subject to the provisions of any
Third Party agreement under which Alnylam’s rights in Alnylam Technology are
granted and subject to Section 8.4(b)(iii) below, Alnylam shall have the sole
and exclusive right to initiate an infringement or other appropriate suit
anywhere in the world against any Third Party who at any time has infringed, or
is suspected of infringing, any Patent Rights, or of using without proper
authorization any Know-How, comprising Alnylam Patent Rights, Alnylam Know-How,
Alnylam Collaboration IP or Joint Collaboration IP.

-57-



--------------------------------------------------------------------------------



 



               (iii) Requests to Initiate Enforcement Action. Alnylam will
consider in good faith any request from Cubist to initiate an infringement or
other appropriate suit against any Third Party with respect to a Competitive
Infringement in the Territory of Alnylam Patent Rights, Alnylam Know-How,
Alnylam Collaboration IP or Joint Collaboration IP; provided, however, that
Alnylam shall not be required to initiate any such suit. If, however, Alnylam
elects not to initiate such suit with respect to Alnylam Sequence Specific
Patent Rights or Alnylam Sequence Specific Know-How, or otherwise does not
commence suit with respect to Alnylam Sequence Specific Patent Rights within
[**] after Cubist’s request made under the preceding sentence, Cubist shall have
the right to initiate such suit with respect to the Alnylam Sequence Specific
Patent Rights and to join Alnylam as a party.
          (c) Procedures; Expenses and Recoveries. The Party having the right to
initiate any infringement suit under Section 8.4(b) above shall have the sole
and exclusive right to select counsel for any such suit and shall pay all
expenses of the suit, including attorneys’ fees and court costs and
reimbursement of the other Party’s reasonable out-of-pocket expense in rendering
assistance requested by the initiating Party; provided that with respect to any
such suit, the Parties may mutually agree to jointly bear such costs and
expenses, in which case the allocation of recoveries described below may be
adjusted as mutually agreed by the Parties. If required under applicable Law in
order for the initiating Party to initiate or maintain such suit, or if either
Party is unable to initiate or prosecute such suit solely in its own name or it
is otherwise advisable to obtain an effective legal remedy, in each case, the
other Party shall join as a party to the suit and will execute and cause its
Affiliates to execute all documents necessary for the initiating Party to
initiate litigation to prosecute and maintain such action. In addition, at the
initiating Party’s request, the other Party shall provide reasonable assistance
to the initiating Party in connection with an infringement suit at no charge to
the initiating Party except for reimbursement by the initiating Party of
reasonable out-of-pocket expenses incurred in rendering such assistance. The
non-initiating Party shall have the right to participate and be represented in
any such suit by its own counsel at its own expense. If the Parties obtain from
a Third Party, in connection with such suit, any damages, license fees,
royalties or other compensation (including any amount received in settlement of
such litigation) in respect of a Competitive Infringement in the Royalty
Territory, such amounts shall be allocated, subject to any adjustment to such
allocation agreed by the Parties in connection with an agreement to jointly bear
the costs and expenses of the infringement action as described above, as
follows:
               (i) first, to reimburse each Party for all expenses of the suit
incurred by such Party, including attorneys’ fees and disbursements, court costs
and other litigation expenses;
               (ii) second, [**] percent ([**]%) of the balance to be paid to
the Party initiating the suit; and
               (iii) third, the remainder to be paid to the other Party.
     With respect to any such suit in the Profit-Share Territory, any damages,
license fees, royalties or other compensation (including any amount received in
settlement of such litigation) in respect of a Competitive Infringement in the
Profit-Share Territory, shall [**].

-58-



--------------------------------------------------------------------------------



 



     Section 8.5 Claimed Infringement; Third Party Challenges to Patent Rights.
If a Party (a) becomes aware of any claim that the Development, Manufacture or
Commercialization of Licensed Product in the Territory infringes the Patent
Rights of any Third Party or (b) receives any notices regarding or becomes party
to any Action in which a Third Party challenges or denies the validity or
enforceability of any Patent Rights licensed to the other Party hereunder, or
any claim thereof (i) Controlled by such Party in the Profit-Share Territory,
(ii) Covering Licensed Product, (iii) specific to Licensed Product in the Field
and (iv) not broadly applicable to RNAi Products, such Party shall promptly
notify the other Party. With respect to any matter described in the foregoing
clause (a), in any such instance, the Parties shall cooperate and shall mutually
agree upon an appropriate course of action, which may include settlement of such
claim. Each Party shall have an equal right to participate in any settlement
discussions that are held with such Third Parties. If there is a dispute between
the Parties as to whether or not Third Party Patent Rights at issue in such
matter described in the foregoing clause (a) Cover Licensed Product, the Parties
agree to select an independent patent counsel to decide whether or not the
subject Third Party Patent Rights Cover Licensed Product. The Parties agree that
if such patent counsel determines that such Third Party Patent Rights Cover
Licensed Product, they will accept such determination for purposes of
Sections 7.6 and 7.7. If the decision is that such Third Party Patent Rights do
not Cover Licensed Product, either Party may still obtain a license, but shall
be solely responsible for any payment obligations to the Third Party. With
respect to any matter described in the foregoing clause (b), the Parties shall
cooperate and shall mutually agree upon an appropriate course of action, and the
Party responsible for filing, prosecuting and maintaining such Patent Rights
pursuant to Section 8.3 shall have responsibility for defending the
patentability, validity and/or enforceability of such Patent Rights in such
Action. The reasonable out-of-pocket costs incurred by the defending Party or
any of its Related Parties with respect to such Action described in the
foregoing clause (b) [**]. For the avoidance of doubt, the costs incurred by a
defending Party or any of its Related Parties with respect to an Action of the
kind described in the foregoing clause (b), but with respect to Patent Rights
outside the Profit-Share Territory, [**]; provided that, if such matter arises
in the context of an Action brought by a Party pursuant to Section 8.4, the
costs of such Action shall be borne as provided in Section 8.4. Each Party shall
also provide to the other Party copies of any other notices it receives or has
received from Third Parties regarding any patent nullity actions, any
declaratory judgment actions and any alleged infringement or misappropriation of
Third Party intellectual property relating to the Development, Manufacture or
Commercialization of Licensed Product in the Territory. Such notices shall be
provided promptly, but in no event after more than [**] after receipt thereof.
     Section 8.6 Third Party Technology.
          (a) If after the Effective Date, (i) Alnylam or any of its Affiliates
acquires from a Third Party Know-How or Patent Rights that would fall within the
definition of Alnylam Technology but for the proviso of Section 1.24 and that is
subject to payment obligations to such Third Party, or (ii) Cubist or any of its
Affiliates acquires from a Third Party Know-How or Patent Rights within the
definition of Cubist Technology but for the proviso of Section 1.24 and that is
subject to payment obligations to such Third Party (collectively, “Third Party
Technology”) then the Party acquiring the Third Party Technology shall promptly
so notify the other Party and provide to such other Party a copy of the
agreement and a written description of the payment obligations that would be
allocated to [**] in the Royalty Territory, or [**], or paid by Alnylam under
Section 3.2(d) with respect to the Development, Manufacture or

-59-



--------------------------------------------------------------------------------



 



Commercialization of Licensed Product for Asia (as the case may be), in each
case which allocation shall be determined [**].
          (b) Cubist may elect to include Third Party Technology acquired by
Alnylam or any of its Affiliates in the rights and licenses granted to Cubist
under Section 3.1 with respect to the Development, Manufacture or
Commercialization of Licensed Products in the Royalty Territory by providing
written notice to Alnylam of such election prior to Commercialization of such
Licensed Product in the Royalty Territory, and, in such event, such Third Party
Technology shall be deemed included within the definition of Alnylam Patent
Rights, Alnylam Know-How and Alnylam Technology, as applicable, and the
agreement with the Third Party under which such Third Party Technology was
acquired shall be included in the definition of Alnylam In-License, in each case
solely with respect to the Royalty Territory. Notwithstanding anything in this
Agreement to the contrary, neither Alnylam nor any of its Affiliates shall enter
into any agreement with any Third Party or take any other action that would
prevent such Third Party Technology acquired by Alnylam or any of its Affiliates
from becoming Alnylam Technology upon Cubist’s election in accordance with this
Section 8.6(b) or the election of the JSC or JCT under Section 8.6(c).
          (c) The JSC or JCT may elect to include Third Party Technology
acquired by Alnylam or any of its Affiliates within the rights and licenses
granted to Cubist pursuant to Section 3.1, or by Cubist or any of its Affiliates
within the rights and licenses granted to Alnylam pursuant to Section 3.2, in
each case with respect to Development, Manufacture or Commercialization of
Licensed Products in the Profit-Share Territory by providing written notice to
Alnylam or Cubist (as the case may be) of such election prior to the
Commercialization of such Licensed Product in the Profit-Share Territory, and,
in such event, such Third Party Technology shall be deemed included in the
definition of Alnylam Patent Rights, Alnylam Know-How and Alnylam Technology, or
Cubist Patent Rights, Cubist Know-How and Cubist Technology, as the case may be,
and the agreement with the Third Party under which such Third Party Technology
was acquired shall be included in the definition of Alnylam In-License or Cubist
In-License (as applicable), in each case solely with respect to the Profit-Share
Territory.
          (d) Alnylam may elect to include Third Party Technology acquired by
Cubist or any of its Affiliates in the rights and licenses granted to Alnylam
pursuant to Section 3.2 with respect to (i) the Development, Manufacture or
Commercialization of Licensed Products for Asia, (ii) the fulfillment of its
obligations under this Agreement with respect to the Collaboration, and (iii)
the Manufacture of Licensed Products for the Royalty Territory by providing
written notice to Cubist of such election prior to the Commercialization of such
Licensed Product in Asia, and, in such event, such Third Party Technology shall
be deemed included within the definition of Cubist Patent Rights, Cubist
Know-How and Cubist Technology, as the case may be, and the agreement with the
Third Party under which such Third Party Technology was acquired shall be
included in the definition of Cubist In-License. Neither Cubist nor any of its
Affiliates shall enter into any agreement with any Third Party or take any other
action that would prevent Third Party Technology acquired by Cubist or any of
its Affiliates from becoming Cubist Technology, upon Alnylam’s election in
accordance with this Section 8.6(d) or the election of the JSC or JCT under
Section 8.6(c).

-60-



--------------------------------------------------------------------------------



 



     Section 8.7 Patent Marking. Each Party agrees to comply with the patent
marking statutes in each country in which Licensed Product is sold by such Party
or its Related Parties.
     Section 8.8 Trademarks.
          (a) Each Party and its Affiliates shall retain all right, title and
interest in and to its and their respective corporate names and logos.
          (b) Cubist will develop and propose, and the JCT shall review and
comment on, one or more Product Trademark(s) for use by Cubist and its Related
Parties throughout the Territory. Such Product Trademark(s) considered by the
JCT may, with Alnylam’s consent, not to be unreasonably withheld or delayed,
include the Product Trademark(s) developed or used by Alnylam with respect to
Licensed Product in Asia (the “Alnylam Trademarks”). Any Product Trademark(s)
(other than the Alnylam Trademarks) that are used by Cubist to promote and sell
Licensed Product in the Territory are hereinafter referred to as the “Cubist
Trademarks”. Alnylam (or its Related Parties, as appropriate) shall own all
rights to Alnylam Trademarks, and all goodwill associated therewith, throughout
the world. Cubist (or its Related Parties, as appropriate) shall own all rights
to Cubist Trademarks and all goodwill associated therewith, throughout the
world. Alnylam shall also own rights to any Internet domain names incorporating
the applicable Alnylam Trademarks or any variation or part of such Alnylam
Trademarks used as its URL address or any part of such address; and Cubist shall
also own rights to any Internet domain names incorporating the applicable Cubist
Trademarks or any variation or part of such Cubist Trademarks used as its URL
address or any part of such address.
          (c) If Alnylam Trademarks are used to promote and sell Licensed
Product in the Territory, then the following provisions shall apply: Alnylam
shall grant Cubist an exclusive license to use such Alnylam Trademarks to
Commercialize Licensed Product in the Territory. Cubist agrees that the quality
of Licensed Product and the Manufacture and Commercialization thereof shall be
consistent with the quality standards applied by Alnylam thereto. In addition,
Cubist shall comply strictly with Alnylam’s trademark style and usage standards
that Alnylam communicates to Cubist from time to time with respect to the
Alnylam Trademarks. Cubist shall, at [**] expense in the Royalty Territory and
subject to [**] for the Profit-Share Territory, at the request of Alnylam from
time to time, submit to Alnylam for approval a reasonable number of production
samples of Licensed Product and related packaging materials. If Alnylam
reasonably objects to the quality of Licensed Product or the usage of the
Alnylam Trademarks in connection with any sample, it shall give written notice
of such objection to Cubist within [**] after receipt by Alnylam of the sample,
specifying the way in which such usage of the Alnylam Trademarks fails to meet
the style, usage or quality standards for Licensed Product set forth in the
second and third sentences of this Section 8.8(c), and Cubist shall [**] cease
sale and distribution of Licensed Product. If Cubist wishes to continue to
distribute and sell Licensed Product, it must remedy the failure and submit
further samples to Alnylam for approval.
          (d) If Alnylam Trademarks are used to promote and sell Licensed
Product in the Territory, then Alnylam will use Diligent Efforts to establish,
maintain and enforce such Alnylam Trademarks in the applicable countries in the
Territory. Cubist shall be responsible for [**] percent ([**]%) of the costs of
such efforts in the Royalty Territory and Cubist shall reimburse Alnylam for
[**] such costs incurred by Alnylam within [**] after receiving any

-61-



--------------------------------------------------------------------------------



 



invoice from Alnylam for such costs. [**] in the costs of such efforts in the
Profit-Share Territory and Cubist shall reimburse Alnylam for [**] percent
([**]%) of such costs incurred by Alnylam within [**] after receiving any
invoice from Alnylam for such share of such costs. Cubist will use Diligent
Efforts to establish, maintain and enforce the Cubist Trademarks in the
Territory, at its expense, subject to the applicable cost sharing provisions for
the Profit-Share Territory.
          (e) If either Party becomes aware of any infringement of any Product
Trademark by a Third Party, such Party shall promptly notify the other Party and
the Parties shall consult with each other and jointly determine the best way to
prevent such infringement, including by the institution of legal proceedings
against such Third Party.
ARTICLE IX
CONFIDENTIALITY AND PUBLICITY
     Section 9.1 Confidential Information. During the Term and for a period of
[**] after any termination or expiration hereof, each Party agrees to keep in
confidence and not to disclose to any Third Party, or use for any purpose,
except pursuant to, and in order to carry out, the terms and objectives of this
Agreement, any Confidential Information of the other Party. The terms of this
Agreement shall be considered Confidential Information of both Parties
hereunder. The restrictions on the disclosure and use of Confidential
Information set forth in the first sentence of this Section 9.1 shall not apply
to any Confidential Information that:
          (a) was known by the receiving Party prior to disclosure by the
disclosing Party hereunder (as evidenced by the receiving Party’s written
records or other competent evidence);
          (b) is or becomes part of the public domain through no fault of the
receiving Party;
          (c) is disclosed to the receiving Party by a Third Party having a
legal right to make such disclosure without violating any confidentiality or
non-use obligation that such Third Party has to the disclosing Party and
provided such Third Party is not disclosing such information on behalf of the
disclosing Party; or
          (d) is independently developed by personnel of the receiving Party who
did not have access to the Confidential Information (as evidenced by the
receiving Party’s written records or other competent evidence).
     In addition, if either Party is required to disclose Confidential
Information of the other Party by regulation, law or legal process, including by
the rules or regulations of the United States Securities and Exchange Commission
or similar regulatory agency in a country other than the United States or of any
stock exchange or Nasdaq, such Party shall provide prior written notice and a
copy of such intended disclosure to such other Party if possible under the
circumstances, shall consider in good faith the other Party’s comments, and
shall disclose only such Confidential Information of such other Party as is
required to be disclosed. In addition, either Party may disclose to bona fide
potential investors, lenders, potential acquirors/acquirees,

-62-



--------------------------------------------------------------------------------



 



and potential and existing collaborators, and to such Party’s consultants and
advisors, the existence and terms of this Agreement to the extent necessary in
connection with a proposed equity or debt financing of such Party, or a proposed
acquisition or business combination or transaction, so long as such recipients
are bound in writing to maintain the confidentiality of such information in
accordance with the terms of this Agreement.
     Section 9.2 Employee, Consultant and Advisor Obligations and Disclosure to
Regulatory Authorities. Each Party agrees that it and its Affiliates shall
provide or permit access to Confidential Information received from the other
Party and such Party’s Affiliates and representatives only to the receiving
Party’s employees, consultants, advisors and permitted subcontractors,
Sublicensees, Alnylam’s Asian Partner and sub-distributors, and to the
employees, consultants, advisors and permitted subcontractors, Sublicensees and
sub-distributors of the receiving Party’s Affiliates, who in such Party’s
reasonable judgment have a need to know such Confidential Information to assist
the receiving Party with the activities contemplated by this Agreement and who
are subject to obligations of confidentiality and non-use with respect to such
Confidential Information similar to the obligations of confidentiality and
non-use of the receiving Party pursuant to Section 9.1; provided that Alnylam
and Cubist shall each remain responsible for any failure by its Affiliates, and
its and its Affiliates’ respective employees, consultants, advisors and
permitted subcontractors, Sublicensees and sub-distributors, and, in the case of
Alnylam, Alnylam’s Asian Partner, to treat such Confidential Information as
required under Section 9.1 (as if such Affiliates, employees, consultants,
advisors and permitted subcontractors, Sublicensees and sub- distributors were
Parties directly bound to the requirements of Section 9.1). Each Party may also
disclose Confidential Information of the other Party to Regulatory Authorities,
but solely in connection with the activities contemplated by this Agreement,
including activities by Alnylam or its Asian Partner with respect to the
Development, Manufacture or Commercialization of Licensed Products for Asia.
     Section 9.3 Certain Disclosures by Alnylam or Cubist. Notwithstanding
anything in this Agreement to the contrary, but subject to the last paragraph of
Section 9.1, Alnylam and Cubist agree that, except as contemplated by the
Development Plan or as otherwise directed by the JSC, neither Alnylam or any of
its Affiliates nor Cubist or any of its Affiliates shall disclose their own
Confidential Information that is specific to Licensed Product other than to any
of their respective Related Parties;, provided that either Party or any of its
Affiliates may disclose its own Confidential Information that is specific to
Licensed Product (a) to the same extent as it is allowed to disclose the other
Party’s Confidential Information under Section 9.2 or (b) in connection with
Development, Manufacture or Commercialization of Licensed Product in the
Territory or Asia.
     Section 9.4 Publicity. Upon the execution of this Agreement, the Parties
shall issue a joint press release regarding the subject matter of this Agreement
in the form attached as Exhibit I. After such initial joint press release,
neither Party shall issue a press release or make a public announcement relating
to Licensed Product or this Agreement without the prior written approval of the
other Party, which approval shall not be unreasonably withheld or delayed,
except that (a) a Party may issue such press release or public announcement if
the contents of such press release or public announcement have previously been
made public other than through a breach of this Agreement by the issuing Party
and (b) a Party may issue such a press release or public announcement if
required by applicable Law, including by the rules or regulations of the United

-63-



--------------------------------------------------------------------------------



 



States Securities and Exchange Commission or similar regulatory agency in a
country other than the United States or of any stock exchange or Nasdaq, in each
case under clause (a) or (b) after first notifying the other Party of such
planned press release or public announcement at least [**] Business Days in
advance of issuing such press release or making such public announcement (or,
with respect to press releases and public announcements made pursuant to the
foregoing clause (b), with as much advance notice as possible under the
circumstances if it is not possible to provide notice at least [**] Business
Days in advance) for the sole purpose of allowing the other Party to review the
proposed press release or public announcement for the inclusion of Confidential
Information or the use of its name; provided that the Party subject to the
requirement shall include in such press release or public announcement made
pursuant to the foregoing clause (b) only such information relating to Licensed
Product or this Agreement as is required by such applicable Law.
     Section 9.5 Publications. Subject to the restrictions provided below, the
JSC shall determine the publication strategy for the Territory. In the event
either Party is permitted by the JSC to publish or present the results of
Development carried out on Licensed Product, such publication or presentation
shall be subject to the prior review by the other Party for patentability and
protection of such other Party’s Confidential Information. Each Party shall
provide to the other Party the opportunity to review any proposed abstracts,
manuscripts or summaries of presentations that cover the results of Development
of the Product. Each Party shall designate a person or persons who shall be
responsible for reviewing such publications. Such designated person shall
respond in writing promptly and in no event later than [**] days after receipt
of the proposed material with either approval of the proposed material or a
specific statement of concern, based upon either the need to seek patent
protection or concern regarding competitive disadvantage arising from the
proposal. In the event of concern, the submitting Party agrees not to submit
such publication or to make such presentation that contains such information
until the other Party is given a reasonable period of time (not to exceed [**]
days) to seek patent protection for any material in such publication or
presentation that it believes is patentable or to resolve any other issues, and
the submitting Party shall remove from such proposed publication any
Confidential Information of the other Party as requested by such other Party.
With respect to any proposed abstracts, manuscripts or summaries of
presentations by investigators or other Third Parties, including Related Parties
such materials shall be subject to review under this Section 9.5 to the extent
that Alnylam or Cubist, as the case may be, has the right to do so.
     Section 9.6 Asian Partner. Alnylam shall use Diligent Efforts to amend its
agreement with its Asian Partner such that any press releases and publications
related to Licensed Product by such Asian Partner are subject to the review and
approval procedures set forth in Sections 9.4 and 9.5.
     Section 9.7 Coordination with Alnylam’s Asian Partner. Alnylam and Cubist
shall use Diligent Efforts to meet (in-person or via video conference or
teleconference) with representatives of Alnylam’s Asian Partner to discuss and
coordinate their respective activities with respect to Licensed Products,
including: (a) adverse event reporting, (b) publications and press releases,
(c) sharing of data and Confidential Information, (d) Manufacturing and
(e) review of Development activities.

-64-



--------------------------------------------------------------------------------



 



ARTICLE X
REPRESENTATIONS AND WARRANTIES; CERTAIN COVENANTS;
INDEMNIFICATION
     Section 10.1 Exclusivity Covenant. During the Term, neither Party nor its
Affiliates shall, outside this Agreement, directly or indirectly, conduct
Development of, Manufacture or Commercialize a Directly Competitive Product,
anywhere in the Territory or grant rights to an Third Party to do any of the
foregoing. If either Party or its Affiliates would violate the provisions of
this Section 10.1 as a result of a merger, acquisition or combination with a
Third Party, (a) [**] with the understanding that the foregoing right shall in
no way diminish a Party’s obligations to use Diligent Efforts to Develop,
Manufacture or Commercialize Licensed Product under this Agreement.
     Section 10.2 Representations of Authority. Alnylam and Cubist each
represents and warrants to the other Party that, as of the Effective Date, it
has full right, power and authority to enter into this Agreement and to perform
its respective obligations under this Agreement and that it has the right to
grant to the other the licenses and sublicenses granted pursuant to this
Agreement.
     Section 10.3 Consents. Alnylam and Cubist each represents and warrants to
the other Party that, except for any Regulatory Approvals, pricing or
reimbursement approvals, manufacturing approvals or similar approvals necessary
for the Development, Manufacture or Commercialization of the Licensed Product,
all necessary consents, approvals and authorizations of all Government
Authorities and other Persons required to be obtained by it as of the Effective
Date in connection with the execution, delivery and performance of this
Agreement have been obtained by the Effective Date.
     Section 10.4 No Conflict. Alnylam and Cubist each represents and warrants
to the other Party that, notwithstanding anything to the contrary in this
Agreement, the execution and delivery of this Agreement by such Party, the
performance of such Party’s obligations hereunder and the licenses and
sublicenses to be granted by such Party pursuant to this Agreement (a) do not
conflict with or violate any requirement of applicable Laws existing as of the
Effective Date and applicable to such Party and (b) do not conflict with,
violate, breach or constitute a default under any contractual obligations of
such Party or any of its Affiliates existing as of the Effective Date. Each
Party shall comply with all Laws applicable to the Development, Manufacture and
Commercialization of the Product, including applicable Drug Regulation Laws,
Clinical Investigation Laws and Health Care Laws.
     Section 10.5 Enforceability. Alnylam and Cubist each represents and
warrants to the other Party that, as of the Effective Date, this Agreement is a
legal and valid obligation binding upon it and is enforceable against it in
accordance with its terms.
     Section 10.6 Sales Representatives.
          (a) Cubist represents and warrants to Alnylam that it will use
Diligent Efforts to cause its Sales Representatives in the Territory not to make
statements, claims or undertakings

-65-



--------------------------------------------------------------------------------



 



to any Person with whom they discuss or promote Licensed Product that are not
consistent with, and not to provide or use any labeling, literature, or other
materials other than those consistent with, Promotional Materials provided to
the JCT for review and comment in advance of use in the Territory. Cubist shall
not, and shall use Diligent Efforts to cause its Sales Representatives not to,
make any representation, statement, warranty or guaranty with respect to
Licensed Product that is not consistent with the applicable, current package
insert of prescribing information or other documentation accompanying or
describing Licensed Product, including Cubist’s standard limited warranty and
disclaimers, if any.
          (b) Cubist represents and warrants to Alnylam that it shall use
Diligent Efforts to cause its Sales Representatives to comply with the
applicable Laws and guidelines and related to the performance of its obligations
hereunder, including the Federal Food, Drug and Cosmetics Act, the Prescription
Drug Marketing Act of 1987, the Federal and State Anti-Kickback Statutes and all
applicable regulations thereunder, and AMA Guidelines on Gifts to Physicians
from Industry and PhRMA Guidelines, and all relevant EMEA regulations,
authorizations and local laws regarding advertisement, sale and promotion of
pharmaceutical products as well as any relevant code of practice, in each case
as amended from time to time, and to comply with the policies in Cubist’s
compliance training materials for the Territory.
     Section 10.7 Additional Representations and Warranties of Alnylam. Alnylam
represents and warrants to Cubist that, except as set forth on Schedule 10.7, as
of the Effective Date:
          (a) Exhibit A sets forth a complete and accurate list of (i) the
Alnylam Patent Rights owned by Alnylam, and (ii) to the Knowledge of Alnylam
after due inquiry, the Alnylam Patent Rights in-licensed by Alnylam, in each
case as of the Effective Date.
          (b) Alnylam has not granted, and during the Term will not grant,
rights to any Third Party under the Alnylam Technology that conflict with the
rights granted to Cubist hereunder and such Alnylam Technology is held free and
clear of any liens, security interests and other similar encumbrances.
          (c) Alnylam has not received any written notice of (i) any claim that
any patent or trade secret right owned or controlled by a Third Party would be
infringed or misappropriated by the manufacture, use, sale, offer for sale or
importation of Licensed Products in the Field in the Territory, or (ii) any
threatened claims or litigation seeking to invalidate or otherwise challenge the
Alnylam Patent Rights owned by Alnylam or Alnylam’s rights therein.
          (d) To the Knowledge of Alnylam after due inquiry, none of the Alnylam
Patent Rights owned by Alnylam are subject to any pending re-examination,
opposition, interference or litigation proceedings.
          (e) Alnylam has provided Cubist with access to (i) all documents
requested by Cubist and in Alnylam’s possession or control relating to the
Alnylam Patent Rights and Alnylam Know-How and (ii) all other information in
Alnylam’s possession or control that, in Alnylam’s reasonable judgment, is
materially adverse to Cubist’s freedom to operate under the Alnylam Patent
Rights or to use Alnylam Know-How in the Field in the Territory.

-66-



--------------------------------------------------------------------------------



 



          (f) To the Knowledge of Alnylam after due inquiry, there have been
(i) no material inventorship or ownership challenges with respect to any of the
Alnylam Patent Rights or Alnylam Know-How and (ii) no inventorship or ownership
challenges of any kind with respect to the Alnylam Sequence Specific Patent
Rights.
          (g) Exhibit F sets forth a true and complete list of all material
agreements, including license agreements, clinical trial agreements and
manufacturing or supply agreements, to which Alnylam is a party and which relate
to Licensed Product in the Territory. Alnylam is not in breach under any of the
agreements listed on Exhibit F, nor, to the Knowledge of Alnylam, is any other
party thereto. Alnylam has not received any notice of breach under any of the
agreements listed in Exhibit F. Alnylam has previously provided Cubist with
access to true and complete copies (or, in the case of clinical trial
agreements, a representative form of clinical trial agreement) of each of the
agreements listed on Exhibit F. The Alnylam In-License Agreements are in full
force and effect and Alnylam will maintain the Alnylam In-License Agreements in
full force and effect during the Term, will perform all of its obligations
thereunder and will not amend any such agreement in a manner that would
adversely affect the rights and obligations of Cubist under this Agreement.
Alnylam will notify Cubist promptly upon receiving any notice of material breach
from a party thereunder.
          (h) To the Knowledge of Alnylam, no Third Party is infringing any
claims of any issued patents encompassed within the Alnylam Patent Rights by
offering for sale or selling any Directly Competitive Product in the Territory.
          (i) The Alnylam Patent Rights in the Territory that are pending patent
applications as of the Effective Date are being diligently prosecuted at the
respective patent offices, and, to the Knowledge of Alnylam after due inquiry,
the Alnylam Patent Rights in the Territory that are granted have been maintained
properly and correctly and all applicable fees have been paid on or before the
due date for payment, in each case subject to Alnylam’s reasonable business
judgment regarding the management of such patent portfolio.
          (j) To the Knowledge of Alnylam after due inquiry, the Development and
Manufacture of Licensed Product in the Territory to date has been conducted by
Alnylam and its Affiliates and its subcontractors, in compliance (in all
material respects) with all applicable Laws. To the Knowledge of Alnylam after
due inquiry, neither Alnylam nor any of its Affiliates, nor any of their
respective officers, employees or agents, has made an untrue statement of a
material fact or fraudulent statement to any Regulatory Authority or failed to
disclose a material fact required to be disclosed to any Regulatory Authority.
          (k) Except as would not have a material adverse effect on the
Development, Manufacture or Commercialization of Licensed Products or Cubist’s
rights under this Agreement, all testing and research of Licensed Products
(excluding the manufacture of materials used in clinical trials) by Alnylam and
its Affiliates have been conducted in compliance with Good Clinical Practices
and Good Laboratory Practices applicable and required at the time such activity
was performed and all materials used in clinical trials of Licensed Products by
Alnylam and its Affiliates have been Manufactured in compliance with Good
Manufacturing Practices applicable at the time such activity was performed.

-67-



--------------------------------------------------------------------------------



 



          (l) To the Knowledge of Alnylam after due inquiry, there is no
material matter concerning the safety or efficacy of any Licensed Product as to
which Alnylam has not provided Cubist with access to all material information.
Alnylam has disclosed to Cubist or made available to Cubist for review all
relevant data and documentation in its control that is material in order to
assess the safety and efficacy of Licensed Product.
          (m) There are no inquiries, actions or other proceedings pending
before or, to the Knowledge of Alnylam, threatened by any Regulatory Authority
with respect to Licensed Product or any facility where a Licensed Product is
Manufactured, and neither Alnylam nor its Affiliates have received written
notice threatening any such inquiry, action or other proceeding.
          (n) Except for disclosures (i) to Third Parties for evaluation
purposes subject to confidentiality obligations, (ii) to Alnylam’s Asian
Partner, (iii) to Third Party contractors providing research or development
services to Alnylam and subject to confidentiality obligations, or (iv) made in
Alnylam Patent Rights, Alnylam represents that it has not licensed or disclosed
Alnylam Sequence Specific Know-How to any Third Party.
          (o) Alnylam has not granted any right or license to Isis
Pharmaceuticals, Inc. to Develop or Commercialize Licensed Products.
     Section 10.8 Cubist Representation Regarding Cubist In-Licenses. Cubist
represents that there are no Cubist In-Licenses as of the Effective Date.
     Section 10.9 No Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN,
NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY, AND EACH PARTY HEREBY DISCLAIMS
ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT WITH RESPECT TO LICENSED PRODUCT. EACH PARTY HEREBY DISCLAIMS
ANY REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT, MANUFACTURE AND
COMMERCIALIZATION OF THE LICENSED PRODUCT PURSUANT TO THIS AGREEMENT WILL BE
SUCCESSFUL OR THAT ANY PARTICULAR SALES LEVEL WITH RESPECT TO THE LICENSED
PRODUCT WILL BE ACHIEVED.
     Section 10.10 No Debarment. Neither Party nor any of its Affiliates has
been debarred or is subject to debarment and neither Party nor any of its
Affiliates will use in any capacity, in connection with the Development,
Manufacture or Commercialization of the Product, any Person who has been
debarred pursuant to Section 306 of the United States Federal Food, Drug, and
Cosmetic Act, or who is the subject of a conviction described in such section.
Each Party agrees to inform the other Party in writing immediately upon becoming
aware that any Person who is performing services hereunder is debarred or is the
subject of a conviction described in Section 306, or if any action, suit, claim,
investigation or legal or administrative proceeding is pending or, to the best
of such Party’s knowledge, is threatened, relating to the debarment or
conviction of such Party or any Person used in any capacity by such Party or any
of its Affiliates in connection with the Development, Manufacture or
Commercialization of Licensed Product.

-68-



--------------------------------------------------------------------------------



 



     Section 10.11 Indemnification .
          (a) General Indemnification by Cubist. Cubist shall indemnify, hold
harmless, and defend Alnylam, its Affiliates, and their respective directors,
officers, employees and agents (the “Alnylam Indemnitees”) from and against any
and all Third Party claims, suits, losses, liabilities, damages, costs, fees and
expenses (including reasonable attorneys’ fees) (collectively, “Losses”) arising
out of or resulting from, directly or indirectly, (i) any breach of, or
inaccuracy in, any representation or warranty made by Cubist in this Agreement,
or any breach or violation of any covenant or agreement of Cubist in or pursuant
to this Agreement, or (ii) the negligence or willful misconduct by or of Cubist,
its Affiliates and their respective Sublicensees, and their respective
directors, officers, employees and agents in the performance of Cubist’s
obligations under this Agreement. Cubist shall have no obligation to indemnify
the Alnylam Indemnitees to the extent that the Losses in the Territory that
arise out of or result from, directly or indirectly, any breach of, or
inaccuracy in, any representation or warranty made by Alnylam in this Agreement,
any breach or violation of any covenant or agreement of Alnylam in or pursuant
to this Agreement, the negligence or willful misconduct by or of any of the
Alnylam Indemnitees or any Loss to the extent arising from or related to the
Development, Manufacture, Commercialization, or use of Licensed Products outside
the Field or for Asia by Alnylam or any of its Related Parties.
          (b) General Indemnification by Alnylam. Alnylam shall indemnify, hold
harmless, and defend Cubist, its Affiliates and their respective directors,
officers, employees and agents (the “Cubist Indemnitees”) from and against any
and all Losses arising out of or resulting from, directly or indirectly, (i) any
breach of, or inaccuracy in, any representation or warranty made by Alnylam in
this Agreement, or any breach or violation of any covenant or agreement of
Alnylam in or pursuant to this Agreement, (ii) the negligence or willful
misconduct by or of Alnylam, its Affiliates and their respective Sublicensees,
and their respective directors, officers, employees and agents in the
performance of Alnylam’s obligations under this Agreement or (iii) the
Development, Manufacture, Commercialization, or use of Licensed Products outside
the Field or for Asia by Alnylam or any of its Related Parties. Alnylam shall
have no obligation to indemnify the Cubist Indemnitees to the extent that the
Losses arise out of or result from, directly or indirectly, any breach of, or
inaccuracy in, any representation or warranty made by Cubist in this Agreement,
or any breach or violation of any covenant or agreement of Cubist in or pursuant
to this Agreement, or the negligence or willful misconduct by or of any of the
Cubist Indemnitees.
          (c) Product Liability.
               (i) Cubist shall indemnify and hold harmless the Alnylam
Indemnitees from, against and in respect of any and all Losses arising out of
Third Party product liability claims incurred or suffered by the Alnylam
Indemnitees, or any of them, directly or indirectly relating to Licensed Product
used or sold in the Territory under this Agreement and resulting from or arising
out of the negligence, willful misconduct, or breach of this Agreement of or by
Cubist or any of the other Cubist Indemnitees, except to the extent caused by
the negligence, willful misconduct or breach of this Agreement of or by Alnylam
or any of the other Alnylam Indemnitees.

-69-



--------------------------------------------------------------------------------



 



               (ii) Alnylam shall indemnify and hold harmless the Cubist
Indemnitees from, against and in respect of any and all Losses arising out of
Third Party product liability claims incurred or suffered by the Cubist
Indemnitees, or any of them, directly or indirectly relating to Licensed Product
and resulting from or arising out of the negligence, willful misconduct, breach
of this Agreement of or by Alnylam or any of the other Alnylam Indemnitees, or
the Development, Manufacture, Commercialization, or use of Licensed Products
outside the Field or for Asia by Alnylam or any of its Related Parties, except
to the extent caused by the negligence, willful misconduct or breach of this
Agreement of or by Cubist or any of the other Cubist Indemnitees and related to
the Territory.
               (iii) Any Losses arising out of Third Party product liability
claims (other than such claims entitled to indemnification under
Section 10.10(c)(i) or 10.10(c)(ii)) shall be (A) [**].
          (d) Indemnification Procedure. In the event of any such claim against
any Cubist Indemnitee or Alnylam Indemnitee (individually, an “Indemnitee”), the
indemnified Party shall promptly notify the other Party in writing of the claim
and the indemnifying Party shall manage and control, at its sole expense, the
defense of the claim and its settlement. The Indemnitee shall cooperate with the
indemnifying Party and may, at its option and expense, be represented in any
such action or proceeding. The indemnifying Party shall not be liable for any
settlements, litigation costs or expenses incurred by any Indemnitee without the
indemnifying Party’s written authorization. Notwithstanding the foregoing, if
the indemnifying Party believes that any of the exceptions to its obligation of
indemnification of the Indemnitees set forth in Section 10.11(a), 10.11(b) or
10.11(c) may apply, the indemnifying Party shall promptly notify the
Indemnitees, which shall then have the right to be represented in any such
action or proceeding by separate counsel at their expense; provided that the
indemnifying Party shall be responsible for payment of such expenses if the
Indemnitees are ultimately determined to be entitled to indemnification from the
indemnifying Party.
     Section 10.12 Limitation of Liability. NEITHER PARTY HERETO WILL BE LIABLE
FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF THIS
AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING LOST PROFITS
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF SUCH DAMAGES, EXCEPT AS A RESULT OF A PARTY’S WILLFUL MISCONDUCT OR A
MATERIAL BREACH OF THE CONFIDENTIALITY AND NON-USE OBLIGATIONS IN ARTICLE IX.
NOTHING IN THIS SECTION 10.12 IS INTENDED TO LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY.
     Section 10.13 Insurance. Each Party shall maintain insurance during the
Term and for a period of at least [**] years after the last commercial sale of a
Licensed Product in the Field in the Territory under this Agreement, with a
reputable, solvent insurer in an amount appropriate for its business and
products of the type that are the subject of this Agreement, and for its
obligations under this Agreement. Specifically, each Party shall maintain
product and clinical trial liability insurance of at least $[**] per occurrence
on a worldwide basis. Each Party will further ensure compliance with all foreign
local clinical trial liability insurance requirements that

-70-



--------------------------------------------------------------------------------



 



may apply with respect to Licensed Product. Upon request, each Party shall
provide the other Party with evidence of the existence and maintenance of such
insurance coverage.
ARTICLE XI
TERM AND TERMINATION
     Section 11.1 Term. Unless terminated earlier in accordance with this
Article XI, this Agreement shall remain in force for the period commencing on
the Effective Date and expiring, on a Licensed Product-by-Licensed Product and
country-by-country basis either (a) with respect to any country in the Royalty
Territory, upon expiration of the applicable Royalty Term, or (b) with respect
to the Profit-Share Territory until this Agreement is terminated in accordance
with Section 11.2(a), (the “Term”). Upon expiration of the Term, the licenses
granted to Cubist under Article III in the Royalty Territory shall convert to
perpetual, exclusive fully paid-up, non-royalty-bearing licenses.
     Section 11.2 Termination Rights.
          (a) Termination for Convenience. Cubist shall have the right to
terminate this Agreement at any time after the Effective Date (i) on three
(3) months prior written notice to Alnylam if such notice is given prior to the
acceptance for filing of the first application for Regulatory Approval of a
Licensed Product in a country or regulatory jurisdiction in the Territory, or
(ii) on nine (9) months prior written notice if such notice is given after the
acceptance for filing of the first application for Regulatory Approval of a
Licensed Product in a country or regulatory jurisdiction in the Territory.
          (b) Termination for Cause. This Agreement may be terminated at any
time during the Term upon written notice by either Party if the other Party is
in material breach of a material obligation hereunder and has not cured such
breach within [**] in the case of a payment breach or [**] in the case of all
other material breaches of material obligations, after written notice of the
breach.
          (c) Challenges of Patent Rights. If a Party or any of its Related
Parties (the “Challenging Party”) (i) commences or participates in any action or
proceeding (including any patent opposition or re-examination proceeding), or
otherwise asserts any claim, challenging or denying the validity or
enforceability of any of the Patent Rights of the other Party (i.e., the Patent
Rights included in the Alnylam Technology or the Patent Rights included in the
Cubist Technology, as the case may be), or any claim thereof, or (ii) actively
assists any other Person bringing or prosecuting any action or proceeding
(including any patent opposition or re-examination proceeding) challenging or
denying the validity or enforceability of any of such other Party’s Patent
Rights or any claim thereof, then the other Party (the “Non-Challenging Party”)
will have the right, in its sole discretion, to give notice to the Challenging
Party that the licenses granted to the Challenging Party with respect to all or
any portion of the Non-Challenging Party’s Patent Rights included in the Alnylam
Technology or the Cubist Technology (as the case may be) will terminate [**]
after such notice (or such longer period as the Non-Challenging Party may
designate in such notice), and, unless the Challenging Party withdraws or causes
to be withdrawn all such challenge(s) within such [**] period (or such longer
period as is

-71-



--------------------------------------------------------------------------------



 



designated by the Non-Challenging Party), such license rights will so terminate.
The foregoing provisions of this Section 11.2(c) notwithstanding, if (x) Alnylam
is the Non-Challenging Party, (y) Alnylam does not elect to terminate this
Agreement pursuant to this Section 11.2(c), and (z) the patent challenge is
unsuccessful, then (1) [**]. Notwithstanding anything in this Section 11.2(c) to
the contrary, a challenge by Cubist as to whether a patent application was filed
by Alnylam in good faith for purposes of the definition of Valid Claim shall not
be considered a challenge for which Alnylam can exercise its rights under this
Section 11.2(c).
     Section 11.3 Effect of Termination.
          (a) Termination by Alnylam. Without limiting any other legal or
equitable remedies that Alnylam may have, if Alnylam terminates this Agreement
in accordance with Section 11.2(b) or 11.2(c), then (i) Cubist’s obligations
under Section [**] shall survive for a period of [**] after the effective date
of termination, (ii) Cubist shall, for a period of [**] following the date of
notice of termination, continue to pay [**] percent ([**]%) of [**] and provided
that the [**] by Cubist under this clause shall not exceed (A) [**] Dollars
($[**]) if Alnylam terminated this Agreement after the First Opt-Out Milestone
and prior to the Second Opt-Out Milestone and (B) [**] Dollars ($[**]) if
Alnylam terminated this Agreement after the Second Opt-Out Milestone; (iii) the
licenses granted to Alnylam in Section 3.2 shall survive and any restrictions on
sublicensing shall no longer apply, (iv) Cubist shall as promptly as practicable
transfer to Alnylam or Alnylam’s designee (A) possession and ownership of all
governmental or regulatory correspondence, conversation logs, filings and
approvals (including all Regulatory Approvals and pricing and reimbursement
approvals) relating to the Development, Manufacture or Commercialization of
Licensed Product and all Cubist Trademarks then being used in connection with
Licensed Product, other than Cubist’s corporate trademarks (B) copies of all
data, reports, records and materials, Commercialization Plans, marketing plans,
Promotional Materials, and other sales and marketing related information in
Cubist’s possession or Control to the extent that such data, reports, records,
materials or other information relate to the Development, Manufacture or
Commercialization of Licensed Product, including all non-clinical and clinical
data relating to Licensed Product, and customer lists and customer contact
information and all Safety Data and other adverse event data in Cubist’s
possession or Control; provided that (I) Cubist shall not be required by this
provision to provide any confidential information to Alnylam and (II) Cubist
shall use Diligent Efforts to obtain for Alnylam the right to access all such
data, reports, records, materials, and other sales and marketing related
information, and (C) all records and materials in Cubist’s possession or Control
containing Confidential Information of Alnylam, (v) if requested by Alnylam,
appoint Alnylam as Cubist’s or Cubist’s Related Parties’ agent for all Licensed
Product-related matters involving Regulatory Authorities in the Territory until
all Regulatory Approvals and other regulatory filings have been transferred to
Alnylam or its designee, (vi) if the effective date of termination is after
First Commercial Sale in any country in the Territory, then, if requested by
Alnylam, Cubist shall appoint Alnylam as its exclusive distributor of Licensed
Product in the Territory and grant Alnylam the right to appoint
sub-distributors, until such time as all Regulatory Approvals in the Territory
have been transferred to Alnylam or its designee, (vii) if Cubist or its Related
Parties are Manufacturing Finished Product, [**], provided such period of time
shall not exceed [**], unless otherwise agreed by Cubist, (viii) if Alnylam so
requests, Cubist shall transfer to Alnylam any Third Party agreements relating
to the Development, Manufacture or Commercialization of Licensed Product to
which Cubist is a party, subject to any required consents of such Third

-72-



--------------------------------------------------------------------------------



 



Party, which Cubist shall use Diligent Efforts to obtain promptly, and (ix)
[**]. Cubist shall execute all documents and take all such further actions,
including, where applicable, the prompt assignment of Regulatory Approvals and
Third Party agreements, as may be reasonably requested by Alnylam in order to
give effect to the foregoing clauses (i) through (ix) as soon as practicable and
in order to enable Alnylam to continue to Develop, Manufacture and Commercialize
Licensed Products in the Field in the Territory in the same manner as was being
conducted by Cubist prior to any such termination.
          (b) Termination by Cubist for Convenience. If Cubist terminates this
Agreement in accordance with Section 11.2(a), then the provisions of
Section 11.3(a)(i)-(ix) shall apply, except that the period during which Cubist
shall be required to continue to pay [**] under Section 11.3(a)(ii) shall be
[**] (following the three month notice period) rather than the [**] specified in
Section 11.3(a)(ii). In addition, during the applicable termination notice
period pursuant to Section 11.2(a), Cubist shall continue to perform [**] all
Development, Manufacture and Commercialization activities with respect to
Licensed Products in accordance with the plans for such activities reviewed and
approved by the JSC and JCT prior to Cubist’s determination to terminate;
provided that Alnylam may, in its discretion, elect to shorten such termination
notice period in order to facilitate a more rapid reversion of all Licensed
Product rights back to Alnylam by providing Cubist reasonable written notice of
such election, in which case Cubist shall use Diligent Efforts to facilitate
such more rapid reversion. Cubist shall execute all documents and take all such
further actions as may be reasonably requested by Alnylam in order to give
effect to the foregoing provisions of this Section 11.3(b).
          (c) Termination by Cubist for Cause or for Patent Challenge by
Alnylam. Without limiting any other legal or equitable remedies that Cubist may
have, if Cubist terminates this Agreement in accordance with Section 11.2(b) or
11.2(c), then the provisions of Section 11.3(a)(iii)-(viii) shall apply;
provided that if Cubist has the right to terminate this Agreement in accordance
with Section 11.2(b) or 11.2(c), then in lieu of exercising such termination
right, Cubist may elect not to terminate this Agreement and to convert the
Parties’ profit-sharing arrangement with respect to Licensed Product in the
Profit-Share Territory to a royalty arrangement, in which case the consequences
of such conversion shall be the same as those set forth in Section 4.7 (i.e., as
if Alnylam had opted out of the profit-sharing arrangement) as of the time of
such conversion, except that, if such termination occurs before the First
Opt-Out Milestone, in lieu of any and all of the payments otherwise due to
Alnylam under such Section and under Article VII of this Agreement, Cubist shall
pay to Alnylam (i) royalties on Net Sales of Licensed Product by Cubist and its
Related Parties equal to (A) in North America, [**] percent ([**]%) of the
royalty amounts payable under Section 4.7(a)(viii) applicable after an exercise
by Alnylam of the Opt-Out Option after the First Opt-Out Milestone but prior to
the Second Opt-Out Milestone, subject to the adjustment provisions set forth in
such Section and subject to Section 4.7(a)(ix), and (B) in the Territory outside
of North America, [**] percent ([**]%) of the royalty amounts payable under
Section 7.5(a), subject to the adjustment provisions set forth in Sections
7.5(d), 7.6, 7.8, 7.9(b) (with respect to Section 7.9(b), as if the reductions
in Section 7.8(b) apply, whether or not the conditions set forth in
Section 7.8(b) for such reductions have been satisfied) and 7.10 through 7.20
(inclusive) (which, for such purpose, shall be modified as necessary to apply to
the royalty obligations described in this Section 11.3(c)(i)(B) and (ii)
milestone payments on milestones achieved by Cubist and its Related Parties with
respect to Licensed Product equal to (A) in North America, [**] percent ([**]%)
of

-73-



--------------------------------------------------------------------------------



 



the milestone payment amounts payable under Sections 4.7(a)(vi) and 4.7(a)(vii)
applicable after an exercise by Alnylam of the Opt-Out Option after the First
Opt-Out Milestone but prior to the Second Opt-Out Milestone, subject to
Section 4.7(a)(ix), and (B) in the Territory outside of North America, [**]
percent ([**]%) of the milestone payment amounts payable under Sections 7.2 and
7.3. If Cubist terminates this Agreement pursuant to Section 11.2(a) or 11.2(b),
Cubist may offset any unpaid amounts owed to Alnylam pursuant to Section 4.7 or
Article VII by the amount of Cubist’s damages determined by any court having
jurisdiction over such matter to have resulted from Alnylam’s breach of this
Agreement.
     Section 11.4 Payments to Cubist. In the event Cubist terminates this
Agreement under Section 11.2, and such termination occurs after the First
Opt-Out Milestone, Alnylam shall thereafter make the following payments to
Cubist:
          (a) Subject to Sections 11.4(f) and 11.4(g), Alnylam shall make the
non-refundable, non-creditable milestone payments set forth below to Cubist not
later than [**] after the earliest date on which the corresponding milestone
event set forth below has been achieved:

                              Payment if             Cubist’s            
Termination             Takes Effect   Payment if         After the First  
Cubist’s         Opt-Out   Termination         Milestone but   Takes Effect    
    Prior to the   After the Second         Second Opt-Out   Opt-Out   Section
11.4(g) Milestone Event   Milestone   Milestone   Option I
(A) Acceptance for filing of an application for Regulatory Approval for a
Licensed Product for any indication in the United States
  $ [**]     $ [**]     $ [**]  
 
                       
(B) First Commercial Sale of a Licensed Product in any indication in the United
States
  $ [**]     $ [**]     $ [**]  
 
                       
(C) Acceptance for filing of an application for Regulatory Approval for a
Licensed Product for any indication other than the indication with respect to
which the milestone event described in paragraph (A) above was achieved in the
United States
  $ [**]     $ [**]     $ [**]  

-74-



--------------------------------------------------------------------------------



 



                              Payment if             Cubist’s            
Termination             Takes Effect   Payment if         After the First  
Cubist’s         Opt-Out   Termination         Milestone but   Takes Effect    
    Prior to the   After the Second         Second Opt-Out   Opt-Out   Section
11.4(g) Milestone Event   Milestone   Milestone   Option I
(D) Regulatory Approval of a Licensed Product for any indication other than the
indication with respect to which the milestone event described in paragraph
(A) above was achieved in the United States
  $ [**]     $ [**]     $ [**]  

     The milestone payments set forth in this Section 11.4(a) shall be paid only
once, upon the first achievement of the applicable milestone event by the first
Licensed Product to achieve such milestone event.
(b) Subject to Sections 11.4(f) and 11.4(g), Alnylam shall make the
non-refundable, non-creditable milestone payments set forth below to Cubist upon
the achievement of the milestone events set forth below, such payment to be made
as set forth below:

                              Payment if             Cubist’s            
Termination             Takes Effect   Payment if         After the First  
Cubist’s         Opt-Out   Termination         Milestone but   Takes Effect    
    Prior to the   After the Second         Second Opt-Out   Opt-Out   Section
11.4(g) Milestone Event   Milestone   Milestone   Option I
 
                       
(A) Aggregate Calendar Year Net Sales of Licensed Products in North America
greater than $[**]
  $ [**]     $ [**]     $ [**]  
 
                       
(B) Aggregate Calendar Year Net Sales of Licensed Products in North America
greater than $[**]
  $ [**]     $ [**]     $ [**]  
 
                       
(C) Aggregate Calendar Year Net Sales of Licensed Products in North America
greater than $[**]
  $ [**]     $ [**]     $ [**]  
 
                       

-75-



--------------------------------------------------------------------------------



 



     Subject to Section 11.4(c), the milestone payments set forth in this
Section 11.4(b) shall be paid only once, upon the first achievement of the
applicable milestone event. For purposes of determining whether a milestone
event set forth in this Section 11.4(b) has occurred (and without creating an
obligation to pay the milestone more than once as set forth in the preceding
sentence), Calendar Year Net Sales shall be aggregated for all Licensed Products
sold in North America during the relevant Calendar Year.
     If more than one of the milestone events set forth in this Section 11.4(b)
first occurs based on sales of Licensed Product in North America in the same
Calendar Year, all of such milestone payments shall be paid for such Calendar
Year. If a milestone payment set forth above is earned based on Net Sales over a
period that is shorter in duration than a full Calendar Year, such payment shall
become due and payable [**] after the Calendar Quarter in which the milestone
event is achieved.
          (c) Alnylam shall pay additional milestones upon each of the events
listed in paragraphs (a) and (b) having been met in the Territory outside North
America; provided that the payment amounts set forth above shall be reduced to
[**] percent ([**]%) of the amounts specified above.
          (d) Alnylam shall, subject to Sections 7.5(d), 7.6(b), 7.8,
Sections 7.10 through 7.20 (inclusive) (which for such purpose, shall be
modified as necessary to apply to the royalty obligations described in this
Section 11.4 and to reflect the fact that Alnylam is the royalty-paying Party
and Cubist is the royalty-receiving Party), Section 11.4(f) and Section 11.4(g),
pay to Cubist royalties on the aggregate Net Sales (with such definition
modified accordingly for this purpose) of Licensed Products in the Territory by
Alnylam and its Sublicensees, as follows:

-76-



--------------------------------------------------------------------------------



 



              Aggregate Calendar Year Net
Sales
of Licensed Products   Royalty Rate (as
a Percentage of
Such Aggregate
Net Sales) if
Cubist’s Termination
Takes Effect
After the First
Opt-Out
Milestone But
Prior to the
Second Opt-Out
Milestone   Royalty Rate (as
a Percentage of
Such Aggregate
Net Sales) if
Cubist’s
Termination
Takes Effect
After the Second
Opt-Out
Milestone   Section 11.4(g)
Option I
 
           
 
           
$[**] — $[**]
  [**]%   [**]%   [**]%
 
           
Greater than $[**] and less than or equal to $[**]
  [**]%   [**]%   [**]%
 
           
Greater than $[**] and less than or equal to $[**]
  [**]%   [**]%   [**]%
 
           
Greater than $[**] and less than or equal to $[**]
  [**]%   [**]%   [**]%
 
           
Greater than $[**]
  [**]%   [**]%   [**]%

          (e) In addition to the reductions and offsets otherwise provided for
under this Section 11.4, (i) [**] percent ([**]%) of the allocated milestone
amounts under the Existing Alnylam In-Licenses that are identified on Exhibit H,
and (ii) [**] percent ([**]%) of all royalties on the Net Sales in North America
of Licensed Products paid by Alnylam under the Existing Alnylam In-Licenses up
to a maximum of [**] percent ([**]%) of such Net Sales shall be creditable by
Alnylam against all amounts payable by Alnylam to Cubist pursuant to this
Section 11.4 (i.e. Alnylam’s maximum [**] percent ([**]%) creditable share would
be [**] percent ([**]%) of such Net Sales).
          (f) The foregoing provisions of this Section 11.4 notwithstanding, if
Alnylam granted or grants a sublicense under the Cubist Technology or a license
under the Alnylam Technology to Develop or Commercialize Licensed Product in the
Field in a country or countries in North America, then Alnylam shall have no
payment obligations under Sections 11.4(a), (b), (c) or (d) with respect to
development or sales milestones achieved, or Net Sales of Licensed Products
sold, by such Alnylam Sublicensee or licensee in such country in North America,
and, in lieu of such payments, Alnylam shall instead pay Cubist a portion of
Sublicense Income received from such Third Party Sublicensee or licensee with
respect to such country(ies) in North America in accordance with the following;
provided that in no event shall the amount paid to

-77-



--------------------------------------------------------------------------------



 



Cubist be less than the amounts owed by Cubist or any of its Affiliates under
any Cubist In-License with respect to such Licensed Product in such
country(ies):

      Effective Date of Cubist’s Termination   Percentage of Sublicense Income
 
   
After the First Opt-Out Milestone and prior to the Third Opt-Out Milestone
  [**]%
 
   
After the Second Opt-Out Milestone
  [**]%

For purposes of clarity, (A) if this Agreement is terminated by Cubist pursuant
to Section 11.2 and such termination occurs prior to the First Opt-Out
Milestone, Alnylam shall have no payment obligations to Cubist pursuant to this
Section 11.4, and (B) if this Agreement is terminated by Cubist pursuant to
Section 11.2 and such termination occurs after the First Opt-Out Milestone,
Alnylam’s payment obligations under Sections 11.4(a), 11.4(b), 11.4(c) and
11.4(d), in each case subject to Section 11.4(e), shall apply with respect to
development and sales milestones achieved, and the Net Sales of Licensed
Products sold, by Alnylam and its Affiliates in such country(ies) in North
America.
          (g) Notwithstanding the foregoing provisions of this Section 11.4, if
Cubist (i) terminates this Agreement pursuant to Section 11.2 after the Second
Opt-Out Milestone and (ii) [**], then:

  A.   Alnylam shall promptly provide Cubist with a copy of such [**] and with a
summary of all relevant information relating to such [**] for such Licensed
Product for a pediatric clinical indication;     B.   Additionally, Alnylam
shall provide Cubist with such additional information regarding such [**] and
planned [**] as Alnylam may reasonably request;     C.   Within [**] after
receipt of the information and documents provided by Alnylam pursuant to clause
(A); provided however in no event shall such time period expire earlier than
[**] after delivery of any information requested by Cubist pursuant to clause
(B), Cubist shall make one of the following two elections and notify Alnylam of
such election: (I) elect to accept the milestones and royalties set forth in the
column entitled “Section 11.4(g) Option I” in Sections 11.4(a), 11.4(b) and
11.4(d), in lieu of the otherwise applicable post-termination economics set
forth above in Sections 11.4(a), 11.4(b) and 11.4(d) or (II) agree to fund [**]
percent ([**]%) of the [**] for such subsequent additional [**], in which case
there shall be no reduction to the applicable post-termination economics set
forth above in Sections 11.4(a), 11.4(b) and 11.4(d);

-78-



--------------------------------------------------------------------------------



 



  D.   If Cubist makes the election set forth in clause (C)(I) above and Alnylam
subsequently achieves a [**] provided to Cubist by Alnylam pursuant to clause
(A) above, Alnylam shall notify Cubist of such occurrence promptly after receipt
of such [**] and Cubist shall thereafter have an option, exercisable by
providing Alnylam with notice of such exercise within [**] after Cubist’s
receipt of Alnylam’s notification, to pay Alnylam [**] percent ([**]%) of the
amount of the additional [**] actually incurred by Alnylam in [**] and, if
Cubist exercises such option and thereafter makes such payment within [**] after
Cubist’s receipt of Alnylam’s notification, the reduction to Cubist’s
post-termination economics set forth in clause (C)(I) above shall not apply; and
    E.   If Cubist makes the election set forth in clause (C)(II) above, then
the JSC shall be reconstituted and, [**], all Development and Manufacture for
the purposes of Development of Licensed Product for the Profit-Share Territory
shall again be subject to the provisions of this Agreement as if Cubist had not
terminated the Agreement pursuant to Section 11.2. For purposes of clarity, (i)
[**], the JSC will be dissolved again and Cubist will, from that point forward,
receive milestones and royalties based upon the termination of this Agreement
pursuant to Section 11.2 after the Second Opt-Out Milestone and (ii) at no time
shall Cubist resume sharing in N.A. Pre-Tax Profit or Loss.

     Section 11.5 Effect of Expiration or Termination; Survival. Expiration or
termination of this Agreement shall not relieve the Parties of any obligation
accruing prior to such expiration or termination. Any expiration or termination
of this Agreement shall be without prejudice to the rights of either Party
against the other accrued or accruing under this Agreement prior to expiration
or termination, including payment obligations arising prior to such expiration
or termination. The provisions of Sections 3.2(a)(ii), 3.2(b)(ii), 3.2(c)(iv),
3.2(d), 3.3, 3.4, 3.5, 4.3(b), 4.3(c), 9.1, 9.2, 9.3, 10.11, 10.12, 10.13, 11.3
and 11.4, this Section 11.5 and Articles XII and XIII shall survive any
expiration or termination of this Agreement and all other provisions contained
in this Agreement that by their explicit terms survive expiration or termination
of this Agreement, shall survive. Except as set forth in this Article XI, upon
termination or expiration of this Agreement all other rights and obligations of
the Parties under this Agreement terminate.
ARTICLE XII
FINAL DECISION-MAKING; DISPUTE RESOLUTION
     Section 12.1 Disputes. Except as otherwise provided in Section 2.5, the
Parties shall negotiate in good faith and use reasonable efforts to settle any
dispute, controversy or claim arising from, or related to, this Agreement or to
the breach, termination or validity hereof (collectively, “Dispute”). In
particular, the Chief Executive Officer of Alnylam and the Executive Officer of
Cubist shall attempt to resolve all Disputes. If the Chief Executive Officers
cannot reach an agreement regarding a Dispute, and a Party wishes to pursue the
matter, each

-79-



--------------------------------------------------------------------------------



 



such Dispute that is not an Excluded Claim shall be finally resolved by binding
arbitration under the then-current Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) by one or more arbitrators appointed in
accordance with Section 12.2, and judgment on the arbitration award may be
entered in any court having jurisdiction thereof or of the relevant Party or its
assets. As used in this Section 12.1, the term “Excluded Claim” means a dispute
that concerns (a) [**].
     Section 12.2 Arbitration.
          (a) The arbitration provided for in Section 12.1 shall be conducted by
a panel of three (3) persons experienced in the pharmaceutical business who are
independent of both Parties and neutral with respect to the Dispute presented
for arbitration. Within thirty (30) days after initiation of arbitration, each
Party shall select one person to act as arbitrator and the two Party-selected
arbitrators shall select a third arbitrator within thirty (30) days after their
appointment. If the arbitrators selected by the Parties are unable or fail to
agree upon the third arbitrator, the third arbitrator shall be appointed by the
AAA. The place of arbitration shall be Boston, Massachusetts, and all
proceedings and communications shall be in English.
          (b) Either Party may apply to the arbitrators for interim injunctive
relief until the arbitration award is rendered or the controversy is otherwise
resolved. Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending the
arbitration award. The arbitrators shall have no authority to award punitive or
any other type of damages not measured by a Party’s compensatory damages. Each
Party shall bear its own costs and expenses and attorneys’ fees, and the Party
that does not prevail in the arbitration proceeding shall pay the arbitrators’
and any administrative fees of arbitration. Except to the extent necessary to
confirm an award or as may be required by law, neither a Party nor an arbitrator
may disclose the existence, content, or results of an arbitration without the
prior written consent of both Parties. In no event shall an arbitration be
initiated after the date on which commencement of a legal or equitable
proceeding based on the dispute, controversy or claim would be barred by the
applicable Massachusetts statute of limitations. Any dispute concerning the
application of the statute of limitations shall be resolved by the arbitrators.
          (c) The Parties agree that, in the event of a Dispute over the nature
or quality of performance under this Agreement, neither Party may terminate this
Agreement until final resolution of the Dispute through arbitration or other
judicial determination, and this Agreement shall be terminated only if
arbitrators determine that the termination of this Agreement is an appropriate
remedy. The Parties further agree that any payments made pursuant to this
Agreement pending resolution of the Dispute shall be refunded promptly if an
arbitrator or court determines that such payments are not due.
          (d) The Parties hereby agree that any disputed performance or
suspended performances pending the resolution of the arbitration that the
arbitrators determine to be required to be performed by a Party must be
completed within a reasonable time period following the final decision of the
arbitrators.

-80-



--------------------------------------------------------------------------------



 



          (e) The Parties hereby agree that any monetary payment to be made by a
Party pursuant to a decision of the arbitrators shall be made in United States
dollars, free of any tax or other deduction. The Parties further agree that the
decision of the arbitrators shall be the sole, exclusive and binding remedy
between them regarding the matters presented to the arbitrators.
ARTICLE XIII
MISCELLANEOUS
     Section 13.1 Choice of Law. This Agreement shall be governed by and
interpreted under, and any court action in accordance with Section 13.7 shall
apply, the laws of the Commonwealth of Massachusetts excluding: (a) its
conflicts of laws principles; (b) the United Nations Conventions on Contracts
for the International Sale of Goods; (c) the 1974 Convention on the Limitation
Period in the International Sale of Goods (the “1974 Convention”); and (d) the
Protocol amending the 1974 Convention, done at Vienna April 11, 1980.
     Section 13.2 Notices. Any notice or report required or permitted to be
given or made under this Agreement by one of the Parties to the other shall be
in writing and shall be deemed to have been delivered upon personal delivery or
(a) in the case of notices provided between Parties in the continental United
States, four days after deposit in the mail or the Business Day next following
deposit with a reputable overnight courier and (b) in the case of notices
provided by telecopy (which notice shall be followed immediately by an
additional notice pursuant to clause (a) above if the notice is of a default
hereunder), upon completion of transmissions to the addressee’s telecopier, as
follows (or at such other addresses or facsimile numbers as may have been
furnished in writing by one of the Parties to the other as provided in this
Section 13.2):

  If to Alnylam:   Alnylam Pharmaceuticals, Inc.
300 Third Street
Cambridge, Massachusetts 02142
U.S.A.
Attention: Chief Executive Officer
Facsimile No.: (617) 551-8101

-81-



--------------------------------------------------------------------------------



 



  With a copy to:   Alnylam Pharmaceuticals, Inc.
300 Third Street
Cambridge, Massachusetts 02142
U.S.A.
Attention: Vice President — Legal
Facsimile No.: (617) 575-7315     If to Cubist:   Cubist Pharmaceuticals, Inc.
65 Hayden Avenue
Lexington, Massachusetts 02421
U.S.A.
Attention: President, Chief Executive Officer
Facsimile No.: (781) 861-1412     With a copy to:   Cubist Pharmaceuticals, Inc.
65 Hayden Avenue
Lexington, Massachusetts 02421
U.S.A.
Attention: General Counsel
Facsimile No.: (781) 860-1407

     Section 13.3 Severability. If, under applicable Law, any provision of this
Agreement is invalid or unenforceable, or otherwise directly or indirectly
affects the validity of any other material provision(s) of this Agreement (such
invalid or unenforceable provision, a “Severed Clause”), this Agreement shall
endure except for the Severed Clause. The Parties shall consult one another and
use reasonable efforts to agree upon a valid and enforceable provision that is a
reasonable substitute for the Severed Clause in view of the intent of this
Agreement.
     Section 13.4 Captions. All captions herein are for convenience only and
shall not be interpreted as having any substantive meaning.
     Section 13.5 Integration. This Agreement constitutes the entire agreement
between the Parties hereto with respect to the subject matter of this Agreement
and supersedes all previous agreements, whether written or oral. Notwithstanding
the authority granted to the JSC under this Agreement, this Agreement may be
amended only in writing signed by properly authorized representatives of each of
Alnylam and Cubist. If a conflict arises between the Development Plan, the
Global Strategic Commercialization Plan and the Commercialization plans and
budgets, on the one hand, and this Agreement, on the other hand, the terms of
this Agreement shall govern.
     Section 13.6 Independent Contractors; No Agency. Neither Party shall have
any responsibility for the hiring, firing or compensation of the other Party’s
employees or for any employee benefits. No employee or representative of a Party
shall have any authority to bind or obligate the other Party to this Agreement
for any sum or in any manner whatsoever, or to create or impose any contractual
or other liability on the other Party without said Party’s written approval. For
all purposes, and notwithstanding any other provision of this Agreement to the

-82-



--------------------------------------------------------------------------------



 



contrary, Cubist’s legal relationship under this Agreement to Alnylam shall be
that of independent contractor.
     Section 13.7 Submission to Jurisdiction. Each Party submits to the
exclusive jurisdiction of the state and federal courts sitting in Boston,
Massachusetts, with respect to actions or proceedings arising out of or relating
to this Agreement in which a Party brings an action in aid of arbitration or an
action on a claim that is not subject to arbitration by the terms of
Section 12.1 of this Agreement. Each Party further agrees that the jurisdiction
of such courts shall be exclusive and that all claims in respect of such action
or proceeding may be heard and determined only in such courts, and agrees not to
bring any action or proceeding arising out of or relating to this Agreement in
any other court, except that an action or proceeding seeking injunctive relief
or brought to enforce an arbitration decision issued pursuant to Section 12.2
may be brought in any court of competent jurisdiction. Each Party waives any
defense of lack of personal jurisdiction, improper venue or inconvenient forum
to the maintenance of any action or proceeding in a state or federal court
sitting in Boston, Massachusetts and waives any bond, surety or other security
that might be required of the other Party with respect thereto. Each Party may
make service on the other Party by sending or delivering a copy of the process
to the Party to be served at the address and in the manner provided for the
giving of notices in Section 13.2. Nothing in this Section 13.7, however, shall
affect the right of any Party to serve legal process in any other manner
permitted by law.
     Section 13.8 Assignment; Successors. Neither Alnylam nor Cubist may assign
this Agreement in whole or in part, nor any rights hereunder, without the prior
written consent of the other Party; provided that (a) either Party may assign
this Agreement in whole or in part to an Affiliate on the condition that the
assigning Party shall remain liable hereunder for the prompt payment and
performance of all obligations of the assignee, which right to assign shall
include the right to assign rights to receive any payments required under this
Agreement consistent with license grants, sublicenses and other rights
referenced in Sections 3.1, 3.2 and 3.4 upon reasonable written notice to the
other Party of such assignment, and (b) this Agreement may be assigned by a
Party if such Party merges with, or all or substantially all of such Party’s
business or assets to which this Agreement relates are acquired by another
Person (whether by merger, sale of assets, sale of stock or otherwise) (an “M&A
Event”), to such Party’s merger partner or acquirer. Each Party agrees that,
notwithstanding any other provisions of this Agreement to the contrary, if an
M&A Event occurs with respect to a Party, such M&A Event [**]. In the event the
intellectual property or technology of such merger partner or acquirer of such
Party, or of any Third Party that becomes an Affiliate of such Party by virtue
of such M&A Event is the subject of an Alnylam In-license or Cubist In-license
as of the date of the M&A Event, the terms of Section 8.6 shall continue to
apply with respect to such intellectual property and technology. Any assignment
made other than in accordance with the immediately preceding sentence shall be
wholly void and invalid, and the assignee in any such assignment shall acquire
no rights whatsoever, and the non-assigning Party shall not recognize, nor shall
it be required to recognize, such assignment. This Section 13.8 limits both the
right and the power to assign this Agreement or rights under this Agreement.
This Agreement shall be binding upon, and shall inure to the benefit of, all
permitted successors and assigns.
     Section 13.9 No Consequential or Punitive Damages. NEITHER PARTY HERETO
WILL BE LIABLE FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,

-83-



--------------------------------------------------------------------------------



 



EXEMPLARY, PUNITIVE OR MULTIPLE DAMAGES ARISING OUT OF THIS AGREEMENT OR THE
EXERCISE OF ITS RIGHTS HEREUNDER, OR FOR ANY LOSS OR INJURY TO A PARTY’S PROFITS
OR GOODWILL ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS
OF ANY NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION 13.9 IS INTENDED TO LIMIT
OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY WITH
RESPECT TO THIRD PARTY CLAIMS.
     Section 13.10 Performance by Affiliates. To the extent that this Agreement
imposes obligations on Affiliates of a Party, such Party agrees to cause its
Affiliates to perform such obligations. Either Party may use one or more of its
Affiliates to perform its obligations and duties hereunder; provided that the
Parties shall remain liable hereunder for the prompt payment and performance of
all their respective obligations hereunder.
     Section 13.11 Force Majeure. Neither Party shall be held liable to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in performing any obligation under this Agreement to the extent
that such failure or delay is caused by or results from causes beyond the
reasonable control of the affected Party, potentially including embargoes, war,
acts of war (whether war be declared or not), insurrections, riots, civil
commotions, strikes, lockouts or other labor disturbances, fire, floods, locusts
or other acts of God, or acts, omissions or delays in acting by any Governmental
Authority or the other Party. The affected Party shall notify the other Party of
such force majeure circumstances as soon as reasonably practical, and shall
promptly undertake all reasonable efforts necessary to cure such force majeure
circumstances.
     Section 13.12 Construction. Each Party acknowledges that it has been
advised by counsel during the course of negotiation of this Agreement, and,
therefore, that this Agreement shall be interpreted without regard to any
presumption or rule requiring construction against the Party causing this
Agreement to be drafted. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or therein), (b) any reference to any Laws herein shall be
construed as referring to such Laws as they from time to time may be enacted,
repealed or amended, (c) any reference herein to any Person shall be construed
to include the Person’s successors and assigns, (d) the words “herein,” “hereof’
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(e) any reference herein to the words “mutually agree” or “mutual written
agreement” shall not impose any obligation on either Party to agree to any terms
relating thereto or to engage in discussions relating to such terms except as
such Party may determine in such Party’s sole discretion; (f) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles, Sections, Exhibits and Schedules of this Agreement; and (g) the
word “or” is used in the inclusive sense (and/or).

-84-



--------------------------------------------------------------------------------



 



     Section 13.13 Execution in Counterparts; Facsimile Signatures. This
Agreement may be executed in counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original, and all of which
counterparts, taken together, shall constitute one and the same instrument even
if both Parties have not executed the same counterpart. Signatures provided by
facsimile transmission or by electronic PDF transmission shall be deemed to be
original signatures.
[Remainder of page intentionally left blank]

-85-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Alnylam and Cubist have caused this Agreement to be
duly executed by their authorized representatives under seal, in duplicate on
the dates written herein below.

            ALNYLAM PHARMACEUTICALS, INC.
      By:   /s/ John M. Maraganore         Title: Chief Executive Officer       
Date: January 9, 2009       CUBIST PHARMACEUTICALS, INC.
      By:   /s/ Michael W. Bonney         Title: President, Chief Executive
Officer        Date: January 8, 2009  

-86-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Alnylam Patent Rights
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 118 pages were omitted pursuant to a request for
confidential treatment.
[**]

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
ALN-RSV01
[**]

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
Existing Alnylam In-Licenses
     As of the Effective Date, Existing Alnylam In-Licenses includes the
following Third Party agreements:
     [**]

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
Existing Alnylam Out-Licenses That Include Rights or Options to Licensed
Products
[**]

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
Development Plan Overview
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 5 pages were omitted pursuant to a request for
confidential treatment.
[**]

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
Material Agreements Related to Licensed Products in the Territory
A. Alnylam Master Services Agreements
As of the Effective Date, Alnylam has entered into the following Third Party
master services agreements related to the Manufacture of API Bulk Drug
Substance. Product.
[**]
B. Alnylam Active Clinical Trial Agreements
[**]
C. The Existing Alnylam In-Licenses identified on EXHIBIT C.

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
Supply Agreement Term Sheet

1.   Alnylam and Cubist shall use their commercially reasonable efforts to enter
into a supply agreement (the “Supply Agreement”) among Alnylam, Cubist and Kyowa
Hakko, which Supply Agreement will be consistent with the terms of this supply
agreement term sheet (the “Supply Agreement Term Sheet”). From the Effective
Date until the effective date of the Supply Agreement, the terms of the
Agreement and this Supply Agreement Term Sheet shall govern the Manufacture and
supply of Licensed Product under the Agreement; provided, however, that in the
event of conflict between this Supply Agreement Term Sheet and the Agreement,
the terms of the Agreement shall apply.   2.   The Parties shall be responsible
for establishing the specifications (the “Specifications”) and approving the
master batch record, including the necessary documentation, certificates of
analysis and test results, for the API Bulk Drug Substance and Finished Product
to be supplied under the Supply Agreement.   3.   Until Regulatory Approval of a
Licensed Product in the Territory, Alnylam shall supply API Bulk Drug Substance
and Finished Product to Cubist for use in the Profit-Share Territory consistent
with the Development Plan and for use in the Royalty Territory. The costs for
such API Bulk Drug Substance and Finished Product shall be determined in
accordance with the Agreement. Cubist shall use the API Bulk Drug Substance and
Finished Product supplied by Alnylam solely for purposes contemplated under this
Agreement and shall not transfer any such API Bulk Drug Substance or Finished
Product to any Third Party for any other purpose.   4.   Unless agreed otherwise
in writing by the Parties, [**] before the commencement of each Calendar
Quarter, Cubist will give to Alnylam a forecast of the estimated quarterly
requirements of API Bulk Drug Substance and Finished Product for the Royalty
Territory for the [**] period commencing with such Calendar Quarter (the
“Royalty Territory Forecast”). Such Royalty Territory Forecast will include
quantity and unit requirements for API Bulk Drug Substance and Finished Product
on a country-by-country basis. With respect to the Royalty Territory, [**]
percent ([**]%) of the forecasted requirements of API Bulk Drug Substance and
Finished Product during the [**] Calendar Quarters of such Royalty Territory
Forecast, and [**] percent ([**]%) of the forecasted requirements of API Bulk
Drug Substance and Finished Product during the [**] Calendar Quarters of such
Royalty Territory Forecast, shall be considered binding on Cubist, and Alnylam
shall supply such forecasted amounts. The forecasted requirements of API Bulk
Drug Substance and Finished Product during the [**] Calendar Quarters of such
Royalty Territory Forecast will be non-binding. Cubist will provide Alnylam with
binding purchase orders for API Bulk Drug Substance and Finished Product at
least [**] in advance of the delivery date for such API Bulk Drug Substance or
Finished Product, as the case may be. In the event that Cubist requests any

G-1



--------------------------------------------------------------------------------



 



    changes to forecast, Alnylam shall (i) use its commercially reasonable
efforts to accommodate such requests and (ii) use its commercially reasonable
efforts to minimize any costs incurred as a result of such changes.   5.  
Unless agreed otherwise in writing by the Parties, [**] before the commencement
of each Calendar Quarter, the JSC or the JCT, as the case may be, will give to
Alnylam a forecast of the estimated quarterly requirements of API Bulk Drug
Substance and Finished Product for the Profit-Share Territory for the [**]
period commencing with such Calendar Quarter (the “Profit-Share Forecast” and
together with the Royalty Territory Forecast, the “Forecast”). Such Profit-Share
Forecast will include quantity and unit requirements for API Bulk Drug Substance
and Finished Product on a country-by-country basis. With respect to the
Profit-Share Territory, the JSC or the JCT, as the case may be, shall approve
any changes in the amounts of Licensed Product to be Manufactured for the
Profit-Share Forecast; provided, however, that Alnylam shall use its
commercially reasonable efforts to minimize any costs incurred as a result of
such changes, and for purposes of clarity, any such minimized costs shall be
considered Development Costs or Commercialization Costs, as the case may be, for
purposes of the Agreement.   6.   In the event of an actual or anticipated
shortage of supply of API Bulk Drug Substance or Finished Product, Alnylam shall
promptly notify Cubist and, unless otherwise agreed by the Parties, available
supply shall be allocated between the Royalty Territory, the Profit-Share
Territory and Asia on a pro-rata basis based on good faith forecasts of
requirements. In addition, Alnylam will use commercially reasonable efforts to
resolve all failure to supply issues as promptly as possible in consultation
with Cubist and Kyowa Hakko.   7.   If and to the extent that a Failure to
Supply (as hereinafter defined) occurs, Cubist shall have the right to assume
control of the Manufacture of Licensed Product; provided, however, that (a) the
Parties, working through the JSC or JCT, as appropriate, will conduct an orderly
transfer of the technology necessary to so Manufacture Licensed Product and
(b) the Parties shall use Diligent Efforts to structure such transition in a
manner that enables Alnylam to satisfy its supply obligations to Kyowa Hakko.
For purposes of this Supply Agreement Term Sheet, a “Failure to Supply” will be
deemed to have occurred only after Alnylam has failed to deliver [**] percent
([**]%) of the aggregate requirements for Licensed Product for a given Calendar
Quarter in the Royalty Territory and the Profit-Share Territory, respectively,
as described in the Forecast, in two out of any four consecutive Calendar
Quarters. Similarly, if Cubist suffers a Failure to Supply, Alnylam shall have
the right to reassume control of the Manufacture of Licensed Product.   8.  
Alnylam agrees that all API Bulk Drug Substance and Finished Product supplied to
Cubist will, at the time of delivery to Cubist, have been Manufactured in

G-2



--------------------------------------------------------------------------------



 



    accordance with the Specifications and the master batch record, and except
for batches not intended for human use, with current Good Manufacturing
Practices and equivalent Laws outside the United States (“cGMP”). Alnylam will
be solely responsible for all costs and expenses caused by failed batches,
including batches which fail to meet the requirements of the previous sentence,
as a result of the negligence or intentional misconduct of any Alnylam employee.
  9.   In addition to more detailed terms regarding the matters specified above
in this Supply Agreement Term Sheet, the Supply Agreement shall contain other
customary supply agreement provisions, including indemnification provisions
appropriate for a Supply Agreement. Furthermore, Alnylam and Cubist will enter
into a Technical and Quality Agreement with respect to the Licensed Product
governing, among other things, quality assurance requirements, documentation and
procedures, audit and inspection rights and similar matters.

G-3



--------------------------------------------------------------------------------



 



EXHIBIT H
Milestone Payments Under the Existing Alnylam In-Licenses

              Existing Alnylam In       Alnylam Payment   Allocable Share of
Milestone to be
split in Profit-Share license   Milestone   Obligation   Territory
[**]
  [**]   [**]   [**]
 
  [**]   [**]   [**]
 
  [**]   [**]   [**]
 
  [**]   [**]   [**]
[**]
  [**]   [**]   [**]
 
  [**]   [**]   [**]
 
  [**]   [**]   [**]
[**]
  [**]   [**]   [**]
 
  [**]   [**]   [**]
 
  [**]   [**]   [**]
 
  [**]   [**]   [**]
[**]
  [**]       [**]
[**]
  [**]       [**]
[**]
  [**]       [**]

[**]

H-1



--------------------------------------------------------------------------------



 



EXHIBIT I
Press Release

(CUBIST PHARMACEUTICALS LOGO) [b75178apb7517801.gif]   (ALNYLAM PHARMACEUTICALS
LOGO) [b75178apb7517802.gif]

     
Contacts:

   
Cubist Pharmaceuticals, Inc.
  Alnylam Pharmaceuticals, Inc.
Eileen C. McIntyre
  Cynthia Clayton (Investors)
781-860-8533
  617-551-8207
eileen.mcintyre@cubist.com
   
 
   
Tara Murphy
  Adriana Jenkins (Media)
Weber Shandwick
  Yates Public Relations
617-520-7045
  617-744-1713
TMurphy@WeberShandwick.com
   

Alnylam and Cubist Form Strategic Collaboration to Develop and Commercialize
RNAi Therapeutics Targeting Respiratory Syncytial Virus (RSV) Infection
Lexington, Mass. and Cambridge, Mass., January 9, 2009 — Cubist Pharmaceuticals,
Inc., (Nasdaq: CBST), a leading acute care biopharmaceutical company, and
Alnylam Pharmaceuticals, Inc. (Nasdaq: ALNY), a leading RNAi therapeutics
company, announced today that they have formed a strategic collaboration to
develop and commercialize Alnylam’s ALN-RSV program. The RSV-specific RNAi
therapeutic program includes ALN-RSV01, which is currently in Phase II clinical
development for the treatment of respiratory syncytial virus (RSV) infection in
adult lung transplant patients, as well as several other potent and specific
second-generation RNAi-based RSV inhibitors in pre-clinical studies.
The collaboration is structured as a 50/50 co-development and profit share
arrangement in North America, and a milestone- and royalty-bearing license
arrangement in the rest of the world outside of Asia, where ALN-RSV is partnered
with Kyowa Hakko Kirin Co., Ltd. Alnylam will receive an upfront payment of
$20 million. In addition, Alnylam is eligible to receive development and sales
milestone payments from Cubist that could total $82.5 million, for a total in
upfront and potential milestone payments of $102.5 million,

I-1



--------------------------------------------------------------------------------



 



as well as double digit royalties on net sales outside of North America and
Asia. After achieving certain development milestones, Alnylam could convert the
North American co-development and profit share to a royalty-bearing license with
development and sales milestones. Cubist will have sole rights for
commercialization of the ALN-RSV program worldwide outside of Asia, subject to
the cost and profit sharing in North America.
“Cubist is pleased to be working with Alnylam and to be involved in the
development and potential commercialization of a therapy for this significant
infectious disease,” said Michael W. Bonney, President and Chief Executive
Officer of Cubist. “We expect that this collaboration will leverage the
development expertise and commercial success we have achieved in the area of
infectious disease. There is significant need for novel therapeutics to
effectively treat patients with RSV infection, a leading cause of pediatric
hospitalization and a prevalent infection in certain adult populations. We are
convinced that developing a treatment for RSV infection is an important
therapeutic and commercial opportunity, and, like Alnylam, are committed to
addressing this need.”
“We are excited to have formed this new alliance with Cubist — a like-minded
organization that shares our commitment to bringing a novel RNAi therapeutic to
patients infected with RSV. We have tremendous respect for the Cubist team, and
have been impressed with the development and ongoing commercial success they
have had with their lead anti-infective program, CUBICIN® (daptomycin for
injection),” said John Maraganore, Ph.D., Chief Executive Officer of Alnylam.
“Partnering this program brings additional critical mass to the advancement of
ALN-RSV01 and/or second-generation RSV-specific RNAi therapeutics in our broader
program which we aim to advance through ongoing pre-clinical studies toward
potential clinical studies as early as 2010. The partnership also provides
Alnylam with yet additional financial flexibility to invest beyond RSV in the
multiple product opportunities represented by our growing pipeline of novel RNAi
therapeutics.”
In 2008, Alnylam conducted the GEMINI study in which ALN-RSV01 was evaluated in
a double-blind, randomized, placebo-controlled Phase II clinical trial. Data
from this study showed that intranasally administered ALN-RSV01 demonstrated
statistically significant anti-viral efficacy with an approximately 40% relative
reduction in RSV infection rate and a 95% increase in the number of
infection-free subjects, as compared with placebo. The RNAi therapeutic is
currently being studied in a double-blind, randomized, placebo-controlled Phase
II clinical trial to assess the safety and tolerability of aerosolized ALN-RSV01
in adult lung transplant patients naturally infected with RSV. As a secondary
objective, this trial will evaluate the anti-viral activity of ALN-RSV01 in
patients with a naturally acquired RSV lower respiratory tract infection. Based
on these and other data, Cubist and Alnylam will aim to maximize the value of
the entire RSV program for advancement in pediatric and adult RSV-infected
patients.
About Respiratory Syncytial Virus (RSV)

RSV is a highly contagious virus that causes infections in both the upper and
lower respiratory tract. RSV infects nearly every child at least once by the age
of two years and is a major cause of hospitalization due to respiratory
infection in children and people with

I-2



--------------------------------------------------------------------------------



 



compromised immune systems, and others. RSV infection typically results in
cold-like symptoms but can lead to more serious respiratory illnesses such as
croup, pneumonia, bronchiolitis, and in extreme cases, death. RSV infection in
the pediatric and adult populations account for more than 300,000
hospitalizations per year in the U.S. In addition, RSV infection in infants has
been linked to the development of childhood asthma. As a result, there is a
significant need for novel therapeutics to treat patients who become infected
with RSV.
About RNA Interference (RNAi)
RNAi (RNA interference) is a revolution in biology, representing a breakthrough
in understanding how genes are turned on and off in cells, and a completely new
approach to drug discovery and development. Its discovery has been heralded as
“a major scientific breakthrough that happens once every decade or so,” and
represents one of the most promising and rapidly advancing frontiers in biology
and drug discovery today which was awarded the 2006 Nobel Prize for Physiology
or Medicine. RNAi is a natural process of gene silencing that occurs in
organisms ranging from plants to mammals. By harnessing the natural biological
process of RNAi occurring in our cells, the creation of a major new class of
medicines, known as RNAi therapeutics, is on the horizon. RNAi therapeutics
target the cause of diseases by potently silencing specific messenger RNAs
(mRNAs), thereby preventing disease-causing proteins from being made. RNAi
therapeutics have the potential to treat disease and help patients in a
fundamentally new way.
About Cubist Pharmaceuticals
Cubist Pharmaceuticals, Inc. is a biopharmaceutical company focused on the
research, development, and commercialization of pharmaceutical products that
address unmet medical needs in the acute care environment. In the U.S., Cubist
markets CUBICIN® (daptomycin for injection), the first antibiotic in a new class
of anti-infectives called lipopeptides. Cubist has an agreement with AstraZeneca
to handle U.S. hospital sales for their established broad spectrum antibiotic,
MERREM® I.V. (meropenem for injection). In addition to the collaboration with
Alnylam on RSV announced today, the Cubist product pipeline includes
ecallantide, a recombinant human protein in Phase 2 clinical trials for the
prevention of blood loss during cardiothoracic surgery; and two programs with
recently submitted INDs that address unmet medical needs to treat Gram-negative
infections and CDAD (Clostridium difficile-associated diarrhea). Cubist is
headquartered in Lexington, MA. Additional information can be found at Cubist’s
web site at www.cubist.com

I-3



--------------------------------------------------------------------------------



 



About Alnylam Pharmaceuticals
Alnylam is a biopharmaceutical company developing novel therapeutics based on
RNA interference, or RNAi. The company is applying its therapeutic expertise in
RNAi to address significant medical needs, many of which cannot effectively be
addressed with small molecules or antibodies, the current major classes of
drugs. Alnylam is leading the translation of RNAi as a new class of innovative
medicines with peer-reviewed research efforts published in the world’s top
scientific journals including Nature, Nature Medicine, and Cell. The company is
leveraging these capabilities to build a broad pipeline of RNAi therapeutics;
its most advanced program is in Phase II human clinical trials for the treatment
of respiratory syncytial virus (RSV) infection and is partnered with Cubist and
Kyowa Hakko. In addition, the company is developing RNAi therapeutics for the
treatment of a wide range of disease areas, including liver cancers,
hypercholesterolemia, Huntington’s disease, and TTR amyloidosis. The company’s
leadership position in fundamental patents, technology, and know-how relating to
RNAi has enabled it to form major alliances with leading companies including
Medtronic, Novartis, Biogen Idec, Roche, Takeda, Kyowa Hakko, and Cubist. To
reflect its outlook for key scientific, clinical, and business initiatives,
Alnylam established “RNAi 2010” in January 2008 which includes the company’s
plan to significantly expand the scope of delivery solutions for RNAi
therapeutics, have four or more programs in clinical development, and to form
four or more new major business collaborations, all by the end of 2010. Alnylam
is a joint owner of Regulus Therapeutics LLC, a joint venture focused on the
discovery, development, and commercialization of microRNA therapeutics. Founded
in 2002, Alnylam maintains headquarters in Cambridge, Massachusetts. For more
information, please visit http://www.alnylam.com.Cubist Forward-Looking
Statement
This press release contains forward-looking statements, including statements
regarding ALN-RSV01 and the ALN-RSV program as a potential treatment for RSV.
There are many factors that could cause actual results to differ materially from
those in these forward-looking statements. These factors include the following:
(i) Cubist and Alnylam’s ability to develop, manufacture and achieve commercial
success for ALN-RSV01 or other RNAi therapeutics that are the subject of this
collaboration; (ii) whether the FDA accepts proposed clinical trial protocols
that may be achieved in a timely manner for ALN-RSV01 or other RNAi therapeutics
that are the subject of this collaboration; (iii) Cubist’s ability to conduct
successful clinical trials in a timely manner; (iv) the demonstrated clinical
efficacy and safety of ALN-RSV01 or other RNAi therapeutics that are the subject
of this collaboration as they relate to standards for regulatory approval and in
comparison to competitive products; (v) ALN-RSV01 and other RNAi therapeutics
that are the subject of this collaboration could take a significantly longer
time to gain regulatory approval and market acceptance than Cubist or Alnylam
expects or may never gain such approval or acceptance in RSV; (vi) others may
develop RSV technologies or products superior to, and/or which reach the market
before ALN-RSV01 or other RNAi therapeutics that are the subject of this
collaboration; (vii) technical difficulties or excessive costs relating to the
manufacture of ALN-RSV01 or other RNAi therapeutics that are the subject of this
collaboration; (viii) a smaller market for ALN-RSV01 or other RNAi therapeutics
that are the subject of this

I-4



--------------------------------------------------------------------------------



 



collaboration in RSV than Cubist or Alnylam currently anticipates; (ix) Cubist’s
and Alnylam’s ability to adequately develop and maintain adequate protection for
the intellectual property related to ALN-RSV01 or other RNAi therapeutics that
are the subject of this collaboration; and (x) a variety of other risks common
to our industry that may be encountered with respect to the development,
manufacture or commercialization of ALN-RSV, including ongoing regulatory
review, public and investment community perception of the industry, legislative
or regulatory changes, and Cubist’s ability to attract and retain talented
employees. Drug development involves a very high degree of risk. Success of a
product candidate in early stage clinical trials or pre-clinical trials does not
mean that subsequent trials will also be successful or that the candidate will
be successfully commercialized. Additional factors that could cause actual
results to differ materially from those projected or suggested in any
forward-looking statements are contained in Cubist’s most recent 10-K and 10-Q
filings with the Securities and Exchange Commission, including those factors
discussed under the caption “Risk Factors” in such filings. These statements
speak only as of the date of this release, and Cubist undertakes no obligation
to update or revise these statements, except as may be required by law.
Alnylam Forward-Looking Statement
Various statements in this release concerning Alnylam’s future expectations,
plans and prospects, constitute forward-looking statements for the purposes of
the safe harbor provisions under The Private Securities Litigation Reform Act of
1995. Actual results may differ materially from those indicated by these
forward-looking statements as a result of various important factors, including
statements concerning the timing and scope of clinical trials and studies for
ALN-RSV therapeutics, the potential to achieve certain results which could
trigger milestone payments and royalties to Alnylam, and the potential market
for novel RSV therapeutics, as well as those risks more fully discussed in the
“Risk Factors” section of its most recent quarterly report on Form 10-Q on file
with the Securities and Exchange Commission. In addition, any forward-looking
statements represent Alnylam’s views only as of today and should not be relied
upon as representing its views as of any subsequent date. Alnylam does not
assume any obligation to update any forward-looking statements.
Cubist and CUBICIN are registered trademarks of Cubist Pharmaceuticals, Inc.
AstraZeneca and MERREM are registered trademarks of the AstraZeneca group of
companies.

I-5



--------------------------------------------------------------------------------



 



Schedule 10.7
Disclosure Schedule
This Disclosure Schedule is provided in connection with Section 10.7 of that
certain Collaboration and License Agreement (the “Agreement”), dated January 9,
2009 between Alnylam Pharmaceuticals, Inc. (“Alnylam”) and Cubist
Pharmaceuticals, Inc. (“Cubist”). Capitalized terms used herein and not
otherwise defined shall have the meanings given such terms in the Agreement,
unless the context indicates otherwise.
The section numbers below correspond to the section numbers of the
representations and warranties in the Agreement. An item of disclosure in any
section or subsection of this Disclosure Schedule shall qualify other sections
and subsections of the Agreement to the extent it is reasonably clear from a
reading of the disclosure that such disclosure is applicable to such other
sections and subsections. Inclusion of an item in this Disclosure Schedule does
not necessarily indicate that an item is material or called for by a
representation in the Agreement.

10.7-1



--------------------------------------------------------------------------------



 



10.7(b)
[**]
10.7(c)
[**]

10.7-2



--------------------------------------------------------------------------------



 



10.7 (d)
OPPOSITIONS & APPEALS

                          Patent #   # of Opponents   Opponents/Appellants  
Status
[**]
    [**]       [**]       [**]  
[**]
    [**]       [**]       [**]  
[**]
    [**]       [**]          
[**]
    [**]       [**]          
[**]
    [**]       [**]          
[**]
    [**]       [**]          
[**]
    [**]       [** ]          
[**]
    [**]       [**]       [**]  

10.7-3



--------------------------------------------------------------------------------



 



10.7(g)
[**]

10.7-4